













CREDIT AGREEMENT
 
dated as of December 1, 2006
 
among
 
MUELLER INDUSTRIES, INC.,
 
THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Banks,
 
and
 
LASALLE BANK MIDWEST NATIONAL ASSOCIATION,
as Agent
     
SUNTRUST BANK,
as Syndication Agent
 
REGIONS BANK,
as Documentation Agent
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as Senior Managing Agent
   
LASALLE BANK MIDWEST NATIONAL ASSOCIATION,
as Arranger



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
           
1.  
DEFINITIONS
1
   
1.1
Definitions
1
   
1.2
Accounting Terms
12
   
1.3
Other Definitional Provisions
13
             
2.  
AMOUNT AND TERMS OF LOANS
13
   
2.1
Amount of Line of Credit
13
   
2.2
Notice and Manner of Borrowing
14
     
2.2.1
Nature of Advances
14
     
2.2.2
Method of Selecting Types and Interest Periods for New Advances
14
     
2.2.3
Conversion and-Continuation of Outstanding, Advances
14
     
2.2.4
Changes in Interest Rate, etc
15
     
2.2.5
Ratable Advances
15
     
2.2.6
Disbursement
16
     
2.2.7
Minimum Advances
16
   
2.3
Authorization and Issuance of Line of Credit Notes
16
   
2.4
Facility Fees
16
   
2.5
Use of Proceeds
16
   
2.6
Interest Payment Dates, Interest Basis
17
   
2.7
Prepayments
17
   
2.8
Loan Account
17
   
2.9
Swingline Loans
18
   
2.10
Reduction or Termination of Commitments
18
   
2.11
Increase of Commitments
18
             
3.  
GENERAL PROVISIONS
19
   
3.1
Overdue Rate
19
     
3.1.1
Overdue Rate
19
     
3.1.2
Late Charge
19
   
3.2
Computation of Interest and Fees; Maximum Interest Rate
19
     
3.2.1
Calculation Of Interest and Fees
20
     
3.2.2
Maximum Rate
20
   
3.3
Conditions Precedent to the Execution and Delivery of this Agreement
20
     
3.3.1
Line Of Credit Note, Guaranties, etc
20
     
3.3.2
Good Standing Certificates
21
     
3.3.3
Resolutions
21
     
3.3.4
Charter
21
     
3.3.5
Incumbency Certificates
21
     
3.3.6
Certificate Regarding Representations and Warranties
21
     
3.3.7
Reimbursement
21
     
3.3.8
No Litigation or Investigation
21
 



 
i

--------------------------------------------------------------------------------

 

   
3.3.9
Insurance
22
     
3.3.10
No Event of Default
22
     
3.3.11
Opinion of Counsel
22
     
3.3.12
Repayment of Existing Obligations
22
     
3.3.13
Fees
22
     
3.3.14
Financial Statements
22
     
3.3.15
Lien Searches
22
     
3.3.16
Certificate Regarding USA Patriot Act
22
     
3.3.17
Other Matters
22
   
3.4
Conditions Precedent to all Advances under the Line of Credit Loans
22
     
3.4.1
No Event Of Default
22
     
3.4.2
Agreement in Full Force and Effect
23
     
3.4.3
Representations and Warranties True and Correct
23
     
3.4.4
Financial Statements
23
     
3.4.5
No Change
23
   
3.5
Compensation for Increased Costs
23
   
3.6
Letters of Credit
24
   
3.7
Termination of Commitments and Payment on Line of Credit Maturity
25
   
3.8
Tax Documents
25
   
3.9
Applicable Lending Office
26
   
3.10
Limitation of Requests and Elections
27
   
3.11
Substitution of Bank
27
   
3.12
No Setoff or Deduction
28
   
3.13
International Transaction
28
             
4.  
REPRESENTATIONS AND WARRANTIES
28
   
4.1
Organization, Powers, Good Standing
29
     
4.1.1
Organization and Good Standing
29
     
4.1.2
Power and Authority
29
   
4.2
Authorization of Borrowing Etc
29
     
4.2.1
No Violation
29
     
4.2.2
Legally Valid and Binding
29
   
4.3
Subsidiaries
30
   
4.4
Title
30
   
4.5
Litigation; Adverse Facts
30
   
4.6
Payment of Taxes
30
   
4.7
Materially Adverse Agreements, Performance
30
     
4.7.1
No Material Adverse Agreements
30
     
4.7.2
No Default
31
     
4.7.3
Ownership of Intellectual Properties
31
   
4.8
Disclosure
31
   
4.9
ERISA Compliance
31
   
4.10
Environmental Matters
32
 

 
 
ii

--------------------------------------------------------------------------------

 
 

 
4.11
Investment Company
32
   
4.12
Regulations T, U and X
32
   
4.13
Indebtedness
32
   
4.14
Solvency
33
   
4.15
Reportable Transaction
33
   
4.16
Survival
33
   
4.17
Subordinated Debt Documents
33
             
5.  
AFFIRMATIVE COVENANTS
33
   
5.1
Use of Proceeds
33
   
5.2
Accounting Records
34
   
5.3
Reports
34
     
5.3.1
Quarterly Reports
34
     
5.3.2
Annual Reports
34
     
5.3.3
Accounts Receivable and Payable Aging
34
     
5.3.4
Compliance Certificate
34
     
5.3.5
Copies of Reports Sent to the Banks
34
     
5.3.6
Report of Certain Events
34
     
5.3.7
Threat of Bankruptcy
35
     
5.3.8
Amendments to Charter or Bylaws
35
     
5.3.9
Copy of Process
35
     
5.3.10
Copy of SEC Filings
35
     
5.3.11
Copy of Process From Governmental Authority
35
     
5.3.12
Notice Of Litigation
36
     
5.3.13
Other Information
36
     
5.3.14
Pro Forma Compliance Certificate
36
     
5.3.15
Subordinated Debt Notices
36
     
5.3.16
Other Information
36
   
5.4
Financial Covenants
36
     
5.4.1
Total Debt to Capitalization Ratio
36
     
5.4.2
Interest Coverage Ratio
36
   
5.5
Corporate Existence
36
   
5.6
Payment of Taxes and Claims
37
   
5.7
Insurance
37
   
5.8
Compliance With Laws, etc
37
     
5.8.1
Workers Compensation Laws
37
     
5.8.2
Pension Plans
38
     
5.8.3
FLSA Compliance
38
     
5.8.4
Environmental Compliance
38
   
5.9
Payment of Indebtedness
38
   
5.10
Maintenance of Franchises, etc
38
   
5.11
Further Assurances
38
   
5.12
New Guaranties
38
   
5.13
Additional Covenants
39
 

 
 
iii

--------------------------------------------------------------------------------

 
6.  
NEGATIVE COVENANTS
39
   
6.1
Indebtedness
39
   
6.2
Liens
40
   
6.3
Restriction on Fundamental Changes
40
   
6.4
Environmental Statutes
41
   
6.5
Conflicting Agreements
41
   
6.6
Misrepresentations
41
   
6.7
Violation of Regulations
41
   
6.8
Subsidiary Distribution of Earnings
41
   
6.9
Scope of Business Activity
41
   
6.10
Dividends and Distributions; Capital Structure
42
   
6.11
Payments and Modification of Debt
42
             
7.  
EVENTS OF DEFAULT, ACCELERATION, REMEDIES
42
   
7.1
Events of Default
42
     
7.1.1
Failure to Make Payments When Due
42
     
7.1.2
Breach of Representation, Warranty or Certification
42
     
7.1.3
Default Under Loan Documents, etc
43
     
7.1.4
Default on Other Agreements
43
     
7.1.5
Other Defaults Under Loan Documents
43
     
7.1.6
Involuntary Bankruptcy; Appointment of Trustee, etc
43
     
7.1.7
Voluntary Bankruptcy, Appointment of Trustee, etc
44
     
7.1.8
Judgments and Attachments
44
     
7.1.9
Dissolution
44
     
7.1.10
Termination of Loan Documents, etc
45
     
7.1.11
Environmental Violations
45
     
7.1.12
Change of Control
45
     
7.1.13
Invalidity of subordination Provisions, etc.
45
   
7.2
Remedies, Termination of Commitments
45
   
7.3
Right of Set-Off
46
   
7.5
Compensation
46
             
8.  
THE AGENT AND RELATIONS AMONG BANKS, ETC.
46
   
8.1
Appointment
46
   
8.2
Advances and Payments
47
     
8.2.1
Advances: In General
47
     
8.2.2
Advances
47
     
8.2.3
Distribution of Payments
47
     
8.2.4
Return of Payments
48
   
8.3
Dissemination of Information
48
   
8.4
Amendments, Consents and Waivers for Certain Actions
48
   
8.5
Exculpation
48
   
8.6
Reliance
49
   
8.7
Credit Decisions
49
   
8.8
Indemnification
50
     
8.8.1
Agent Indemnification
50
 

 
 
iv

--------------------------------------------------------------------------------

 

               
8.8.2
 Borrower Indemnification
50
   
8.9
Successor
50
   
8.10
Agent as a Bank
51
   
8.11
Borrower Not A Beneficiary
51
   
8.12
Sharing Among Banks
51
   
8.13
Assignments/Participations
51
     
8.13.1.
Permitted Assignments
51
     
8.13.2.
Effect, Closing Date
52
     
8.13.3.
Participations
52
   
8.14
Other Agents
53
             
9.  
MISCELLANEOUS
53
   
9.1
Costs and Attorneys' Fees
53
   
9.2
Waivers, Modifications in Writing
53
   
9.3
Notices, etc
54
   
9.4
Notice of Wrongful Act or Omission by Agent or Banks
54
   
9.5
Agent's Failure to Advance
54
   
9.6
Headings
54
   
9.7
Execution in Counterparts
54
   
9.8
Binding Effect, Assignment
55
   
9.9
Severability of Provisions
55
   
9.10
Survival of Agreements; Representations, Warranties Indemnities and Covenants
55
   
9.11
Independence of Covenants
55
   
9.12
Construction of Agreement
55
   
9.13
Complete Agreement
55
   
9.14
Equitable Relief
55
   
9.15
No Fiduciary Relationship
55
   
9.16
Choice of Law
56
   
9.17
Venue, Jurisdiction
56
   
9.18
Other Waivers
56
   
9.19
Waivers Voluntary
56
   
9.20
Waiver of July Trial
56
   
9.21
Nonliability of Banks
56
 





SCHEDULE 1.1 (A)
PERMITTED LIENS
   
SCHEDULE 1.1(B)
SUBSIDIARIES
   
SCHEDULE 3.3.9
INSURANCE POLICIES
   
SCHEDULE 3.6
LETTERS OF CREDIT
   
SCHEDULE 4.5
LITIGATION AND CONTINGENT LIABILITIES

 
 
v

--------------------------------------------------------------------------------

 

   
SCHEDULE 4.6
TAX SHARING AGREEMENTS
   
SCHEDULE 4.7.3.
OWNERSHIP OF INTELLECTUAL PROPERTY
   
SCHEDULE 4.9
ERISA REPORTABLE EVENTS
   
SCHEDULE 4.10
ENVIRONMENTAL MATTERS
   
SCHEDULE 4.13
OUTSTANDING INDEBTEDNESS
   
SCHEDULE 6.2
EXISTING LIENS
   
EXHIBIT 1.15(b)
DOMESTIC SUBSIDIARIES
   
EXHIBIT 2.3
LETTER OF CREDIT NOTE
   
EXHIBIT 3.3.1(b)
GUARANTY
   
EXHIBIT 3.3.2
LIST OF GUARANTORS
   
EXHIBIT 3.3.11
OPINION
   
EXHIBIT 5.3.4
COMPLIANCE CERTIFICATE
   
EXHIBIT 6.3
FUNDAMENTAL SUBSIDIARIES
   
EXHIBIT 8.2.3
WIRING INSTRUCTIONS
   
EXHIBIT 8.13.1
ASSIGNMENT AGREEMENT





 
vi

--------------------------------------------------------------------------------

 
 Execution Copy


CREDIT AGREEMENT


    This Credit Agreement (the "Agreement"), dated as of December 1, 2006, is
among each of the Banks (as defined below), LaSalle Bank Midwest National
Association, as Agent (as defined below), and Mueller Industries, Inc., a
Delaware corporation, as Borrower (as defined below).


    In consideration of the mutual covenants, conditions and provisions as
hereinafter set forth, the parties hereto agree as follows:


1.           DEFINITIONS.


1.1           Definitions.  For purposes of this Agreement, the following
capitalized terms will have the following meanings (such definitions to be
equally applicable to the singular and plural forms thereof):


"Acquired Debt" means any Indebtedness of any Person existing at the time such
Person became a Subsidiary or assumed by the Borrower or a Subsidiary of the
Borrower pursuant to an Acquisition permitted hereunder (and not created or
incurred in connection with or in anticipation of such Acquisition).


"Acquisition" means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Stock of any Person, or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary).


"Advances" means the Loans and the Letter of Credit Advances.


"Advance Date" means a Business Day on which Borrower has requested in
accordance with this Agreement that an Advance be made hereunder.


"Affiliate" when used with respect to any person means any other person which,
directly or indirectly, controls or is controlled by or is under common control
with such person. For purposes of this definition "control" (including the
correlative meanings of the terms "controlled by" and "under common control
with"), with respect to any person, means possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such person, whether through the ownership of voting securities or by contract
or otherwise.


"Agent" means, LaSalle Bank Midwest National Association, a national banking
association, when acting in its capacity as contractual representative of the
Banks, and not in its individual capacity as a Bank, and any permitted
successor(s) thereto, when so acting.


 
1

--------------------------------------------------------------------------------

 
"Agent's Address" means 800 Military Street, Port Huron, Michigan 48060,
Attention: Joseph A. Vito, or at such other address as Agent may hereafter
specify to Borrower in writing.


"Agent's Counsel" means Dickinson Wright PLLC.


"Aggregate Commitment Amount" means the aggregate amount of all the Commitments
of the Banks.


"Alternate Base Rate" means the higher of (i) the Prime Rate or (ii) the Federal
Funds Rate plus 0.50% per annum.


"Alternative Base Rate Advance" means Advances which bear interest calculated by
reference to the Alternative Base Rate.


"Applicable Lending Office" means, with respect to any Advance made by any Bank
or with respect to such Bank's Commitment, the office or branch of such Bank or
of any Affiliate of such Bank located at the address specified as the applicable
lending office or branch for such Bank set forth next to the name of such Bank
in the signature pages hereof or any other office or Affiliate of such Bank or
of any Affiliate of such Bank hereafter selected and notified to the Borrower
and the Agent by such Bank.


"Applicable Margin" means, with respect to Eurocurrency Advances at any time,
the percentage rate per annum which is applicable at such time as set forth in
the Pricing Schedule.


"Bank" means each and, when used in the plural, includes all of the banking
institutions and other lenders which have signed (or which may hereafter become
parties to) this Agreement (including LaSalle Bank Midwest National Association,
when acting as a Bank and not as Agent) and their respective successor(s) and
permitted assign(s).


"Borrower's Address" means 8285 Tournament Drive, Suite 150, Memphis, Tennessee
38125, Attention: Chief Financial Officer, or at such other address as Borrower
may hereafter specify to Agent in writing.


"Borrower" means Mueller Industries, Inc., a Delaware corporation, and its
permitted successor(s) and assign(s).


                “Borrowing Date" means the date on which an Advance is made
hereunder.


"Borrowing Notice" is defined in Section 2.2.


"Borrower's Counsel" means Gary Wilkerson, General Counsel to Borrower.


"British Pounds Sterling" or "£" means the lawful currency of the United
Kingdom.


"Business Day" means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are
 
2

--------------------------------------------------------------------------------

 
open in Detroit for the conduct of substantially all of their commercial lending
activities, interbank wire transfers can be made on the Fedwire system and
dealings in deposits in Dollars or the relevant Permitted Currency are carried
out in the relevant interbank market and (ii) for all other purposes, a day
(other than a Saturday or Sunday) on which banks generally are open in Detroit
for the conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.


"Capital Lease" of any Person means any lease which, in accordance with GAAP, is
or should be capitalized on the books of such Person.


"Capital Stock" means (i) in the case of any corporation, all capital stock and
any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of equity securities, (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.


"Capitalization" is the sum of Total Debt and Net Worth.


"Closing Date" means the date of this Agreement.


"Commitment" means, with respect to each Bank, the commitment of each such Bank
to make Line of Credit Loans and to participate in Letter of Credit Advances and
Swingline Loans made through the Agent pursuant to Section 2.1, in amounts not
exceeding the Equivalent in Dollars of the aggregate principal amount
outstanding at any time equal to the respective commitment amount for each such
Bank set forth for such Bank on the signature pages hereto or otherwise
established pursuant to Section 8.13 or 9.2, as such amounts may be modified
from time to time pursuant hereto.


"Consolidated Interest Expense" means interest expense of the Borrower and its
Subsidiaries on a consolidated basis under GAAP, excluding any amortization of
any premium or discount in respect of the issuance of the 2004 Subordinated
Debentures.


"Code" means the Internal Revenue Code of 1986, as amended.


"Consistent Basis" means, in reference to the application of GAAP (as
hereinafter defined), that the accounting principles observed in the current
period are comparable in all material respects to those applied in the preceding
period.


"Defaulting Bank" means any Bank that fails to make available to the Agent such
Bank's Loans required to be made hereunder or shall have not made a payment
required to be made to the Agent hereunder. Once a Bank becomes a Defaulting
Bank, such Bank shall continue as a Defaulting Bank until such time as such
Defaulting Bank makes available to the Agent the
 
3

--------------------------------------------------------------------------------

 
amount of such Defaulting Bank's Loans and all other amounts required to be paid
to the Agent pursuant to this Agreement.


"Dollars" and "$" means the lawful money of the United States of America.


"Domestic Subsidiaries" means all Subsidiaries organized under the laws of any
of the states of the United States of America which are engaged in the
manufacturing business in the broadest sense of that term, but excluding Arava
Natural Resources Company, Inc. and its Subsidiaries.


"Documents" means, in upper or lower case form, all "documents" and
"instruments" as such terms are defined in the Uniform Commercial Code as
adopted and in effect in the State of Michigan, in which Borrower now or
hereafter has any right, title or interest.


"EBITDA" means consolidated net earnings of the Borrower and the Subsidiaries
excluding extraordinary gains, plus, to the extent deducted in determining such
net earnings, the sum of income taxes, interest expense, depreciation and
amortization, all determined in accordance with GAAP.


"Effective Rate" means the interest rate in effect for each respective Loan from
time to time when such Loan is not in default, as set forth in Section 2 hereof.


"Environmental Protection Statute" means any federal, state or local law,
statute, or regulation enacted in connection with or relating to the protection
or regulation of the environment, including, but not limited to, those laws,
statutes and regulations regulating, relating to or imposing liability or
standards of conduct concerning the disposal, removal, production, storing,
refining, handling, transferring, processing or transporting of hazardous
materials and any regulations issued or promulgated in connection with such
statutes by any governmental agency or instrumentality, including, without
limitation, the Comprehensive Environmental Response, Compensation and
Liabilities Act, as amended (42 U.S.C. '9601 et seq.) and the Resource
Conservation and Recovery Act of 1976, as amended (42 U.S.C. '6901 et seq.).


"Equivalent" of an amount of one currency (the "first currency") denominated in
another currency (the "second currency"), as of any date of determination, means
the amount of the second currency which could be purchased with the amount of
the first currency at the spot or other relevant rate of exchange quoted by the
Agent at approximately 11:00 a.m. local time on such date.


"ERISA" means the Employee Retirement Income Security Act of 1974, as the same
may from time to time be amended or supplemented, including any rules or
regulations issued in connection therewith.


"Euro" and/or "€" means the Euro referred to in Council Regulation (EC) No.
1103/97 dated June 17, 1997 passed by the Council of the European Union, or, if
different, the then
 
4

--------------------------------------------------------------------------------

 
lawful currency of the member states of the European Union that participate in
the third stage of Economic and Monetary Union.

"Eurocurrencv Advance" means an Advance which, except as otherwise provided m
Section 3.1, bears interest at the applicable Eurocurrency Rate.


"Eurocurrency Base Rate" means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the rate determined by the Agent to be the rate at
which the Agent offers to place deposits in Permitted Currency in which such
Eurocurrency Advance is to be denominated with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, approximately in the amount of
the Agent's relevant Eurocurrency Advance and having a maturity equal to such
Interest Period, plus all other applicable costs, expenses and reserves
(including without limitation the cost of compliance with any existing
requirements of the Bank of England Act of 1998 and/or Bank of England and/or
the Financial Services Authority to place non-interest bearing or special
deposits with the Bank of England and/or pay fees to the Financial Services
Authority in connection with Advances denominated in British Pounds Sterling)
for any Eurocurrency Advance denominated in any Optional Currency.


"Eurocurrency Rate" means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one, minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.


"Event of Default" has the meaning set forth in Section 7.1 of this Agreement.


"FASB" means the Financial Accounting Standards Board.


"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate charged to the Agent on such day on such transactions, as determined by the
Agent.


"FLSA" means the federal Fair Labor Standards Act, as the same may from time to
time be amended or supplemented, including any rules or regulations issued in
connection therewith.


"Fundamental Subsidiaries" are those Subsidiaries identified on Exhibit 6.3.


"GAAP" means generally accepted accounting principles as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the FASB or in such other statements
 
5

--------------------------------------------------------------------------------

 
by such other Person as may be approved by a significant segment of the
accounting profession, which are applicable to the circumstances as of the date
of determination and which are applied on a Consistent Basis.
 
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.


"Guaranties" means, collectively, the guaranties of the Borrower's obligations
under the Loan Documents by each of the Domestic Subsidiaries listed in Exhibit
1.15(b) to this Agreement and all Domestic Subsidiaries that are hereafter
required to sign Guaranties as provided in Section 5.12 hereof (individually, a
"Guarantor" and, collectively, the "Guarantors").


"Indebtedness" means all items of indebtedness of any Person, direct or
indirect, joint or several, including (without implied limitation):


(a)           all obligations of such Person for borrowed money evidenced by
bonds, notes, debentures or similar instruments, all reimbursement and similar
obligations under outstanding letters of credit, banker's acceptances or similar
instruments in respect of drafts or other claims which may be presented or have
been presented and have not yet been paid, and the unpaid purchase price for
goods, property or services acquired by such Person, except for trade accounts
and accrued expenses payable arising in the ordinary course of business which
are not past due within customary payment terms;


(b)           All indebtedness guaranteed, directly or indirectly, in any
manner, or endorsed (other than for collection or deposit in the ordinary course
of business), or discounted with recourse by the Person;


(c)           All indebtedness in effect guaranteed by the Person, directly or
indirectly, through agreements, contingent or otherwise: (l) to purchase such
indebtedness; or (2) to purchase, sell, or lease (as lessee or lessor) property,
products, materials, or supplies or to purchase or sell services, primarily for
the purpose of enabling the Person to make payment of such indebtedness or to
insure the owner of the indebtedness against loss; or (3) to supply funds to, or
in any other manner invest in, the Person;


(d)           All indebtedness secured by (or for which the holder of such
indebtedness has a right, contingent or otherwise, to be secured by), any
mortgage, deed of trust, pledge, lien, security interest, or other charge or
encumbrance upon property owned or acquired by the Person subject thereto,
whether or not the liabilities secured thereby have been assumed by the Person;


(e)           the aggregate outstanding amount of all Off Balance Sheet
Liabilities, based on the aggregate outstanding amount as if such transactions
were structured as an on balance sheet financing, whether or not shown as a
liability on a consolidated balance sheet of such Person, determined in a manner
satisfactory to the Agent; and
 
6

--------------------------------------------------------------------------------

 
(f)           all obligations of such Person as lessee which are capitalized in
accordance with GAAP under any Capital Lease.


“Interest Coverage Ratio” means the sum of EBITDA, less extraordinary cash and
noncash income of the Borrower and its Subsidiaries, divided by the amount of
Consolidated Interest Expense (including interest arising from any Capital
Leases) for the applicable period, computed as of the end of each fiscal quarter
for the period of four fiscal quarters then ended.


"Interest Period" means, with respect to a Eurocurrency Advance, a period of
one, two or three months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two or three months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second or third succeeding month, such Interest Period shall end on
the last Business Day of such next, second or third succeeding month. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.


"Joint Venture" means a single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) now or
hereafter formed by the Borrower or any of its Subsidiaries with another Person
(or such a pre-existing entity in which the Borrower or any of its Subsidiaries
acquires an interest) in order to conduct a common venture or enterprise with
such Person, provided that (a) the Borrower or any of its Subsidiaries owns a
portion of the Capital Stock thereof, but such portion does not exceed 80% of
the total Capital Stock thereof and (b) neither the Borrower nor any of its
Subsidiaries is liable in any manner for any of its Indebtedness or other
obligations or has any Indebtedness with respect thereto.


"Letter of Credit" means any letter of credit issued pursuant to this Agreement
by the Agent, on behalf of the Banks, for the account of the Borrower.


"Letter of Credit Advance" has the meaning set forth in Section 2.2.5 of this
Agreement.


"Lien" means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement or any lease in the nature thereof) and any agreement to
give any lien, mortgage, pledge, assignment, security interest, charge or other
encumbrance of any kind.


"Line of Credit" means the line of credit established under Section 2.1 of this
Agreement.


"Line of Credit Loans" means any loans made by the Banks pursuant to Section 2.1
of this Agreement.


"Line of Credit Maturity" means the earlier of the date five years after the
Closing Date or the date the Commitments are terminated.
 
7

--------------------------------------------------------------------------------

 


"Line of Credit Notes" has the meaning set forth in Section 2.3 of this
Agreement.


"Loans" means the Line of Credit Loans and the Swingline Loans.


"Loan Documents" means this Agreement, the Notes, the Guaranties, applications
for Letters of Credit, the Subordinated Debt Documents and all other documents,
instruments or certificates executed and delivered to the Banks in connection
with this Agreement and the Loans.


"Margin Stock" means "margin stock" as defined in Regulations U or X or
"marginable OTC stock" or "foreign margin stock" within the meaning of
Regulation T or X.


"Maximum Rate" means the maximum non-usurious rate of interest that the Banks
are allowed to contract for, charge, take, reserve or receive under the
applicable laws of any applicable state or of the United States of America
(whichever from time to time permits the highest rate for the use, forbearance
or detention of money) after taking into account, to the extent required by
applicable law, any and all relevant payments or charges under this Agreement,
the Notes or under any other document or instrument executed and delivered in
connection herewith and the indebtedness evidenced by the Notes.


"Net Worth" means the sum of the par or stated value of all outstanding Capital
Stock, amounts in excess of par or stated value, surplus and retained earnings
and other comprehensive income, all as determined in accordance with GAAP for
the Borrower and its Subsidiaries on a consolidated basis.


"Non-Recourse JV Indebtedness" means Indebtedness of Joint Ventures that IS
non-recourse to the Borrower or any of its other Subsidiaries in any manner.


"Notes" means the Line of Credit Notes and any other promissory notes issued by
Borrower to the order of any one or more of the Banks evidencing the Obligations
of Borrower to repay the Loans.


"Obligations" means any and all liabilities, obligations, or indebtedness owing
by Borrower to the Agent and/or the Banks, of any kind or description,
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising
under any Loan Document.


"Off-Balance Sheet Liability" of a Person means (i) any obligation or liability
of such Person with respect to accounts or notes receivable sold by such Person,
asset securitizations, factoring or similar transactions, (ii) any liability
under any sale and leaseback transaction which is not a Capital Lease, (iii) any
liability under any so-called "synthetic lease" or "tax ownership operating
lease" transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing (as reasonably determined by the Agent) but which
does not constitute a liability on the balance sheets of such Person, but
excluding from this clause (iv) operating leases.
 
8

--------------------------------------------------------------------------------

 


"Optional Currency" means any currency which is freely transferable and
convertible into Dollars and acceptable to all the Banks; provided, that,
subject to the terms of this Agreement, Euros and British Pounds Sterling shall
be deemed acceptable to the Banks.


"Overdue Rate" means (a) in respect of principal of Alternate Base Rate Advance,
a rate per annum that is equal to the sum of two percent (2%) per annum plus the
Alternate Base Rate, (b) in respect of principal of Eurocurrency Advances, a
rate per annum that is equal to the sum of two percent (2%) per annum plus the
per annum rate in effect thereon until the end of the then current Interest
Period for such Advance and, thereafter, a rate per annum that is equal to the
sum of two percent (2%) per annum plus the Alternate Base Rate (or, in the case
of any Eurocurrency Advance denominated in any Optional Currency, the per annum
rate equivalent to the Alternate Base Rate for such currency as determined by
the Agent), and (c) in respect of other amounts payable by the Borrower
hereunder (other than interest), a per annum rate that is equal to the sum of
two percent (2%) per annum plus the Alternate Base Rate.


"Permitted Currency" means Dollars and any Optional Currency.


"Permitted Liens" means (a) Liens for taxes, assessments or governmental charges
or levies which, for Borrower and all Subsidiaries other than Arava Natural
Resources Company and its Subsidiaries and DENO Acquisition EURL and its
Subsidiaries are not yet due, or delinquent, or which can thereafter be paid
without penalty, or which are being contested in good faith in accordance with
this Agreement and against which appropriate reserves are being maintained under
GAAP, (b) unfiled inchoate construction Liens for construction work in progress,
(c) workmen's, repairmen's, warehousemen's and carrier's Liens and other similar
Liens, if any, arising in the ordinary course of business, (d) Liens granted by
Subsidiaries in favor of Borrower in connection with inter-company loans, (e)
each of the liens described in Schedule 1.1 (a) attached to this Agreement, and
(f) other similar Liens incidental to the normal business conduct of the
ordinary course of business of the Borrower and Subsidiaries in an aggregate
amount not to exceed $1,000,000.


"Person" or "Persons" means natural persons, corporations, limited partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, lenders, trust companies, land trusts, vehicle trusts,
business trusts or other organizations, irrespective of whether they are legal
entities, and governments and agencies and political subdivisions thereof.


"Pricing Schedule" means the following schedule:


Tier
Capitalization
Ratio1
Facility
Fee
Eurocurrency
Applicable Margin
 and
 Letter of Credit Fee
 
 
All-In
Drawn Cost
V3
>55%
20.0 bp2
67.5 bp
87.5 bp
IV
>45%, but ≤55%
15.0 bp
60.0 bp
75.0 bp
III
>35%, but ≤45%
12.5 bp
50.0 bp
62.5 bp
II
>25%, but ≤35%
10.0 bp
40.0 bp
50.0 bp
I
≤25%
10.0 bp
27.5 bp
37.5 bp



 
9

--------------------------------------------------------------------------------

 
1 Defined as Total Debt/Capitalization.
2 “bp” means basis points per annum.
3 All fees will be calculated by the Capitalization Ratio as of the latest
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.3.1, provided, however, that if such statements are not delivered as
required by Section 5.3.1, the Tier V fees shall apply.
 
As of the Closing Date, the Applicable Margin will be set at Tier III above.

 
"Prime Rate" means and refers to the rate of interest announced publicly from
time to time by the Agent as its prime commercial lending rate. Reference to the
Prime Rate shall not be affected by the fact that Agent may make loans at
different rates from time to time with respect to the class of Loans for which
the Prime Rate is established. Any change in any of the interest rates
chargeable hereunder resulting from a change in the Prime Rate shall become
effective on the day on which each change in the Prime Rate is effective.


"Prohibited Transaction" has the meaning set forth in Section 406 or Section
2003(a) of ERISA.


"Ratable Share" means for each Bank a percentage based on the ratio of such
Bank's Commitment to the aggregate Commitments of all Banks, which as to
aggregate Advances (including participations in Letter of Credit Advances and
Swingline Loans) of such Bank will be limited to the respective Commitment
amount for such Bank. If the Commitments have expired or been terminated, then
such Bank's Commitment for purposes of determining its Ratable Share shall be
deemed equal to the amount of its Commitment immediately prior to such
expiration or termination.


"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.


"Regulation T" means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.


"Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.


"Regulation X" means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.


"Reportable Event" has the meaning set forth in Section 4043 of ERISA.


 
10

--------------------------------------------------------------------------------

 
"Requirement of Law" means, with respect to any Person, the certificate (or
articles) of incorporation and bylaws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.


"Requisite Banks" means Banks whose Ratable Shares equal or exceed 51%.


"Reserve Requirement" means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.


"Restricted Subsidiaries" means those Domestic Subsidiaries that have executed
or are required to execute Guarantees.


"Same Day Funds" means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in any Optional Currency, same day or other funds as may be determined
by the Agent to be customary in the place of disbursement or payment for the
settlement of international banking transactions in such Optional Currency.


"SEC" means the Securities and Exchange Commission or any successor agency.


"Subordinated Debt" means (a) the 2004 Subordinated Debt and (b) any other
unsecured Indebtedness of the Borrower which has subordination terms, covenants,
pricing and other terms which have been approved in writing by the Required
Banks.


"Subordinated Debt Documents" means the 2004 Subordinated Debt Documents and all
other agreements, documents and instruments relating to any other Subordinated
Debt at any time and all amendments and modifications thereof approved by the
Required Banks.


"Subsidiaries" means those entities listed on Schedule 1. 1(b) to this Agreement
and all entities in which the Borrower hereafter acquires, directly or
indirectly, any equity or ownership interest, except (1) Joint Ventures and (2)
minority interests in other Persons, the aggregate value of which interests (on
a cost basis) does not exceed $10,000,000.


"Swingline Loan" has the meaning set forth in Section 2.9 of this Agreement.


"Taxes" means any taxes, charges, fees, levies or other assessments based upon
or measured by net or gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, withholding, payroll, employment, excise, premium or
property taxes, together with any interest and penalties, additions to tax and
additional amounts imposed by any federal, state, local or foreign taxing
authority upon any Person.


"Total Debt" means all Indebtedness (other than Non-Recourse JV Indebtedness) of
the Borrower and its Subsidiaries on a consolidated basis.


 
11

--------------------------------------------------------------------------------

 
"Total Outstanding Amount" means the aggregate principal amounts at any time
outstanding of the Line of Credit Advances, the outstanding face amount of
Letters of Credit and all outstanding Swingline Loans, which shall not exceed in
the aggregate an Equivalent in Dollars equal to the amount of the Aggregate
Commitment Amount.


"2004 Subordinated Debt" means all Indebtedness of the Borrower and the
Guarantors under the 2004 Subordinated Debt Documents.


"2004 Subordinated Debt Documents" means the 2004 Subordinated Indenture, the
2004 Subordinated Debentures and all other agreements, documents and instruments
relating to the 2004 Subordinated Debentures at any time and all amendments and
modifications thereof approved by the Required Banks.


"2004 Subordinated Debentures" means the 6.00% Subordinated Debentures issued by
the Borrower in the aggregate outstanding principal amount (as of the Closing
Date) of $297,688,000 due 2014 issued pursuant to the 2004 Subordinated
Indenture and any other securities issued pursuant to the 2004 Subordinated
Indenture at any time.


"2004 Subordinated Indenture" means the Subordinated Indenture between the
Borrower, the subsidiary guarantors named therein and the trustee thereunder,
dated November 30, 2004, pursuant to which the 2004 Subordinated Debentures were
issued, as amended or modified from time to time.


"Type" means, with respect to any Advance, its nature as a Alternative Base Rate
Advance or a Eurocurrency Advance.


"United Kingdom" means the United Kingdom of Great Britain and Northern Ireland.


"Unmatured Event of Default" means an event, act, or occurrence which with the
giving of notice or the lapse of time, or both, would become an Event of
Default.


1.2           Accounting Terms.  (a)      All accounting terms not specifically
defined herein, to the extent not inconsistent with definitions set forth in
Section 1.1 of this Agreement, will be construed in accordance with GAAP as in
effect from time to time, including, without limitation, applicable statements,
bulletins and interpretations issued by the FASB and bulletins, opinions,
interpretations and statements issued by the American Institute of Certified
Public Accountants or its committees, provided that, if the Borrower notifies
the Banks that it wishes to amend any covenant or term hereof to eliminate the
effect of any change in GAAP (or if the Requisite Banks notify the Borrower that
the Banks wish to amend any covenant or term for such purpose), then the
Borrower's compliance with such covenants and terms shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective until either such notice is withdrawn or such covenant or term is
amended in a manner satisfactory to the Borrower and the Requisite Banks. When
used herein, the term "financial statements" will include the notes and
schedules thereto.


 
12

--------------------------------------------------------------------------------

 
(b)           Notwithstanding anything herein, in any financial statements of
the Borrower and its Subsidiaries or in GAAP to the contrary, for purposes of
calculating and determining compliance with the financial covenants in Section
5.4 and the Applicable Margin, including defined terms used therein, Joint
Ventures shall not be consolidated with the Borrower and its Subsidiaries and
all income, liabilities and assets of each Joint Venture, and all investments of
the Borrower or any Subsidiary in any Joint Venture, shall be excluded from all
such calculations and determinations thereunder.


(c)           The Borrower shall deliver to the Banks, at the same time as the
delivery of any annual or quarterly financial statement, (i) a description in
reasonable detail of any material variation between the application or other
modification of accounting principles employed in the preparation of such
statement and the application or other modification of accounting principles
employed in the preparation of the immediately prior annual or quarterly
financial statements as to which no objection has been made in accordance with
the first sentence of subsection (a) above, (ii) a description in reasonable
detail of the adjustments made in calculating and determining compliance with
the financial covenants in Section 5.4 and the Applicable Margin due to the
requirements of subsection (b) above and (iii) if requested by the Agent,
reasonable estimates of the difference between such statements arising as a
consequence thereof.


(d)           The Borrower agrees to take all necessary action, including
without limitation any necessary acknowledgments or consents from the Borrower's
auditors as may be required under applicable law, to ensure that the Agent and
the Banks may rely on the audited financial statements of the Borrower and its
Subsidiaries delivered to the Agent and the Banks after the Closing Date.


1.3           Other Definitional Provisions.


(a)           Unless otherwise specified therein, all terms defined in this
Agreement will have the defined meanings when used in the Loan Documents or any
certificate or other document made or delivered pursuant hereto.


(b)           The words "hereof", "herein" and "hereunder" and words of similar
import when used in this Agreement will refer to this Agreement as a whole and
not to any particular provision of this Agreement. Section, subsection, Schedule
and Exhibit references contained in this Agreement are references of Sections,
subsections, Schedules and Exhibits in or to this Agreement unless otherwise
specified.


2.           AMOUNT AND TERMS OF LOANS.


2.1           Amount of Line of Credit.  Each Bank agrees, for itself only,
subject to the terms and conditions of this Agreement, to make Line of Credit
Loans to the Borrower and to participate in Letter of Credit Advances to the
Borrower pursuant to Section 3.6 from time to time from and including the
Closing Date to but excluding the Line of Credit Maturity not to exceed an
aggregate principal amount at any time outstanding the Dollar Equivalent of the
amount of its respective Commitment as of the date any such Advance is made;
provided, however, that (i) the Equivalent in Dollars of the aggregate principal
amount of Letter of Credit Advances outstanding at any time
 
 
13

--------------------------------------------------------------------------------

 
shall not exceed $50,000,000, (ii) the Equivalent in Dollars of the aggregate
principal amount of all Advances in Optional Currencies outstanding at any time
shall not exceed $25,000,000, and (iii) the Equivalent in Dollars of the
aggregate principal amount of all Advances outstanding at any time shall not
exceed the Aggregate Commitment Amount; and the Borrower will not be entitled to
obtain any Advance if each such condition, in addition to other conditions
contained herein, is not satisfied both before and after giving effect to such
Advance.


2.2           Notice and Manner of Borrowing.


2.2.1            Nature of Advances. The Advances (other than Swingline Loans)
may be Alternative Base Rate Advances or Eurocurrency Advances, or a combination
thereof, selected by Borrower in accordance with Sections 2.2.2 and 2.2.3,
provided that, notwithstanding anything herein to the contrary, Advances
denominated in any Optional Currency cannot be Alternative Base Rate Advances.


2.2.2           Method of Selecting Types and Interest Periods for New Advances.
The Borrower shall select the Type of Advances and, in the case of each
Eurocurrency Advance, the Interest Period and Permitted Currency applicable
thereto from time to time. The Borrower shall give the Agent irrevocable notice
(a "Borrowing Notice") not later than 10:00 a.m. (Detroit time) at least one
Business Day before the Borrowing Date of each Alternative Base Rate Advance and
three Business Days before the Borrowing Date for each Eurocurrency Advance,
specifying:


(i)           the Borrowing Date, which shall be a Business Day, of such
Advance,


(ii)           the aggregate amount of such Advance,


(iii)           the Type of Advance selected, and


 (iv)           in the case of each Eurocurrency Advance, the Interest Period
and
Permitted Currency applicable thereto.


Agent shall deliver to each Bank a copy of the Borrowing Notice timely received
by Agent from Borrower on the day received. Not later than noon (local time) on
each Borrowing Date, each Bank shall make available its Loan or Loans in Same
Day Funds at the principal office of Agent in the case of Advances denominated
in Dollars and to the designated Applicable Lending Office of the Agent or at
such other place specified by the Agent in the case of Advances denominated in
any Optional Currency. The Agent will make the funds so received from the Banks
available to the Borrower at the Agent's aforesaid location.


2.2.3           Conversion and Continuation of Outstanding Advances. Alternative
Base Rate Advances shall continue as Alternative Base Rate Advances unless and
until such Alternative Base Rate Advances are converted into Eurocurrency
Advances pursuant to this Section 2.2.3. Each Eurocurrency Advance shall
continue as a Eurocurrency Advance until the end of the then applicable Interest
Period therefor, at which time such Eurocurrency Advance shall either be paid,
or it will automatically be converted into an Alternative Base Rate Advance
unless the Borrower shall have given the Agent a Conversion/Continuation Notice
(as defined
 
 
14

--------------------------------------------------------------------------------

 
below) requesting that, at the end of such Interest Period, such Eurocurrency
Advance shall continue as a Eurocurrency Advance for the same or another
Interest Period; provided, that (a) Eurocurrency Advances may not be converted
from one Permitted Currency to a different Permitted Currency and (b)
Eurocurrency Advances owing in any Optional Currency shall not be automatically
converted but shall be due and payable at the end of the relevant Interest
Period. Subject to the terms of Section 2.6, the Borrower may elect from time to
time to convert all or any part of an Alternative Base Rate Advance into a
Eurocurrency Advance. The Borrower shall give the Agent irrevocable notice (a
"Conversion/Continuation Notice") of each conversion of an Alternative Base Rate
Advance into a Eurocurrency Advance or continuation of a Eurocurrency Advance
not later than 10:00 a.m. (Detroit time) at least three Business Days prior to
the date of the requested conversion or continuation, specifying:


(i)           the requested date, which shall be a Business Day, of such
conversion or
                 continuation,


(ii)           the aggregate amount and Type of the Advance which is to be
converted or
                 continued, and


(iii)           the amount of such Advance which is to be converted into or
continued as a
                 Eurocurrency Advance and the duration of the Interest 
                 Period and Permitted Currency applicable thereto.


2.2.4           Changes in Interest Rate, etc.  Each Alternative Base Rate
Advance shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is automatically
converted from a Eurocurrency Advance into a Alternative Base Rate Advance
pursuant to Section 2.2.3, but excluding the date it is paid or is converted
into a Eurocurrency Advance pursuant to Section 2.2.3 hereof, at a rate per
annum equal to the Alternative Base Rate for such day. Changes in the rate of
interest on that portion of any Advance maintained as a Alternative Base Rate
Advance will take effect simultaneously with each change in the Alternate Base
Rate. Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Agent as applicable to such Eurocurrency
Advance based upon the Borrower's selections under Sections 2.2.2 and 2.2.3 and
otherwise in accordance with the terms hereof. No Interest Period may end after
the Line of Credit Maturity.


2.2.5            Ratable Advances.  Each Bank, on the date any Advance (other
than Swingline Loans) is requested to be made, shall make its Ratable Share of
such Advance available in Same Day Funds at the principal office of Agent in the
case of Advances denominated in Dollars and to the designated Applicable Lending
Office of the Agent or at such other place specified by the Agent in the case of
Advances denominated in any Optional Currency, in each case for disbursement to
Borrower. Unless Agent shall have received notice from any Bank prior to the
date such Advance is requested to be made under this Section 2.2 that such Bank
will not make available to Agent such Bank's Ratable Share of such Advance,
Agent may assume that such Bank has made such portion available to Agent on the
date such Advance is requested to be made in accordance with this Section
2.2.  If and to the extent such Bank shall
 
 
15

--------------------------------------------------------------------------------

 
 not have so made such Ratable Share available to Agent, Agent may (but shall
not be obligated to) make such amount available to Borrower, and such Bank
agrees to pay to Agent forthwith on demand such amount together with interest
thereon, for each day from the date such amount is made available to Borrower by
Agent until the date such amount is repaid to Agent, at the Federal Funds Rate
(or, in the case of any Eurocurrency Advance denominated in any Optional
Currency, the per annum rate equivalent to the Federal Funds Rate for such
currency as determined by the Agent) for the first five days and thereafter at
the applicable interest rate. If such Bank shall pay such amount to Agent
together with interest, such amount so paid shall constitute a Loan by such Bank
as a part of such Advance for purposes of this Agreement. The failure of any
Bank to make its Ratable Share of any such Advance available to Agent shall not
relieve any other Bank of its obligations to make available its Ratable Share of
such Advance on the date such Advance is requested to be made, but no Bank shall
be responsible for failure of any other Bank to make such Ratable Share
available to Agent on the date of any such Advance. Subject to the terms and
conditions of this Agreement, Agent shall, on the date any issuance of a Letter
of Credit advance (a "Letter of Credit Advance") is requested to be made, issue
the related Letter of Credit on behalf of the Banks for the account of the
Borrower. Notwithstanding anything herein to the contrary, Agent may decline to
issue any requested Letter of Credit on the basis that the beneficiary, the
purpose of issue or the terms and conditions of drawing are unacceptable to it
in its reasonable discretion, including without limitation, if Agent determines
that the purpose of such issuance is outside the ordinary course of business of
Borrower.


2.2.6           Disbursement.  Upon fulfillment of the conditions set forth in
this Section 2.2, Section 3.5 (and subject to Agent's then current deadlines for
wire transfers and crediting of Agent and Bank accounts), and Sections 8.2.1 and
8.2.2, Agent will disburse such Advance to Borrower in Same Day Funds at
Borrower's expense.


2.2.7           Minimum Advances.  Except for Swingline Loans, no Advances shall
be for an aggregate amount of less than $5,000,000 (or the approximate
Equivalent thereof in any applicable Optional Currency). No more than five
different Interest Periods may exist at any time.


2.3           Authorization and Issuance of Line of Credit Notes.  All Advances
made by the Banks pursuant to the Line of Credit will be evidenced by separate
promissory notes of Borrower, in the form of Exhibit 2.3 to this Agreement (each
a "Line of Credit Note" and collectively the "Line of Credit Notes"), to be
executed and delivered by Borrower to each of the Banks, in the principal amount
of each such Bank's Commitment, on the Closing Date.


2.4           Facility Fees.  On the last day of each March, June, September and
December, commencing December 31, 2006, for the pro rata benefit of the Banks,
the Borrower shall pay a Facility Fee equal to the per annum percentage
identified as the Facility Fee in the Pricing Schedule on the aggregate amount
of the Commitments, whether used or unused.


2.5           Use of Proceeds.  The proceeds of the Line of Credit Loans will be
used by Borrower (i) for working capital, (ii) to finance Acquisitions, (iii) to
reimburse any Bank for any payment under Letters of Credit and (iv) for general
corporate purposes.


 
16

--------------------------------------------------------------------------------

 
2.6           Interest Payment Dates; Interest Basis.  Interest accrued on each
Alternative Base Rate Advance shall be payable on the last day of each March,
June, September and December, commencing with the first such date to occur after
the date hereof. Interest accrued on each Eurocurrency Advance shall be payable
on the last day of its applicable Interest Period, on any date on which the
Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest shall be payable for
the day an Advance is made but not for the day of any payment on the amount paid
if payment is received prior to noon (local time) at the place of payment. If
any payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.


2.7           Prepayments.  Borrower may prepay, in whole or in part, but in an
amount not less than $10,000,000 (or the approximate Equivalent thereof in the
applicable Optional Currency) at any time upon one (1) Business Day's notice,
without premium or penalty, any Alternative Base Rate Advances. Eurocurrency
Advances may only be prepaid at the end of an Interest Period as provided above
in Section 2.2.3. Swingline Loans may only be prepaid with the permission of the
Agent. Any other provisions of this Agreement to the contrary notwithstanding,
if at any time during the term of this Agreement, (a) the Equivalent in Dollars
of the aggregate principal amount of Letter of Credit Advances outstanding at
any time shall exceed $50,000,000, (b) the Equivalent in Dollars of the
aggregate principal amount of all Advances in Optional Currencies outstanding at
any time shall exceed $25,000,000, or (c) the Equivalent in Dollars of the
aggregate principal amount of all Advances outstanding at any time shall exceed
the Aggregate Commitment Amount, the Borrower will immediately, and in any event
within two (2) Business Days, remit and pay to Agent such amounts as may be
necessary so that no such excess as described in the foregoing clauses (a), (b)
or (c) shall exist. Borrower may terminate the Line of Credit at any time upon
delivery of written notice to Agent sixty (60) days prior to such termination.


2.8           Loan Account.  Advances will be charged to an account in
Borrower's name on Agent's books, and Agent will debit to such account the
amount of each Advance when made and credit to such account the amount of each
repayment thereunder. Agent will render Borrower, from time to time, a statement
setting forth the debit balance in the loan account, which will be deemed
conclusive absent manifest error. Such statement will be prima facie evidence of
the correctness of the Advances owing to the Banks by Borrower hereunder, unless
there is manifest error evident on its face. Similarly, each Bank is hereby
authorized by Borrower to record in its books and records, the date, and amount
and type of each Advance and the duration of the related Interest Period (if
applicable), the amount of each payment or prepayment of principal thereon,
which books and records shall constitute prima facie evidence of the information
so recorded, provided, however, that failure of any Bank to record, or any error
in recording, any such information shall not relieve Borrower of its obligation
to repay the outstanding principal amounts of the Loans, all accrued interest
thereon and other amounts payable with respect thereto in accordance with the
terms of the Notes and this Agreement.


 
17

--------------------------------------------------------------------------------

 
2.9           Swingline Loans.  The Agent may, in its sole discretion and
without having any obligation to do so, make interim advances (hereinafter
sometimes referred to as "Swingline Loans") of its own funds to the Borrower
prior to the Line of Credit Maturity in an aggregate amount not to exceed an
Equivalent in Dollars of $15,000,000 at anyone time outstanding; provided,
however, that no Swingline Loans shall be made after the Agent has received
written requests not to make Swingline Loans from the Requisite Banks. Swingline
Loans shall bear interest at a rate determined by the Agent, and interest and
principal shall be payable by the Borrower upon demand by the Agent. The
aggregate amount of all Swingline Loans outstanding on the date any regular
Advance is made shall be included as a previously disbursed portion of such
regular Advance in which each Bank shall participate based upon its Ratable
Share and the Agent shall thereupon be immediately reimbursed for the full
amount of such Swingline Loans from the proceeds of such regular Advance. If no
regular Advance is made for any period of 60 days, whether by reason of the
failure to comply with any condition for a regular Advance or otherwise, or at
any other time as determined by the Agent in its sole discretion, each Bank
shall absolutely and unconditionally, upon request of the Agent, on the Business
Day after receiving such request, remit to the Agent such Bank's Ratable Share
of all outstanding Swingline Loans, whereupon, such Swingline Loans shall be
automatically converted to a regular Alternative Base Rate Advance in Dollars
effective on such next Business Day. In no event will any Swingline Loan be made
if, after giving effect to such Swingline Loan, the Equivalent in Dollars of the
aggregate principal amount of all Advances would exceed the Aggregate Commitment
Amount or the Equivalent in Dollars of the aggregate principal amount of all
Swingline Loans would exceed $15,000,000.


2.10           Reduction or Termination of Commitments.  The Borrower may from
time to time on at least five Business Days' prior written notice received by
the Agent (which shall promptly advise each Bank thereof) permanently reduce the
Commitment to an amount not less than the Total Outstanding Amount. Any such
reduction shall be in an amount not less than $10,000,000 or a higher integral
multiple of $10,000,000 or such other amount agreed to between the Borrower and
the Agent. Concurrently with any reduction of the Commitments to zero, the
Borrower shall pay all interest on the Loans, all fees and all other amounts
owing hereunder and shall cash collateralize in full all obligations arising
with respect to the Letters of Credit in a manner satisfactory to the Agent. All
reductions of the Commitments shall reduce the Commitments ratably among the
Banks according to their respective Ratable Share.


2.11           Increase of Commitments.  With the prior consent of the Agent,
the Borrower may request to increase the Aggregate Commitment Amount in
increments of $10,000,000 from time to time, provided that the aggregate
increase in the Aggregate Commitment Amount from the date hereof shall not
exceed $50,000,000. Any such request to increase the Aggregate Commitment Amount
shall be deemed to be a certification by the Borrower that at the time of such
request, there exists no Default or Unmatured Event of Default and the
representations and warranties contained in Section 4 are true and correct in
all material respects as of such date or, if applicable only to a prior date, as
of such prior date. Any request from the Borrower to increase the Aggregate
Commitment Amount shall be implemented by one or more existing Banks agreeing to
increase their Commitments (provided that no Bank shall have any obligation to
increase its Commitment) or by one or more new lenders agreeing to become a Bank
hereunder or by any combination of the foregoing, as determined by the Agent in
consultation with the
 
 
18

--------------------------------------------------------------------------------

 
Borrower. Any such new lender agreeing to become a Bank under this Agreement
shall become a Bank party hereto upon the execution and delivery by it, the
Agent and the Borrower of a joinder and assumption agreement in form and
substance satisfactory to the Agent. Prior to any such increase in the Aggregate
Commitment Amount becoming effective, the Agent shall have received:


(i)           copies, certified by the secretary of the Borrower of their Board
of Directors'
resolutions and of resolutions or actions of any other body authorizing the
increase in the Aggregate Commitment Amount and the confirmation and
ratification of the Loan Documents;


(ii)           a certificate, signed by the chief financial officer of the
Borrower, showing
that after giving effect to the increase in the Aggregate Commitment Amount, no
Default or Unmatured Event of Default shall occur, the Borrower shall be in
compliance in all material respects with all covenants in this Agreement and the
representations and warranties contained in Section 4 are true and correct in
all material respects;


(iii)           a confirmation and ratification of all Loan Documents signed by
the Borrower
and the Guarantors and in form and substance satisfactory to the Agent; and


(iv)           such other documents and conditions as the Agent or its counsel
may have
reasonably requested.


On the effective date of any such increase, (x) each Bank's Ratable Share(and
its participation interest in all outstanding Letters of Credit) shall be
adjusted to equal its Ratable Share thereof determined after giving effect to
such increase and (y) all Loans will be replaced with new Loans hereunder from
the Banks based on such adjusted Ratable Share.


3.           GENERAL PROVISIONS.


3.1           Overdue Rate.


3.1.1           Overdue Rate.  Upon the occurrence and during the continuance of
an Event of Default, all outstanding Advances will bear interest thereafter, at
the option of Agent and/or at the request of the Requisite Banks or
automatically without any action by the Agent or the Banks in the case of any
Event of Default under Section 7.1.6 or 7.1. 7, and without affecting any of the
Bank's rights and remedies provided for herein and in the Notes, at the Overdue
Rate.


3.1.2           Late Charge.  If any required payment under any Advance is not
paid within ten (10) days from the date it is due, at the option of Agent and/or
at the request of the Requisite Banks, a late charge of five cents ($.05) for
each Dollar of the payment so overdue may be charged.


3.2           Computation of Interest and Fees; Maximum Interest Rate.


 
19

--------------------------------------------------------------------------------

 
3.2.1           Calculation Of Interest and Fees.  Interest and Facility Fees
under Section 2.4 shall be calculated for actual days elapsed on the basis of a
360-day year, except for interest on Loans denominated in British Pounds
Sterling and Alternate Base Rate Loans which shall be calculated for actual days
elapsed on the basis of a 365/366-day year. Interest will accrue from the date
of any Advance up to but excluding the date of repayment of the Loan, in
accordance with the provisions hereof.


3.2.2           Maximum Rate.  Notwithstanding anything to the contrary
contained in this Agreement, Borrower will not be obligated to pay, and the
Banks will not be entitled to charge, collect or receive, interest in excess of
the Maximum Rate and in the event the Banks ever receive, collect or apply, as
interest, any such excess, such amount which would be excessive interest will be
deemed a partial prepayment of principal and treated hereunder as such; and, if
the principal hereof is paid in full, any remaining excess will immediately be
returned to Borrower. If any construction of this Agreement, the Notes or the
other Loan Documents indicates a different right given to the Banks to ask for,
demand or receive any larger sum as interest, such as a mistake in calculation
or wording, this clause will override and control, it being the intention of
Borrower and the Banks that this Agreement, the Notes and the other Loan
Documents will in all respects comply with applicable law, and proper adjustment
will automatically be made accordingly. In determining whether or not the
interest paid or payable, under any specific contingency, exceeds the Maximum
Rate, Borrower and the Banks will, to the maximum extent permitted by law (i)
characterize any non-principal payment as an expense, fee or premium rather than
as interest; (ii) exclude voluntary prepayments and the effects thereof; and
(iii) amortize, prorate, allocate and spread the total amount of interest
through the entire contemplated term of such indebtedness until payment in full
of the principal (including the period of any extension or renewal thereof) so
that the interest on account of such indebtedness will not exceed the Maximum
Rate.


3.3           Conditions Precedent to the Execution and Delivery of this
Agreement.  The obligation of the Banks to execute and deliver this Agreement
and make any Advance hereunder is subject to the fulfillment, in form and
substance satisfactory to Agent and its counsel, of each of the following
conditions, unless otherwise noted.


3.3.1           Line Of Credit Note, Guaranties, etc.  Agent will have received
each of the following documents, duly executed and delivered by Borrower, each
of which will be in full force and effect:


(a)           The Line of Credit Notes, in the form of Exhibit 2.3.


(b)           The Guaranties, in the form of Exhibit 3.3.1(b) to this Agreement.


(c)           Such other documents and certificates as may be necessary or
desirable to evidence the Obligations, representations, warranties and covenants
of Borrower hereunder and the Guarantors under the Guaranties.


 
20

--------------------------------------------------------------------------------

 
3.3.2           Good Standing Certificates.  Agent will have received a good
standing certificate of Borrower and each of the Guarantors listed on Exhibit
3.3.2 hereto from each state in which Borrower and each such Guarantor is
organized and each other state, if different, in which the principal part of its
business activity is conducted, dated a recent date, indicating that Borrower
and each such Guarantor is in good standing in each such state; provided, if
such good standing certificates for any Guarantor is not available at closing,
Borrower shall certify that such Guarantor is in good standing.


3.3.3           Resolutions.  Agent will have received a copy of the resolutions
of the Board of Directors of Borrower and each Restricted Subsidiary (i)
authorizing the execution, delivery and performance of the Loan Documents, (ii)
authorizing the borrowing contemplated hereunder, and (iii) certified by the
Secretary of Borrower or the Restricted Subsidiary, respectively, as of the
Closing Date, which certificate will state that the resolutions thereby
certified have not been amended, modified, revoked or rescinded as of the date
of such certificate.


3.3.4   Charter.  Agent will have received certified copies of the charter of
Borrower and each Restricted Subsidiary, certified by an officer of Borrower and
each Restricted Subsidiary, respectively, on the Closing Date, as true, complete
and correct copies thereof.


3.3.5           Incumbency Certificates.  Agent will have received a certificate
of the Secretary of Borrower and each Restricted Subsidiary as to the incumbency
and signatures of the person or persons authorized to execute and deliver the
Loan Documents.


3.3.6           Certificate Regarding Representations and Warranties. Agent will
have received a certificate of the Chief Financial Officer, the Vice
President-Legal or Chief Executive Officer of Borrower stating, on behalf of
Borrower, that each of the representations and warranties made in or pursuant to
Section 4 of this Agreement or which are contained in any other Loan Document or
any certificate, document or financial or other statement furnished by Borrower
at any time under or in connection herewith, is true and correct in all respects
on and as of the Closing Date.


3.3.7           Reimbursement.  Agent will have received reimbursement for legal
fees and expenses incurred by Agent in the preparation of the transactions
contemplated by this Agreement.


3.3.8           No Litigation or Investigation.  No suit, action, investigation,
inquiry or other proceeding, including, without limitation, the enactment or
promulgation of a statute or rule by or before any arbitrator or any
Governmental Authority will be pending and no preliminary or permanent
injunction or order by a state or federal court will have been entered (i) in
connection with any Loan Document or any of the transactions contemplated hereby
or thereby or (ii) which, in any such case, in the reasonable judgment of the
Banks, would have a material adverse effect on (A) the transactions contemplated
by this Agreement or (B) the business, operations, properties, condition
(financial or otherwise) or prospects of Borrower.


 
21

--------------------------------------------------------------------------------

 
3.3.9           Insurance.  Agent will have received a schedule, entitled
Schedule 3.3.9, setting forth the policies of insurance, including the effective
dates of such policies, carried by Borrower and its Subsidiaries on the Closing
Date.


3.3.10            No Event of Default.  No Event of Default and no Unmatured
Event of Default will have occurred and be continuing on the date of the Loans,
nor will either result from the making of such Loans.


3.3.11            Opinion of Counsel.  Agent and each of the Banks will have
received the written opinion, dated the Closing Date, of Borrower's and
Restricted Subsidiaries' Counsel in substantially the same form as that attached
hereto as Exhibit 3.3.11.


3.3.12            Repayment of Existing Obligations.  The entire amount owing
under the Credit Agreement dated November 6, 2003 among the Borrower, the Banks
named therein and the Agent is fully paid and all obligations to loan money or
make advances thereunder are terminated.


3.3.13            Fees.  The Borrower shall have paid the Agent and the Banks
all closing fees agreed upon among the Borrower, the Agent and the Banks, or any
of them.


3.3.14            Financial Statements.  The Agent shall have received audited
consolidated financial statements for the Borrower and its Subsidiaries for the
fiscal years ending in 2003, 2004 and 2005, unaudited interim consolidated
financial statements for the Borrower and its Subsidiaries for each fiscal
quarter ended after the most recently ended fiscal year, and such other
financial statements as required by the Agent, in each case in form and
substance satisfactory to the Agent.
                               
3.3.15            Lien Searches.  The Agent shall have received satisfactory
results of such Lien searches as required by the Agent.


3.3.16            Certificate Regarding USA Patriot Act.  Agent shall have
received a certificate of the Borrower with respect to the USA Patriot Act in
form satisfactory to the Agent.


3.3.17            Other Matters.  All other documents and legal matters in
connection with the transactions contemplated by this Agreement will have been
delivered and/or executed and will be in form and substance satisfactory to
Agent and its counsel.


3.4           Conditions Precedent to all Advances under the Line of Credit
Loans.  The obligation of the Banks and each of them to make Advances, including
any Letter of Credit Advance, is subject to the fulfillment, in form and
substance satisfactory to Agent and its counsel, of each of the following
conditions on or before the date of each such Advance.


3.4.1           No Event Of Default.  As of the date of making the Advance, no
Event of Default and no Unmatured Event of Default will have occurred or be
continuing, nor will either result from or exist after the making of such
Advance.


 
22

--------------------------------------------------------------------------------

 
3.4.2           Agreement in Full Force and Effect.  This Agreement and each of
the other Loan Documents will be in full force and effect.


3.4.3           Representations and Warranties True and Correct.  Each of the
representations and warranties made in or pursuant to Section 4 of this
Agreement or which are contained in any other Loan Document or any certificate,
document or financial or other statement furnished by Borrower and/or any
Subsidiary at any time under or in connection with any of the transactions
contemplated by the Loan Documents, will be true and correct in all material
respects on and as of the date of the Advance as if made on and as of the date
of the Advance (unless stated to relate to a specific earlier date, in which
case such representations and warranties will be true and correct in all
material respects as of such earlier date).


3.4.4           Financial Statements. Agent will have received the consolidated
quarterly financial statements of Borrower as delivered to Agent in accordance
with Sections 5.3.1 and 5.3.2 below.


3.4.5           No Change. There has been no change that has a materially
adverse effect on the business, operations, properties, condition (financial or
otherwise) or prospects of Borrower and its Subsidiaries, taken as a whole,
since the date of the last financial statements of Borrower delivered to Agent.


3.5           Compensation for Increased Costs.


(a)           In the event after the date of execution of this Agreement, any
introduction of any law, or any change in any law, or the interpretation or
application thereof by any court or Governmental Authority charged with the
administration thereof, or the compliance with any guideline or request from any
Governmental Authority (whether or not having the force of law), which has the
effect of:


(i)           subjecting any Bank to any tax, deduction or withholding with
respect to this Agreement or any other Loan Document (other than any tax based
upon the overall net income of any such Bank), or


(ii)           imposing, modifying or deeming applicable any reserve, special
deposit, insurance premium or similar requirement against assets held by, or
deposits in or for the account of, or loans by, any Bank, with respect to this
Agreement or the other Loan Documents, or


(iii)           imposing upon any Bank any other condition or expense with
respect to this Agreement or any other Loan Document and the result of any of
the foregoing is to increase the cost to any such Bank, reduce the income
receivable by any such Bank, impose any expense upon any such Banker reduce the
amount of any payment receivable by any such Bank with respect to any Note, or
with respect to any Bank's Commitment hereunder or under any Letter of Credit
Advance, or any portion thereof, by an amount which any such Bank deems to be
material, such Bank shall from time to time notify the Agent and Borrower
thereof by delivery of a certificate of an officer of such Bank of the nature
described in
 
 
23

--------------------------------------------------------------------------------

 
the next sentence, and the Borrower shall pay to the Agent for delivery to such
Bank that amount which shall compensate such Bank (on an after tax basis) for
such increase in cost, reduction in income, additional expense, reduced amount
or reduced rate of return. A certificate setting forth in reasonable detail such
increase in cost, reduction in income or additional expense or reduced amount or
reduced rate of return, and the manner of calculating the same as determined by
such Bank, shall be submitted by such Bank to the Agent and Borrower and, absent
manifest error, shall be conclusive as to the amount thereof (provided that such
determination be made reasonably and in good faith).


(b)           If any Bank shall have determined that the introduction of or any
change in any applicable law regarding capital adequacy, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or any of its branches) with any request or
directive regarding capital adequacy (whether or not having the force of law) or
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Bank's capital as a consequence of
its obligations hereunder, its Commitment hereunder, or the transactions
contemplated hereby to a level below that which such Bank could have achieved
but for such adoption, change or compliance (taking into consideration such
Bank's policies with respect to liquidity and capital adequacy) by an amount
deemed by such Bank to be material, then the Borrower shall pay to the Agent for
delivery to such Bank promptly, such additional amount or amounts determined by
such Bank as will compensate such Bank for such reduced rate of return.


(c)           Borrower acknowledges that compensation to the Bank for any
increased costs incurred by the Bank and payable by Borrower pursuant to this
subsection may take the form of an effective increase in the interest rate
payable under the Loans.
 
        (d)     Borrower shall have access to any and all documentation relied
upon by the Bank in determining the events set forth in subsection (b) of this
Section 3.5, any calculations of a reduced rate of return, and the interest rate
calculation pursuant to Section 3.5(c).


3.6           Letters of Credit.  Any Letter of Credit shall have a term
expiring no later than the Line of Credit Maturity. In no event shall the
aggregate face amount of all outstanding Letter of Credit Advances exceed an
Equivalent in Dollars of $50,000,000. Borrower will pay to Agent for the pro
rata benefit of the Banks a per annum fee equal to the Applicable Margin
multiplied by the face amount of any newly issued or renewed Letter of Credit at
the time of issuance or renewal of such Letter of Credit. Additionally, Borrower
will pay a fee to the Agent for its own account computed at a rate agreed upon
between the Agent and the Borrower multiplied by the face amount of any newly
issued or renewed Letter of Credit at the time of issuance or renewal of such
Letter of Credit. The Borrower further agrees to pay to the Agent, on demand,
such other customary administrative fees, charges and expenses of the Agent in
respect of the issuance, negotiation, acceptance, amendment, transfer and
payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued. Such fees are non-refundable and Borrower shall not be entitled to any
rebate of any portion thereof if such Letter of Credit does not remain
outstanding through its stated expiry
 
 
24

--------------------------------------------------------------------------------

 
date or for any other reason. Nothing in this Agreement shall be construed to
require or authorize any Bank to issue any Letter of Credit, it being recognized
that Agent has the sole obligation under this Agreement (subject to the terms
and conditions of this Agreement) to issue Letters of Credit on behalf of the
Banks. Upon such issuance by Agent, each Bank shall automatically acquire a pro
rata risk participation interest in such Letter of Credit Advance based on its
Ratable Share. If Agent shall honor a draft or other demand for payment
presented or made under any Letter of Credit, Agent shall provide notice thereof
to each Bank prior to 2:00 p.m. Eastern Time on the second Business Day
immediately preceding the date such draft or demand is to be honored. Unless
Borrower shall have satisfied its reimbursement obligation by payment to Agent
on the date that such draft or demand is to be honored, each Bank, on the date
the draw under the Letter of Credit is to be honored, shall make its Ratable
Share of the amount paid by Agent available in Same Day Funds at the principal
office of Agent for the account of Agent. If and to the extent such Bank shall
not have made such Ratable Share portion available to Agent, such Bank agrees to
pay to Agent forthwith on demand such amount together with interest thereon, for
each day from the date such amount was paid by Agent until such amount is so
made available to Agent at a per annum rate equal to the Federal Funds Rate (or,
in the case of any Eurocurrency Advance denominated in any Optional Currency,
the per annum rate equivalent to the Federal Funds Rate for such currency as
determined by the Agent) for the first five days and thereafter at the
applicable interest rate. If such Bank shall pay such amount to Agent together
with such interest, such amount so paid shall constitute an Advance by such Bank
disbursed in respect of the reimbursement obligation of Borrower. The failure of
any Bank to make its pro rata portion of any such amount paid by Agent available
to Agent shall not relieve any other Bank of its obligation to make available
its pro rata portion of such amount, but no Bank shall be responsible for
failure of any other Bank to make such pro rata portion available to Agent. All
existing letters of credit issued listed on Schedule 3.6 shall be deemed (a)
Letters of Credit issued under this Agreement and shall be subject to the terms
of this Agreement and (b) issued on the date hereof for purposes of determining
fees payable under this Agreement for Letters of Credit.


3.7           Termination of Commitments and Payment on Line of Credit
Maturity.  Notwithstanding anything to the contrary contained herein, no Bank
shall be obligated to make any Line of Credit Advance beyond the date of the
Line of Credit Maturity, and all amounts due and owing the Banks shall be due
and payable on the date of the Line of Credit Maturity.


3.8           Tax Documents.   (a) At least five Business Days prior to the
first date on which interest or fees are payable hereunder for the account of
any Bank, each Bank that is not incorporated under the laws of the United States
of America or a state thereof agrees that it will deliver to each of the
Borrower and the Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI and Form W-8 or W-9 and any additional
forms necessary for claiming complete exemption from United States withholding
taxes (or any successor or substitute forms), certifying in either case that
such Bank is entitled to receive payments under this Agreement and the Loans
without deduction or withholding of any United States federal income taxes. Each
Bank which so delivers a Form W-8BEN or W-8ECI and a Form W-8 or w-9 and any
additional forms necessary for claiming complete exemption from United States
withholding taxes (or any successor or substitute forms) further undertakes to
deliver to each of the Borrower and the Agent two additional copies of such
forms (or any successor or substitute forms) on or before the date that such
form expires or becomes obsolete
 
 
25

--------------------------------------------------------------------------------

 
or after the occurrence of any event requiring a change in the most recent form
so delivered by it, and such amendments thereto or extensions or renewals
thereof as may be reasonably requested by the Borrower or the Agent to the
extent it may lawfully do so, in each case certifying that such Bank is entitled
to receive payments under this Agreement and the Loans without deduction or
withholding of any United States federal income taxes, unless an event
(including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Bank from duly completing and delivering any such form with respect to it and
such Bank advises the Borrower and the Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax.


(b)           Each Bank which is neither a resident of the United Kingdom nor a
bank carrying on a bona fide banking business in the United Kingdom agrees to
furnish, to the extent it is required to do so to be exempt from any withholding
tax, on or before the date such Bank makes a Loan to the Borrower in British
Pounds Sterling in the United Kingdom, to the Agent and the relevant Borrower
evidence satisfactory to the Agent and the Borrower that such Bank has filed
with the United Kingdom Inland Revenue a "Claim on Behalf of a United States
Domestic Corporation to Relief from United Kingdom Income Tax on Interest and
Royalties Arising in the United Kingdom" or other appropriate form or forms of
exemption from withholding tax and received from the Inland Revenue authority
that payments to such Bank by the Borrower hereunder may be made gross; provided
that such Bank's failure to furnish such evidence shall not relieve the Borrower
of any of its obligations under this Agreement.


(c)           If any governmental authority of any jurisdiction asserts a claim
that the Agent did not properly withhold tax from amounts paid to or for the
account of any Bank (because the appropriate form was not delivered or was not
properly executed, or because such Bank failed to notify the Agent of a change
in circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason relating to such Bank's failure to
comply with the terms of this Agreement) such Bank shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to the Agent under this Section,
together with all costs and expenses (including attorney costs). The obligations
of the Banks under this subsection shall survive the payment of all Obligations.


3.9           Applicable Lending Office.  Each Bank and the Agent may make and
book its Loans and, in the case of the Agent, issue Letters of Credit, at any
Applicable Lending Office(s) selected by such Bank or the Agent, as the case may
be, and each Bank and the Agent may change its Applicable Lending Office(s) from
time to time. Each Bank may, by written notice to the Agent and the Borrower,
designate one or more Applicable Lending Offices which are to make and book
Loans and for whose account Loan payments are to be made. The Agent may, by
written notice to the Borrower, designate one or more Applicable Lending Offices
which are to make and book Swingline Loans and issue and book Letters of Credit
and for whose accounts Loan payments and Letter of Credit reimbursements are to
be made and through which its functions are to be performed. All terms of this
Agreement shall apply to any such Applicable Lending Office(s) and the Notes
shall be deemed held by each Bank and the Agent, as the case may be, for the
benefit of such Applicable Lending Office.


 
26

--------------------------------------------------------------------------------

 
3.10           Limitation of Requests and Elections.  Notwithstanding any other
provision of this Agreement to the contrary, if, upon receiving a request for a
Eurocurrency Advance, or a request for a continuation or conversion of a
Eurocurrency Advance or a request for a conversion of a Alternate Base Rate
Advance to a Eurocurrency Advance, (a) in the case of any Eurocurrency Advance,
deposits in the relevant Permitted Currency for periods comparable to the
Interest Period elected by the Borrower are not available to any Bank in the
relevant interbank or secondary market, or (b) any Bank reasonably determines
that the Eurocurrency Base Rate will not adequately and fairly reflect the cost
to such Bank of making, funding or maintaining the related Eurocurrency Advance
and such Bank has provided to the Agent and the Borrower a certificate prepared
in good faith to that effect, or (c) by reason of national or international
financial, political or economic conditions or by reason of any applicable law,
treaty, rule or regulation (whether domestic or foreign) now or hereafter in
effect, or the interpretation or administration thereof by any governmental
authority charged with the interpretation or administration thereof, or
compliance by any Bank with any directive of such authority (whether or not
having the force of law), including without limitation exchange controls, it is
impracticable, unlawful or impossible for any Bank (i) to make or fund the
relevant Eurocurrency Advance or (ii) to continue such Eurocurrency Advance as a
Eurocurrency Advance of the then existing type or (iii) to convert a Loan to
such a Eurocurrency Advance, then the Borrower shall not be entitled, so long as
such circumstances continue, to request a Eurocurrency Advance of the affected
type or a continuation of or conversion to a Eurocurrency Advance of the
affected type. In the event that such circumstances no longer exist, the Banks
shall again honor requests, subject to this Agreement, for Eurocurrency Advances
of the affected type and requests for continuations of and conversions to
Eurocurrency Advances of the affected type.


3.11           Substitution of Bank.  If (i) the obligation of any Bank to make
or maintain Eurocurrency Advances has been suspended pursuant to Section 3.10
when not all Banks' obligations have been suspended, (ii) any Bank does not
agree to an amendment or other modification to this Agreement or any other Loan
Document which requires the approval of all Banks when the Requisite Banks have
agreed or (iii) any Bank is a Defaulting Bank, the Borrower shall have the
right, if no Default or Event of Default then exists, to replace such Bank (a
"Replaced Bank") with one or more other Banks or other lenders (collectively,
the "Replacement Bank") acceptable to the Agent, provided that (x) at the time
of any replacement pursuant to this Section 3.11, the Replacement Bank shall
enter into one or more Assignment and Acceptances, pursuant to which the
Replacement Bank shall acquire the Commitments and outstanding Advances and
other obligations of the Replaced Bank and, in connection therewith, shall pay
to the Replaced Bank in respect thereof an amount equal to the sum of (A) the
amount of principal of, and all accrued interest on, all outstanding Loans of
the Replaced Bank, (B) the amount of all accrued, but theretofore unpaid, fees
owing to the Replaced Bank and (C) the amount which would be payable by the
Borrower to the Replaced Bank pursuant to Section 7.4 if the Borrower prepaid at
the time of such replacement all of the Loans of such Replaced Bank outstanding
at such time and (y) all obligations of the Borrower then owing to the Replaced
Bank (other than those specifically described in clause (x) above in respect of
which the assignment purchase price has been, or is concurrently being, paid)
shall be paid in full to such Replaced Bank concurrently with such replacement.
Upon the execution of the respective Assignment and Acceptances, the payment of
amounts referred to in clauses (x) and (y) above and, if so requested by the
Replacement Bank, delivery to the Replacement Bank of the appropriate Note or
Notes
 
 
27

--------------------------------------------------------------------------------

 
executed by the Borrower, the Replacement Bank shall become a Bank hereunder and
the Replaced Bank shall cease to constitute a Bank hereunder. The provisions of
this Agreement shall continue to govern the rights and obligations of a Replaced
Bank with respect to any Loans made or any other actions taken by such Bank
while it was a Bank. Nothing herein shall release any Defaulting Bank from any
obligation it may have to the Borrower, the Agent or any other Bank. Each Bank
agrees to take such actions, at the Borrower's expense, as may be reasonably
necessary to effect the foregoing if it shall become a Replaced Bank.


3.12           No Setoff or Deduction.  All payments of principal of and
interest on the Advances and other amounts payable by the Borrower hereunder
shall be made by the Borrower without setoff or counterclaim, and free and clear
of, and without deduction or withholding for, or on account of, any present or
future taxes, levies, imposts, duties, fees, assessments, or other charges of
whatever nature, imposed by any governmental authority, or by any department,
agency or other political subdivision or taxing authority, unless required by
applicable laws. If any such taxes, levies, imposts, duties, fees, assessments,
or other charges are required to be withheld from any amounts payable hereunder
with respect to any Advance in any Optional Currency, the amounts so payable
shall be increased to the extent necessary to yield to the payee thereof the
interest or any such other amounts payable hereunder at the rates and in the
amounts specified in this Agreement.


3.13           International Transaction.  (a) This Agreement arises in the
context of an international transaction, and the specification of payment in a
specific currency at a specific place pursuant to this Agreement is of the
essence. Such specified currency shall be the currency of account and payment
under this Agreement.  The obligations of the Borrower hereunder shall not be
discharged by an amount paid in any other currency or at another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid, on
prompt conversion into the applicable currency and transfer to the Banks under
normal banking procedure, does not yield the amount of such currency due under
this Agreement. In the event that any payment, whether pursuant to a judgment or
otherwise, upon conversion and transfer, does not result in payment of the
amount of such currency due under this Agreement, the Banks shall have an
independent cause of action against the Borrower for the currency deficit.


(b) If for purposes of obtaining judgment in any court it becomes necessary to
convert any currency due hereunder into any other currency, the Borrower will
pay such additional amount, if any, as may be necessary to ensure that the
amount paid in respect of such judgment is the amount in such other currency
which, when converted at the Agent's spot rate of exchange prevailing on the
date of payment, would yield the same amount of the currency due hereunder. Any
amount due from the Borrower under this Section 3.12(b) will be due as a
separate debt and shall not be affected by judgment being obtained for any other
sum due under or in respect of this Agreement.


4.           REPRESENTATIONS AND WARRANTIES. In order to induce each Bank to
enter into this Agreement and to provide the Loans, Borrower represents and
warrants to each Bank that the following statements are true, correct and
complete at the date hereof and at the date of each Advance and the issuance of
each Letter of Credit:


 
28

--------------------------------------------------------------------------------

 
4.1           Organization, Powers, Good Standing.


4.1.1           Organization and Good Standing.  Each of the Borrower and its
Subsidiaries (a) is a legal entity duly organized, validly existing and in good
standing under the laws of the respective jurisdiction of its organization, (b)
has full power, authority and legal right to own and operate its property and to
conduct the business in which it is currently engaged, (c) is duly qualified and
is in good standing under the laws of each jurisdiction in which the failure to
so qualify may have a material adverse affect on its business, its Subsidiaries,
taken as a whole, or the ability of the Borrower to repay the Loan or to observe
and perform its obligations under the Loan Documents, and (d) is in compliance
in all material respects with all Requirements of Law, except where the lack of
compliance could not reasonably be expected to materially adversely impact the
business, operations, properties or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, or the ability of the Borrower
to repay the Loan or to observe and perform its obligations under the Loan
Documents.


4.1.2           Power and Authority.  Borrower has full power and authority to
execute, deliver and perform the Loan Documents, including, without limitation,
to borrow under this Agreement. Each Guarantor has full power and authority to
execute, deliver and perform the Guaranties. Borrower and each Guarantor has
taken all necessary action to authorize the execution, delivery and performance
of the Loan Documents and Borrower has taken all necessary action to borrow
under this Agreement. No consent or authorization of, or filing with, any Person
(including, without limitation, any Governmental Authority) is required in
connection with the execution, delivery and performance by Borrower or any
Guarantor or the validity or enforceability against Borrower or any Guarantor of
the Loan Documents.


4.2           Authorization of Borrowing; Etc.


4.2.1           No Violation. The execution, delivery and performance by
Borrower of this Agreement and the other Loan Documents and the execution,
delivery and performance by any Guarantor of the Guaranties do not and will not
(a) violate any Requirement of Law applicable to Borrower or any Subsidiary, (b)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any contractual obligation of Borrower or any
Subsidiary, (c) result in or require the creation or imposition of any Lien of
any nature whatsoever upon any of Borrower's or any Subsidiary's properties or
assets, other than in favor of the Banks, or (d) require any approval of any
court or Governmental Authority or any approval or consent of any Person under
any contractual obligation of Borrower.


4.2.2           Legally Valid and Binding.  The Loan Documents and all other
documents contemplated hereby and thereby, when executed and delivered, will be
the legally valid and binding obligations of Borrower and of the Guarantors, as
the case may be, enforceable against it and them in accordance with their
respective terms, except as enforcement may be limited by equitable principals
or by bankruptcy, insolvency, reorganization, moratorium or similar laws, or
equitable principles relating to or limiting creditors' rights generally.


 
29

--------------------------------------------------------------------------------

 
4.3           Subsidiaries.   Schedule 1.1 (b) correctly sets forth as to each
Subsidiary, its name, the jurisdiction of its organization, the name of its
immediate parent and the percentage of its Capital Stock that is directly or
indirectly owned by Borrower. Other than (1) as set forth in its annual reports
as filed with the SEC, which have been disclosed in writing to the Banks, (2)
stock acquisitions made since its most recent annual report filed with the SEC,
and (3) the Subsidiaries, Borrower does not own more than $10,000,000 (on a cost
basis) in the aggregate of Capital Stock in any Persons.


4.4           Title.  Borrower and Subsidiaries, as applicable, have good and
valid legal title to the assets reflected in Borrower's consolidated financial
statements dated as of December 31, 2005 previously submitted to each of the
Banks. There are no Liens, charges or encumbrances (other than Permitted Liens),
on such property or assets referenced in the prior sentence except those
reflected on such financial statements.


4.5           Litigation; Adverse Facts.  Except as set forth on Schedule 4.5 to
this Agreement, there is no action, suit, dispute, investigation, inquiry,
arbitration, tax claim or other proceeding (including, without limitation, the
enactment or promulgation of a statute or rule) at law or in equity or before or
by any arbitrator or Governmental Authority pending or, to the knowledge of
Borrower, threatened, against Borrower or any Subsidiary which might reasonably
be expected to result in any material adverse change in the business,
operations, properties or in the business prospects or condition (financial or
otherwise), of Borrower and its Subsidiaries, taken as a whole, or would
materially adversely affect Borrower's ability to perform its Obligations
hereunder and under any other Loan Document.
 
    4.6   Payment of Taxes. Other than Mining Remedial Recovery Corporation and
its Subsidiaries and DENO Acquisition EURL and its Subsidiaries all material tax
returns and reports required to be filed by Borrower and each Subsidiary have
been prepared in accordance with acceptable standards and have been timely
filed, and all Taxes, assessments, fees and amounts required to be withheld and
paid to a Governmental Authority, and other governmental charges upon Borrower
and each Subsidiary and upon their properties, assets, income and franchises
which are shown on such returns to be due and payable have been paid when due
and payable. Borrower does not know of any proposed, asserted or assessed tax
deficiency against it or any Subsidiary which might reasonably be expected to
result in any material adverse change in the condition (financial or otherwise)
of Borrower or any Subsidiary (other than Mining Remedial Recovery Corporation
and its Subsidiaries). Neither Borrower nor any Subsidiary is a party to, bound
by or obligated under any tax sharing or similar agreement.


4.7           Materially Adverse Agreements; Performance.


4.7.1           No Material Adverse Agreements.  Neither Borrower nor any
Subsidiary is a party to or subject to any material agreement, instrument,
charter or other internal restriction materially adversely affecting the
business, properties or assets of Borrower or any Guarantor or the operations,
business prospects or condition (financial or otherwise) of Borrower and
Guarantors, taken as a whole.


 
30

--------------------------------------------------------------------------------

 
4.7.2           No Default.  Neither Borrower nor any Subsidiary is in material
default in the performance, observance or fulfillment of any of the material
obligations, covenants or conditions contained in any of its contractual
obligations and no condition exists which, with the giving of notice or the
lapse of time or both, would constitute such a default, which, taken as a whole,
could reasonably be expected to adversely affect the business, operations,
property or assets, the business prospects, or condition (financial or
otherwise), of its Subsidiaries taken as a whole, or the ability of Borrower to
repay the Loan or to observe and perform its obligations under the Loan
Documents.


4.7.3           Ownership of Intellectual Property.  Borrower and each Domestic
Subsidiary owns or possesses all patents, trademarks, service marks, trade
names, copyrights, licenses and rights necessary for the present and planned
future conduct of its business, without any known conflict with the rights of
others, except as listed on Schedule 4.7.3 to this Agreement.


4.8           Disclosure.  No representation or warranty of Borrower contained
in this Agreement or in any other Loan Document or other document, certificate
or written statement furnished to the Banks by or on behalf of Borrower with
respect to the business prospects or condition (financial or otherwise) of
Borrower and each Subsidiary for use in connection with the transactions
contemplated by this Agreement, contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading. For purposes of the previous
sentence the phrase "material fact," is a fact or facts which, taken as a whole,
could reasonably be expected to adversely affect the business, operations,
property or assets, the business prospects, or condition (financial or
otherwise), of Borrower and its Subsidiaries taken as a whole, or the ability of
Borrower to repay the Loans or to observe and perform its obligations under the
Loan Documents. There is no material fact known to Borrower which adversely
affects the business, operations, property or assets, the business prospects, or
condition (financial or otherwise), of Borrower and its Subsidiaries, taken as a
whole, which has not been disclosed herein or in such other documents,
certificates and statements furnished to the Banks for use in connection with
the transactions contemplated hereby.


4.9           ERISA Compliance.  Borrower and Subsidiaries are in compliance in
all material respects with any applicable provisions of ERISA. Except as set
forth on Schedule 4.9 to this Agreement, (i) neither a Reportable Event nor a
Prohibited Transaction has occurred or is continuing in relation to any pension
plan, which, taken as a whole, could reasonably be expected to adversely affect
the business, operations, property or assets, the business prospects, or
condition (financial or otherwise), of Borrower and its Subsidiaries taken as a
whole, or the ability of Borrower to repay the Loan or to observe and perform
its obligations under the Loan Documents, and (ii) Borrower and each Subsidiary
have not incurred any liability to the Pension Benefit Guaranty Corporation,
except where the occurrence of such event could not reasonably be expected to
adversely affect the business, operations, property or assets, the business
prospects, or condition (financial or otherwise), of Borrower and its
Subsidiaries taken as a whole, or the ability of Borrower to repay the Loan or
to observe and perform its obligations under the Loan Documents.


 
31

--------------------------------------------------------------------------------

 
4.10           Environmental Matters.  Except as set forth in Schedule 4.10 to
this Agreement, Borrower and each Subsidiary has complied in all respects with
all Environmental Protection Statutes, except where the lack of compliance could
not reasonably be expected to materially adversely impact the business,
operations, properties or condition (financial or otherwise) of Borrower and its
Subsidiaries, taken as a whole, or the ability of Borrower to repay the Loan or
to observe and perform its obligations under the Loan Documents. Except as set
forth on Schedule 4.10 to this Agreement, neither Borrower nor any Subsidiary,
nor, to the best of Borrower's knowledge, any other person, used any real
property owned or leased by Borrower or any Subsidiary in the disposal of or to
refine, generate, produce, store, treat, transfer, release or transport any
hazardous waste or hazardous substance, or been designated by the United States
Environmental Protection Agency or under any Environmental Protection Statute as
a hazardous waste or hazardous substance disposal or removal site, superfund or
clean-up site or candidate for removal or closure pursuant to any Environmental
Protection Statute, which, taken as a whole, could reasonably be expected to
materially adversely affect the business, operations, property or assets, the
business prospects, or condition (financial or otherwise), of its Subsidiaries
taken as a whole, or the ability of Borrower to repay the Loan or to observe and
perform its obligations under the Loan Documents. Other than Mining Remedial
Recovery Corporation and its Subsidiaries and Deno Acquisition EURL and its
Subsidiaries, no lien arising under or in connection with any environmental
protection statute has attached to any revenues or to any real or personal
property owned by Borrower or any Subsidiary. Borrower agrees to indemnify and
hold each Bank harmless from any and all violations by Borrower or any
Subsidiary of any Environmental Protection Statute.


4.11           Investment Company.  Borrower is not directly or indirectly
controlled by, or acting on behalf of, a Person which is an "Investment Company"
within the meaning of the Investment Company Act of 1940, as amended, that is
organized or otherwise created under the laws of the United States, any State of
the United States, the District of Columbia, Puerto Rico, the Philippine
Islands, the Virgin Islands or any other possession of the United States.


4.12           Regulations T, U and X.  No part of the proceeds of the Advances
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock. Neither Borrower nor
any Subsidiary is engaged principally, or as one of its important activities, in
the business of extending credit for the purposes of purchasing or carrying any
Margin Stock. If requested by Agent, Borrower will furnish Agent with a
statement in conformity with the requirements of Federal Reserve Form U-l
referred to in said Regulation. Borrower also warrants that no part of the
proceeds of the borrowings hereunder will be used by it for any purpose which
violates, or which is inconsistent with, the provisions of Regulation T, U or X.
After applying the proceeds of each Advance, Margin Stock will not constitute
more than 25% of the value of the assets (either of the Borrower alone or of the
Borrower and its Subsidiaries on a consolidated basis) that are subject to any
provisions of this Agreement that may cause the Advances to be deemed secured,
directly or indirectly, by Margin Stock.


4.13           Indebtedness.  Neither Borrower nor any Subsidiary has any
outstanding Indebtedness except Indebtedness described in (l) Schedule 4.13 to
this Agreement or (2) permitted under Section 6.1 of this Agreement.


 
32

--------------------------------------------------------------------------------

 
4.14.           Solvency.  Immediately after the consummation of the
transactions to occur on the date hereof and immediately following the making of
each Advance, including Line of Credit Loans and the issuance of any Letter of
Credit, if any, made on the date hereof and after giving effect to the
application of the proceeds of such Advances, (a) the fair value of the assets
of the Borrower and its Fundamental Subsidiaries on a consolidated basis will
exceed the debts and liabilities, subordinated, contingent or otherwise, of the
Borrower and its Fundamental Subsidiaries on a consolidated basis; (b) the
Borrower and its Fundamental Subsidiaries on a consolidated basis will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (c) the Borrower and
its Fundamental Subsidiaries on a consolidated basis will not have unreasonably
small capital with which to conduct the businesses in which they are engaged as
such businesses are not conducted and are proposed to be conducted after the
date hereof.


4.15           Reportable Transaction.  Unless the Borrower has made the
determination referred to in the following sentence, the Borrower does not
intend to treat the Obligations and related transactions contemplated by the
Loan Documents as a "reportable transaction" under Sections 6011, 6111 or 6112
of the Internal Revenue Code or the treasury regulations promulgated thereunder.
In the event the Borrower determines to treat any of the Obligations or such
transactions as such a "reportable transaction", the Borrower shall immediately
notify the Agent.


4.16           Survival.  All of the representations and warranties set forth in
this Section 4 will survive until all of the Obligations are satisfied in full
and there remain no outstanding Commitments hereunder.


4.17           Subordinated Debt Documents.  All representations and warranties
of the Borrower contained in any Subordinated Debt Document are true and correct
in all material respects as of the date such representations and warranties are
made. The subordination provisions of the Subordinated Debt are enforceable
against the holders of the Subordinated Debt by the Agent and the Banks. All
Obligations are senior debt as defined in the Subordinated Debt Documents
entitled to the benefits of the subordination provisions contained in the
Subordinated Debt Documents, and are and will be incurred in compliance with all
Subordinated Debt Documents. There is no event of default or event or condition
which would become an event of default with notice or lapse of time or both,
under any Subordinated Debt Document and each of the Subordinated Debt Documents
is in full force and effect. The Borrower acknowledges that the Agent and each
Bank are entering into this Agreement and are extending the Commitments and
making Advances in reliance upon the subordination provisions of the
Subordinated Debt.


5.           AFFIRMATIVE COVENANTS. Borrower covenants and agrees that, until
all of the Obligations are satisfied and the Commitments hereunder have been
terminated, Borrower will perform each and all of the following:


5.1           Use of Proceeds.  Borrower will use the proceeds of the Advances
only for the purposes set forth in Section 2.5.


 
33

--------------------------------------------------------------------------------

 
5.2           Accounting Records.  Borrower will maintain adequate records in
accordance with sound business practices and GAAP, applied on a Consistent
Basis, except for changes required by GAAP, changes in accordance with GAAP and
approved by the Agent or other changes consented to in writing by the Requisite
Banks (which consent will not be unreasonably withheld). Upon five (5) days'
prior notice, Borrower will provide, and cause each Subsidiary to provide,
access to representatives of each Bank to visit any of the properties of
Borrower or any Subsidiary and examine the books of account and discuss
Borrower's and each Subsidiary's affairs, finances and accounts with, and be
advised of the same by, Borrower's and each Subsidiary's officers and outside
auditors, all at such reasonable times and as often as any Bank may reasonably
request.


5.3           Reports.  Borrower will deliver to the Banks and the Agent:


5.3.1           Quarterly Reports.  As soon as available and in any event within
forty five (45) days after the end of each of the first three quarters of each
fiscal year of Borrower, management prepared consolidated financial statements
of Borrower and Subsidiaries as of the end of such quarter, and the consolidated
statements of profit and loss and surplus of Borrower and Subsidiaries from the
beginning of Borrower's and Subsidiaries' fiscal year to the end of such
quarter, certified as correct (subject to year end adjustments) by the chief
financial officer of Borrower.


5.3.2           Annual Reports.  As soon as available, and in any event within
ninety (90) days after the end of each fiscal year of Borrower, the complete
audited, consolidated financial statements of Borrower and Subsidiaries,
including the consolidated balance sheet of Borrower and Subsidiaries as of the
end of such year and the consolidated statements of profit and loss and surplus
of Borrower and Subsidiaries for the fiscal year then ended, certified by Ernst
& Young (without a going concern or similar financially adverse qualification),
or such other independent certified public accountants of recognized standing,
to be prepared in accordance with GAAP and to present fairly the financial
position and results of operation of Borrower and Subsidiaries. Additionally, if
requested by the Agent, the Borrower will provide internally prepared
consolidating financial statements within 90 days after the end of each fiscal
year.


5.3.3           Accounts Receivable and Payable Aging.  Upon the request of
Agent or Requisite Banks, accounts receivable aging reports, accounts payable
aging reports and inventory certifications.


5.3.4           Compliance Certificate.  Within forty five (45) days after the
end of each calendar quarter, a compliance certificate in the form of Exhibit
5.3.4 to this Agreement, duly completed and executed by the Chief Financial
Officer of Borrower.


5.3.5           Copies of Reports Sent to the Banks.  Unless otherwise
specified, copies of all of the reports furnished under this Section 5.3 shall
be sent by Borrower directly to the Banks.


5.3.6           Report of Certain Events.  Promptly upon Borrower becoming aware
of the occurrence of any: (a) Unmatured Event of Default or Event of Default;
(b) Reportable
 
 
34

--------------------------------------------------------------------------------

 
Event; or (c) Prohibited Transaction in connection with any pension plan or any
trust created thereunder, a written notice specifying the nature thereof, what
action Borrower is taking or proposes to take with respect thereto, and, when
known, any action taken by the Internal Revenue Service with respect thereto,
will be delivered to Agent by Borrower.


5.3.7           Threat of Bankruptcy.  Promptly upon becoming aware of any
Person's seeking to obtain or threatening in writing to seek to obtain a decree
or order for relief with respect to Borrower or any Restricted Subsidiary in an
involuntary case under any applicable bankruptcy, insolvency, or other similar
law now or hereafter in effect, a written notice thereof specifying what action
Borrower or such Restricted Subsidiary is taking or proposes to take with
respect thereto.


5.3.8           Amendments to Charter or Bylaws.  Promptly, copies of all
amendments to the charter or bylaws of Borrower and, if requested by the Agent,
any Guarantor.


5.3.9           Copy of Process.  Promptly, and in any event within five (5)
days after the receipt thereof by Borrower or any Subsidiary, a copy of any
notice, summons, citation, directive, letter or other form of communication from
any Governmental Agency or instrumentality, in any way concerning any action or
omission on the part of Borrower or any Subsidiary in connection with any
Environmental Protection Statute, or concerning the filing of a lien upon,
against or in connection with Borrower or any Subsidiary, or any of their real
or personal property, in connection with any Environmental Protection Statute,
except where such action or omission by Borrower or any Subsidiary could not
reasonably be expected to materially adversely impact the business, operations,
properties or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, or the ability of the Borrower to repay the Loan
or to observe and perform its obligations under the Loan Documents.


5.3.10            Copy of SEC Filings.  Promptly after the sending or filing
thereof, notice of the filing of all reports, proxy statements and financial
statements which Borrower files with its shareholders or any securities exchange
or the SEC, including, without limitation, all reports on Form 10-K, 10-Q, and
8-K. Such reports need not include exhibits. Borrower agrees to promptly provide
Agent with exhibits specifically requested by Agent or any Bank.


5.3.11            Copy of Process From Governmental Authority. Promptly, and in
any event within five (5) days of the receipt thereof by Borrower, a copy of a
notice, summons, citation, directive, letter, complaint, or other form of
communication from the U.S. Department of Labor, or any other Governmental
Authority or instrumentality, or any other Person, in any way concerning any
action or omission on the part of Borrower or any Subsidiary in connection with
the payment of minimum and/or overtime wages to its employees, or concerning the
filing of a lien upon, against or in connection with Borrower or any Subsidiary,
or any of its real or personal property, in connection with the FLSA, except
where such action or omission by Borrower or any Subsidiary could not reasonably
be expected to materially adversely impact the business, operations, properties
or condition (financial or otherwise) of the Borrower and its Subsidiaries,
taken as a whole, or the ability of the Borrower to repay the Loan or to observe
and perform its obligations under the Loan Documents.


 
35

--------------------------------------------------------------------------------

 
5.3.12            Notice Of Litigation.  Promptly, upon Borrower making a
determination with respect to any litigation or proceeding in which it or any
Restricted Subsidiary is a party that an adverse decision in any such matter is
reasonably likely to require it to pay more than $10,000,000 in excess of the
amount of any insurance covering such claim, or deliver assets the value of
which exceeds such sum or of the institution of any other suit or proceeding to
which Borrower or any Subsidiary is a party that, by itself or together with any
other such matters, might materially and adversely affect the operations,
financial condition, property, or business prospects of the Borrower and its
Subsidiaries, taken as a whole.


5.3.13            Other Information.  Promptly, such other information and data
with respect to Borrower or any Subsidiary as from time to time may be
reasonably requested by any Bank.


5.3.14            Pro Forma Compliance Certificate.  Not less than 30 days prior
to the consummation of any proposed Acquisition which, when aggregated with all
other Acquisitions consummated directly or indirectly by the Borrower since the
date of the most recent Compliance Certificate furnished pursuant to Section
5.3.4 hereof, will result in a cumulative increase in the Borrower's Total Debt
as a result of all such Acquisitions of $25,000,000 or more, a pro forma
management compliance certificate certifying that all covenants set forth in
Sections 5 and 6 hereof will be complied with as of the date of such
Acquisition(s).


5.3.15            Subordinated Debt Notices.  Promptly following receipt or
filing, copies of (i) any notices of default or acceleration or of the exercise
of any material rights or remedies received from any holder or trustee (or
similar representative) with respect to any Subordinated Debt, (ii) any notices
of reports required by the Trust Indenture Act of 1939, or any successor
statute, or filed with the Securities and Exchange Commission with respect to
any Subordinated Debt, (iii) any other notice from the trustee (or similar
representative) with respect to any Subordinated Debt and (iv) any other notices
with respect to any Subordinated Debt requested by the Agent.


5.3.16            Other Information.  Such other information as any Bank may
reasonably request.


5.4           Financial Covenants.  Borrower will at all times comply with the
following financial covenants:


5.4.1           Total Debt to Capitalization Ratio.  Borrower will not permit
the ratio of Borrower's Total Debt to Capitalization to exceed 60.0%, on a
consolidated basis.


5.4.2           Interest Coverage Ratio.  Borrower will not permit the Interest
Coverage Ratio to be less than 3.50 to 1.00, on a consolidated basis as
calculated on a rolling four (4) quarter basis.


5.5           Corporate Existence.  Except as permitted under Section 6.3,
Borrower will at all times preserve and keep in full force and effect its and
each Restricted Subsidiary's corporate existence except for (i) Mining Remedial
Recovery Corporation and its Subsidiaries, the book
 
 
36

--------------------------------------------------------------------------------

 
value of which, when combined with other Restricted Subsidiaries made subject to
this exception is less than $5,000,000 in the aggregate, and (ii) individual
Restricted Subsidiaries whose book value is less than $1,000,000 and any rights
material to its business and will maintain its and each Restricted Subsidiary's
right to transact business in each jurisdiction where its assets or the nature
of its activities makes such qualification necessary, except where the failure
could not reasonably be expected to materially impact, adversely impact for
business, operations, properties or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, or the ability of Borrower to
repay the Loan or to observe and perform its obligations under the Loan
Documents.


5.6           Payment of Taxes and Claims.  Borrower will pay all Taxes,
assessments and other governmental charges imposed upon Borrower or any
Restricted Subsidiary (other than Mining Remedial Recovery Corporation and its
Subsidiaries) before any penalty or interest accrues thereon; provided, however,
that Borrower will not be required to pay any such Taxes, assessments, or
charges if (a) the validity thereof will currently be contested in good faith by
appropriate proceedings, (b) Borrower will have set aside on its books adequate
reserves with respect to such Taxes, assessments, or charges and (c) Borrower
gives notice in writing of such action to Agent and the Banks; provided that any
such Taxes, assessments, or charges will be paid immediately upon the
commencement of proceedings to foreclose any liens securing the same, or upon
institution of distrait proceedings.


5.7           Insurance.  Borrower will maintain and cause each Subsidiary to
maintain, in full force and effect, adequate fire and extended risk coverage,
business interruption, workers' compensation, public liability and such other
insurance coverage's as may be required by law and/or in such amounts as is
customary in the case of entities of well-established reputation engaged in the
same or similar business. Borrower will allow representatives of each Bank to
meet with senior management of Borrower and any Subsidiary, from time to time as
the Banks reasonably request in order to assess the adequacy of such insurance
policies.


5.8           Compliance With Laws, etc.  Borrower will exercise all due
diligence in order to comply, in all material respects, with all Requirements of
Laws, except where the lack of compliance could not reasonably be expected to
materially adversely impact the business, operations, properties or condition
(financial or otherwise) of Borrower and the Subsidiaries, taken as a whole, or
the ability of Borrower to repay the Loan or observe and perform any of its
obligations under the Loan Documents, including, without limitation, the
following:


5.8.1           Workers Compensation Laws. Borrower will comply with all
applicable workers' compensation laws, regulations and administrative rules,
directives or requirements. Borrower will furnish Agent upon demand evidence in
form and substance as Agent or its counsel may reasonably require in order to
verify such compliance. In the event that Borrower is qualified to self-insure
under such laws, regulations and administrative rules, directives or
requirements, and that Borrower is not otherwise precluded from so self-insuring
by the terms of this Agreement, Borrower will fully comply with all such laws,
regulations, rules, directives and requirements pertaining to its self-insured
status.


 
37

--------------------------------------------------------------------------------

 
5.8.2           Pension Plans.  Neither Borrower nor any of its pension plans
will engage in any Prohibited Transaction; incur any "accumulated funding
deficiency" (as such term is defined in Section 302 of ERISA)whether or not
waived; or terminate any such pension plan in a manner which could result in the
imposition of a lien on the property of Borrower, pursuant to Section 4068 of
ERISA or any successor provision thereto.


5.8.3           FLSA Compliance.  Borrower will comply with FLSA and will
furnish Agent upon demand evidence in form and substance as Agent or its counsel
will require to verify such compliance.


5.8.4           Environmental Compliance.  Borrower will comply with all
applicable Environmental Protection Statutes.


5.9           Payment of Indebtedness.  Borrower and each of its majority owned
Subsidiaries (except Mining Remedial Recovery Corporation and its Subsidiaries
and DENO Acquisition EURL and its Subsidiaries) will pay all of its
Indebtedness, promptly when due in accordance with the terms of such
Indebtedness, except to the extent that failure to pay such Indebtedness would
not constitute an Event of Default under Section 7.1.4 hereof.


5.10           Maintenance of Franchises, etc.  Borrower and each Restricted
Subsidiary will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect the rights, licenses, permits, franchises,
agency agreements, and trade names material to the conduct of its business, and
maintain and operate such businesses properly and efficiently, and in
substantially the manner in which they are presently conducted and operated
(subject to changes in the ordinary course of business), except where the
failure to do so could not reasonably be expected to materially adversely impact
the business, operations, properties or condition (financial or otherwise) of
Borrower and the Subsidiaries, taken as a whole, or the ability of Borrower to
repay the Loan or observe and perform any of its obligations under the Loan
Documents.


5.11           Further Assurances.  At any time or from time to time, upon the
request of Agent, Borrower will execute and deliver such further documents and
do such other acts and things as Agent may reasonably request in order to effect
fully the purpose of this Agreement, the other Loan Documents and other
agreements contemplated hereby and to provide for payment of and security for
the Loan made hereunder in accordance with the terms of this Agreement.


5.12           New Guaranties.  If at the end of any Fiscal Year, as required
under Section 6.3 or as otherwise required hereunder, the Restricted
Subsidiaries do not meet the test set forth in the following sentence,
additional Domestic Subsidiaries must, within sixty (60) days of the end of such
most recent Fiscal Year, execute Guaranties so that the Domestic Subsidiaries
that have executed guarantees meet such test. The test is that the Domestic
Subsidiaries that have executed Guarantees must have (a) the net earnings,
before taxes, which, together with the respective Subsidiaries, and Borrower
(but excluding Subsidiaries that are not Restricted Subsidiaries) for the most
recent fiscal year of the Borrower constitute seventy-five percent (75%) percent
or more of the consolidated net earnings of the Borrower and the Subsidiaries,
as determined in accordance with GAAP, and (b) total assets, calculated in
accordance with GAAP, which,
 
 
38

--------------------------------------------------------------------------------

 
together with their respective Subsidiaries and Borrower (but excluding
Subsidiaries that are not Restricted Subsidiaries) for most recent fiscal year
end of the Borrower, constitute sixty percent (60%) percent or more of the
consolidated Total Assets of the Borrower and the Subsidiaries. The Borrower
represents that this test is satisfied (based on the most recent financial
statements of the Borrower and its Subsidiaries prior to the Closing Date) for
the Guarantors as of the Closing Date. The Guaranty shall be in the form of
Exhibit 3.3.1 (b) and the Subsidiaries executing the guaranty shall deliver with
the executed guaranty certified copies of such Subsidiary's organizational
documents, including resolutions authorizing the execution and delivery of such
Guaranty, and together with an opinion of counsel for such Subsidiary in form
and substance satisfactory to the Agent and its counsel. Notwithstanding the
foregoing, no newly acquired Domestic Subsidiary shall be required to deliver
such a guaranty so long as the giving of such a guaranty would constitute a
default under the terms of any loan document between such acquired Domestic
Subsidiary and a bona fide lending institution which was
entered into prior to, but not in contemplation of, such Acquisition.


5.13           Additional Covenants.  If at any time the Borrower shall enter
into or be a party to any instrument or agreement with respect to any
Indebtedness which in the aggregate, together with any related Indebtedness,
exceeds $5,000,000, including all such instruments or agreements in existence as
of the date hereof and all such instruments or agreements entered into after the
date hereof, relating to or amending any terms or conditions applicable to any
of such Indebtedness which includes covenants or defaults or the equivalent
thereof not substantially provided for in this Agreement or more favorable to
the lender or lenders thereunder than those provided for in this Agreement, then
the Borrower shall promptly so advise the Agent and the Banks. Thereupon, if the
Required Banks shall request, upon notice to the Borrower, the Agent and the
Banks shall enter into an amendment to this Agreement or an additional agreement
(as the Required Banks may request), providing for substantially the same
covenants or defaults or the equivalent thereof, as those provided for in such
instrument or agreement to the extent required and as may be selected by the
Required Banks.


6.           NEGATIVE COVENANTS.  Borrower covenants and agrees that, until all
of the Obligations are satisfied and the Commitments hereunder have been
terminated, Borrower will not, without the prior written consent of the
Requisite Banks do any of the following:


6.1           Indebtedness.  Except as set forth on Schedule 4.13 to this
Agreement, Borrower will not, and will cause each of the Subsidiaries (but
excluding any Subsidiary organized in Europe and any Subsidiary in which
Borrower directly or indirectly owns less than a majority interest) not to,
create, incur, assume, permit or otherwise become or remain, directly or
indirectly, liable with respect to any Indebtedness except for:


(i)           the Obligations,


(ii)           Indebtedness under the 2004 Subordinated Debt Documents in an
aggregate principal amount not to exceed $297,688,000, as reduced from time to
time


 
39

--------------------------------------------------------------------------------

 
(iii)           consolidating inter-company indebtedness among Borrower and its
Subsidiaries as shown on consolidating financial statements delivered pursuant
to Section 5.3.1 of this Agreement, and


(iv)           Other Indebtedness of Borrower and its Subsidiaries in an
aggregate amount not to exceed 10% of Net Worth.


Furthermore, Borrower and Restricted Subsidiaries, from and after the Closing
Date, shall not make new loans or advances to transfer assets to, or make
investments in Subsidiaries that are not Restricted Subsidiaries, net of
repayments or advances from Subsidiaries that are not Restricted Subsidiaries,
in excess of $45,000,000.


6.2           Liens.  Borrower will not, and will cause each Restricted
Subsidiary not to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind of
Borrower or any Subsidiary, whether now owned or hereafter acquired except (i)
Permitted Liens, (ii) liens created by or resulting from any litigation or legal
proceeding (including any regulatory enforcement actions) and against which
adequate reserves under GAAP are being maintained which is currently being
contested in good faith by appropriate proceedings, and, if the amount of any
such Lien exceeds $1,000,000 and the Requisite Banks so request, such Lien shall
have been bonded over in a manner reasonably satisfactory to the Requisite
Banks, (iii) Liens for taxes not delinquent or being contested in good faith,
(iv) Liens created in connection with workers' compensation, unemployment
insurance, and social security, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money), leases, statutory
obligations, surety and appeal bonds, (v) Liens existing on the Closing Date as
set forth on Schedule 6.2 hereof, (vi) Liens representing the extension, renewal
or replacement of a Lien under immediately preceding clause (v) in respect of
the same property of the same Subsidiary, (vii) Liens securing other
Indebtedness permitted under Section 6.1(iv) up to an aggregate amount not to
exceed 5% of Net Worth.


6.3           Restriction on Fundamental Changes.  Borrower will not, and will
cause each Fundamental Subsidiary not to fundamentally change the nature of its
business, enter into any merger, consolidation, reorganization or
recapitalization, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell (other than in the ordinary course
of its business), assign, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business,
property, assets or securities, whether now owned or hereafter acquired, or
acquire by purchase or otherwise, all or substantially all the business,
property, assets, securities or interest of any Person; provided that (a) a
Domestic Subsidiary may merge or consolidate with Borrower, provided that the
Borrower will be the surviving corporation; (b) a Domestic Subsidiary may merge
or consolidate with another Domestic Subsidiary that is both a Fundamental
Subsidiary and a Restricted Subsidiary; (c) a Domestic Subsidiary may sell,
lease, transfer or otherwise dispose of any of its assets to Borrower or another
Domestic Subsidiary that is both a Fundamental Subsidiary and a Restricted
Subsidiary; (d) Borrower may acquire or form additional Subsidiaries; provided
that each such newly formed or acquired Subsidiary is wholly-owned by Borrower
(unless Borrower has obtained the prior written consent of the Requisite Banks
to acquire or form a Subsidiary which will not be wholly owned, which consent
will not be unreasonably withheld); and further provided that each such
 
 
40

--------------------------------------------------------------------------------

 
newly formed or acquired Subsidiary becomes, on its formation, both a Restricted
Subsidiary and a Fundamental Subsidiary; and (e) Borrower and its Subsidiaries
may dispose of any assets if the aggregate book value (disregarding any
write-downs of such book value other than ordinary depreciation and
amortization) of all of the business, assets, rights, revenues and property
disposed of after the date of this Agreement shall be less than 5% of such
aggregate book value of the Consolidated total assets of the Borrower and its
Subsidiaries as of the most recently ended fiscal year, and if immediately after
such transaction, no Unmatured Event of Default or Event of Default shall exist
or shall have occurred and be continuing. On the closing of any transaction
permitted by this Section 6.3, the test required by Section 5.12 must be met.


6.4           Environmental Statutes.  Borrower will not, and will not permit
any other Person to violate an Environmental Protection Statute, except where
such violation could not reasonably be expected to materially adversely impact
the business, operations, properties or condition (financial or otherwise) of
the Borrower and its Subsidiaries, taken as a whole, or the ability of the
Borrower to repay the Loan or to observe and perform its obligations under the
Loan Documents.


6.5           Conflicting Agreements.  Borrower will not, and will cause each
Subsidiary not to, enter into any agreement containing any material provisions
which would be violated or breached by the performance of its obligations
hereunder or under any instrument or document delivered or to be delivered by it
hereunder or in connection herewith.


6.6           Misrepresentations.  Borrower will not, and will cause each
Subsidiary not to, furnish any Bank any certificate or other document that will
contain any untrue statement of material fact or that will omit to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished. For purposes of the previous sentence the phrase
"material fact," is a fact or facts which, taken as a whole, could reasonably be
expected to adversely affect the business, operations, property or assets, the
business prospects, or condition (financial or otherwise), of Borrower and its
Subsidiaries taken as a whole, or the ability of Borrower to repay the Loan or
to observe and perform its obligations under the Loan Documents.


6.7           Violation of Regulations.  Borrower will not make any investment
of any nature which would result in the violation of Regulations T, U or X.


6.8           Subsidiary Distribution of Earnings.  Borrower will not, and will
cause each Subsidiary not to, enter into any agreement which could prohibit, or
have the effect of prohibiting, the payment of dividends by or other
distribution of the earnings of any Subsidiary to Borrower.


6.9           Scope of Business Activity.  Borrower will not and will cause each
Subsidiary not to engage in any business or activities other than those
representing its respective, present business, provided that Borrower or any
Subsidiary may acquire or commence new or additional related businesses which do
not materially adversely affect the nature or operation of Borrower's or such
Subsidiary's existing business.


 
41

--------------------------------------------------------------------------------

 
6.10           Dividends and Distributions; Capital Structure. Borrower will
not, and will cause each Subsidiary not to, pay or declare any dividends or
other distributions upon its Capital Stock (except, in the case of the
Subsidiaries, dividends or other distributions to such Subsidiary's parent
corporation), or purchase or retire, or commit Borrower or any Subsidiary to
purchase or retire, any of its Capital Stock at any time, during any period that
Borrower is in default under Section 5.4 hereof or such distribution, purchase
or retirement would render Borrower in default under Section 5.4 hereof.


6.11           Payments and Modification of Debt.  The Borrower will not, nor
will it permit any Subsidiary to:


(i)           make any optional payment, defeasance (whether a covenant
defeasance, legal defeasance or other defeasance), prepayment, repurchase
(including without limitation any offer to repurchase) or other redemption of
any of its or any of its Subsidiaries' Subordinated Debt unless, in each of the
foregoing cases, immediately before and after giving effect thereto on a pro
forma basis, (a) no Event of Default and no Unmatured Event of Default will have
occurred or be continuing, nor will either result from or exist after any such
payment or other transaction is consummated, and (b) the representations and
warranties contained in Section 4 of this Agreement or which are contained in
any other Loan Document shall be true and correct in all material respects on
and as of the date thereof (both before and after any such payment or other
transaction is consummated) as if made on the date any such payment or other
transaction is consummated; or


(ii)           amend or modify, or consent or agree to any amendment or
modification of (including without limitation any supplemental agreement or
other direct of indirect method of providing additional or supplemental terms or
consideration) any Subordinated Debt Document.


7.           EVENTS OF DEFAULT; ACCELERATION; REMEDIES.


7.1           Events of Default.  The occurrence of anyone or more of the
following events, acts or occurrences will constitute an event of default (an
"Event of Default") hereunder:


7.1.1           Failure to Make Payments When Due.  Borrower fails to pay any
principal and/or interest owing under any Note when such amount is due (whether
at stated maturity, as a result of a mandatory prepayment requirement, by
acceleration, by notice of prepayment or otherwise) and the continuation thereof
for three (3) days beyond the date due, or Borrower fails to pay any other
amounts (including, without limitation, interest, fees, costs and expenses)
payable under this Agreement, and the continuation thereof for three (3) days
beyond the date due, or any other Loan Document or in connection with any Letter
of Credit, when such amounts are due.


7.1.2           Breach of Representation, Warranty or Certification.  Any
representation, warranty or certification made or furnished by Borrower or any
Subsidiary under this Agreement, any other Loan Document or in any statement,
document, letter or other writing or instrument furnished or delivered to any
Bank pursuant to or in connection with this Agreement
 
 
42

--------------------------------------------------------------------------------

 
or other Loan Document or as an inducement to the Banks to enter into this
Agreement, will, at any time, prove to have been materially false, incorrect or
incomplete when made, effective or reaffirmed, as the case maybe.


7.1.3           Default Under Loan Documents, etc.  Borrower or any Subsidiary
(to the extent such term, covenant, condition or agreement is applicable to such
Subsidiary) fails to observe, or perform any term, covenant, condition,
agreement set forth in Sections 5.1, 5.2, 5.4, 5.5, 5.8, 6.1, 6.2, 6.3, 6.5,
6.6, 6.7, 6.8, 6.9 and 6.10.


7.1.4           Default on Other Agreements.  (i) the Borrower or any Subsidiary
shall fail to make any payment in respect of Indebtedness owing on any bond,
debenture, note or other evidence of Indebtedness for borrowed money in an
aggregate amount in excess of $15,000,000 (other than the Notes) when due or
within any applicable grace period; or (ii) any event or condition shall occur
which results in the acceleration of the maturity of Indebtedness owing on any
bond, debenture, note or other evidence of Indebtedness for borrowed money
outstanding in an aggregate amount in excess of $15,000,000 of the Borrower or
any Subsidiary (including, without limitation, any required mandatory prepayment
or "put" of such Indebtedness to the Borrower or any Subsidiary) or enables (or,
with the giving of notice or lapse of time or both, would enable) the holders of
such Indebtedness or commitment or any Person acting on such holders' behalf to
accelerate the maturity thereof or terminate any such commitment (including,
without limitation, any required mandatory prepayment or "put" of such
Indebtedness to the Borrower or any Subsidiary). As used in this Section 7.1.4,
the term "Subsidiary" shall be deemed to exclude Mining Remedial Recovery
Corporation and its Subsidiaries and Deno Acquisition EURL and its Subsidiaries.


7.1.5           Other Defaults Under Loan Documents.  Borrower or any Subsidiary
will default in the performance of or compliance with any term or covenant
contained in this Agreement or the other Loan Documents (other than those
referred to above in Sections 7.1.1, 7.1.2 or 7.1.3 of this Agreement or in the
following sentence), and such default will continue unremedied for a period of
thirty (30) days; provided, that the thirty (30) day time period will not start
until Agent or any Bank provides Notice to Borrower in the case of defaults
under Sections 5.3.1, 5.3.2, 5.3.3, 5.3.4, 5.3.5, 5.9, 5.10, 5.11 and 5.12.


7.1.6           Involuntary Bankruptcy; Appointment of Trustee, etc.


(a)           If an involuntary case seeking the liquidation or reorganization
of Borrower or any Restricted Subsidiary under any chapter of the federal
Bankruptcy Code or any similar proceeding will be commenced against Borrower or
any Restricted Subsidiary under any other applicable law and anyone or more of
the following events occur: (i) Borrower or such Subsidiary consents to the
institution of the involuntary case; (ii) the petition commencing the
involuntary case is not timely controverted; (iii) the petition commencing the
involuntary case is not dismissed within sixty (60) days of its filing; (iv) an
interim trustee is appointed to take possession of all or a substantial portion
of the property and/or to operate all or any substantial portion of the business
of Borrower or such Subsidiary; or (v) an order for relief will have been issued
or entered therein.


 
43

--------------------------------------------------------------------------------

 
(b)           A decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, custodian, trustee
or other officer having similar powers of Borrower or any Restricted Subsidiary
to take possession of all or a substantial portion of the property and/or to
operate all or a substantial portion of the business of Borrower or such
Subsidiary will have been entered and, within sixty (60) days from the date of
entry, is not vacated, discharged or bonded against, or any similar relief will
be granted against Borrower or such Subsidiary under any applicable federal or
state law, and, within sixty (60) days from the date of entry, is not vacated,
discharged or bonded against.


7.1.7           Voluntary Bankruptcy; Appointment of Trustee. etc.


(a)           Borrower or any Restricted Subsidiary will (i) institute a
voluntary case seeking liquidation or reorganization under any chapter of the
federal Bankruptcy Code; (ii) file a petition, answer or complaint or will
otherwise institute any similar proceeding under any other applicable law, or
will consent thereto; (iii) consent to the conversion of a voluntary case to an
involuntary case; (iv) consent to the conversion of an involuntary case to a
voluntary case; (v) consent or acquiesce to the appointment of a trustee,
receiver, liquidator, sequestrator, custodian or other officer with similar
powers to take possession of all or a substantial portion of the property and/or
to operate all or a substantial portion of the business of Borrower or any
Restricted Subsidiary; or (vi) make a general assignment for the benefit of
creditors.


(b)           The Board of Directors of Borrower or the governing body of any
Restricted Subsidiary adopts any resolution or otherwise authorizes action to
approve any of the foregoing; provided, that nothing herein shall be construed
to prevent Arava Natural Resources Company, Inc., in its capacity as a
shareholder of Mining Remedial Recovery Corporation, from adopting resolutions
or authorizing action with respect to Mining Remedial Recovery Corporation and
or its Subsidiaries.


7.1.8           Judgments and Attachments.


(a)           Borrower or any Restricted Subsidiary will suffer any money
judgment(s), fines or penalties not covered by insurance, writes) or warrant(s)
of attachment or similar process(es) involving an amount, in the aggregate, in
excess of$15,000,000 and will not satisfy, discharge, vacate, bond or stay the
same within a period of thirty (30) days or, in any event, within ten (10) days
of the date of any proposed sale thereunder.


       (b)           A judgment creditor will obtain possession of any material
portion of the properties or assets of Borrower or any Restricted Subsidiary by
any means, including, without limitation, levy, distraint, replevin or
self-help.


7.1.9           Dissolution.  Any order, judgment or decree will be entered
against Borrower or any Restricted Subsidiary having assets in excess of
$1,000,000 decreeing the dissolution or division of it and such order will
remain undischarged or unstayed for a period in excess of thirty (30) days.


 
44

--------------------------------------------------------------------------------

 
7.1.10            Termination of Loan Documents, etc.  Any of the Loan Documents
will cease to be in full force and effect for any reason other than a release or
termination thereof upon the full payment and satisfaction of the Obligations.


7.1.11           Environmental Violations.  A breach of Sections 4.10, 5.8.4 or
6.4 will have occurred.


7.1.12            Change of Control. (i) Any Person or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 35% or more of the outstanding shares of the voting
stock of the Borrower; or (ii) as of any date a majority of the Board of
Directors of the Borrower consists of individuals who were not either (A)
directors of the Borrower as of the corresponding date of the previous year, (B)
selected or nominated to become directors by the Board of Directors of the
Borrower of which a majority consisted of individuals described in clause (A),
or (C) selected or nominated to become directors by the Board of Directors of
the Borrower of which a majority consisted of individuals described in clause
(A) and individuals described in clause (B), or (iii) any "Change of Control",
"Change in Control" or similar default or event shall occur under any
Subordinated Debt Document.


7.1.13            Invalidity of Subordination Provisions, etc.  Any
subordination provision in any document or instrument governing any Subordinated
Debt, or any subordination provision in any guaranty by any Subsidiary of any
Subordinated Debt, shall cease to be in full force and effect, or the Borrower
or any Subsidiary shall contest in any manner the validity, binding nature or
enforceability of any such provision.


7.2            Remedies; Termination of Commitments.  Upon the occurrence of an
Event of Default all Obligations will, at the request of the Requisite Banks,
immediately be due and payable without presentment, demand, protest, notice or
other requirements of any kind, all of which are hereby expressly waived by
Borrower, and all Commitments of the Banks hereunder will terminate, at the
direction of the Requisite Banks, without further action of any kind, provided,
however, if any oft he events described in Section 7.1.6 or 7.1.7 occurs, all
Obligations and Commitments of the Banks shall immediately terminate. Upon
acceleration, Agent will proceed to protect, exercise and enforce the Banks'
rights and remedies hereunder and under the other Loan Documents and any other
rights and remedies as are provided bylaw or equity. If the Loan being repaid is
a Eurocurrency Advance, the Borrower shall pay the compensation set forth in
Section 7.4 below. Agent may determine, in its sole discretion, the order and
manner in which the Banks' rights and remedies are to be exercised, and all
payments received by Agent will be applied as follows: first, to all costs and
expenses incurred by Agent in collecting any Obligations by reason of such Event
of Default; second, pro rata to accrued interest; third, pro rata to other
Obligations; fourth, to a cash collateral account maintained at the Agent up to
the aggregate face amount of all outstanding Letters of Credit issued hereunder
to secure Borrower's reimbursement obligation in connection with such Letters of
Credit; and fifth, to Borrower or as otherwise provided by any Requirement of
Law. During the existence of any Event of Default, at the request of the Agent
and/or the Requisite Banks, Borrower shall forthwith deposit into a cash
collateral account with the Agent an amount of cash equal to the aggregate face
amount of
 
 
45

--------------------------------------------------------------------------------

 
all outstanding Letters of Credit issued hereunder, to secure Borrower's
reimbursement obligation in connection with such Letters of Credit.


7.3           Right of Set-Off.  In addition to all other remedies available to
the Banks, after any Event of Default, each Bank is hereby authorized at any
time and from time to time, without further notice to Borrower, to setoff and
proportionately apply said amount between the other Banks, any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Bank to or for the credit or the
account of Borrower, against any and all the obligations of Borrower, now or
hereafter existing under any Loan Document.


7.4           Compensation.  Upon the request of any Bank, delivered to the
Borrower and the Agent, the Borrower shall pay to such Bank such amount or
amounts as shall compensate such Bank for any loss, cost or expense incurred by
such Bank as a result of:


(a)           any payment or prepayment of a Eurocurrency Advance on a date
other than the last day of an Interest Period for such Loan; or


(b)           any failure by the Borrower to prepay a Eurocurrency Advance on
the date for such prepayment specified in the relevant notice of prepayment
hereunder; or


(c)           any failure by the Borrower to borrow a Eurocurrency Advance on
the date for the Borrowing of which such Eurocurrency Advance is a part
specified in the applicable Borrowing Notice delivered pursuant to Section
2.2.2; such compensation to include, without limitation, an amount equal to the
excess, if any, of (x) the amount of interest which would have accrued on the
amount so paid or prepaid or not prepaid or borrowed for the period from the
date of such payment, prepayment or failure to prepay or borrow to the last day
of the then current Interest Period for such Eurocurrency Advance (or, in the
case of a failure to prepay or borrow, the Interest Period for such Eurocurrency
Advance which would have commenced on the date of such failure to prepay or
borrow) at the applicable rate of interest for such Eurocurrency Advance
provided for herein over (y) the amount of interest (as reasonably determined by
such Bank) such Bank would have paid on deposits in Dollars of comparable
amounts having terms comparable to such period placed with it by leading lenders
in the London interbank market (if such Loan is a Eurocurrency Advance).


8.           THE AGENT AND RELATIONS AMONG BANKS, ETC.


8.1           Appointment.  Each Bank hereby designates and appoints the Agent
the limited administrative agent for all Banks under this Agreement and the
other Loan Documents. Each Bank hereby irrevocably authorizes Agent on its
behalf to take or refrain from taking any action, and to exercise or refrain
from the exercise of any power, as is required or permitted by the Banks to be
taken under the provisions of this Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto, subject
only to the express limitations of this Agreement. The duties of Agent under
this Agreement and the other Loan Documents are mechanical and administrative in
nature, are limited to those expressly provided herein, and do not establish a
fiduciary relationship as between the Agent and any Bank. In
 
 
46

--------------------------------------------------------------------------------

 
performing its function and duties under this Agreement and the other Loan
Documents, Agent will act solely as an agent of Banks and assumes no obligation
towards or relationship of agency or trust with Borrower. Agent may perform any
of its duties under this Agreement or another Loan Document by or through its
agents or employees.


8.2           Advances and Payments.


8.2.1           Advances:  In General. All Advances will be made by Agent on
behalf of the Banks on the requested Advance Date, except that the Ratable Share
of any Bank which the Agent receives after 12:00 p.m. Eastern Time on the
Advance Date, or at any time after the Advance Date, will be disbursed on the
Business Day following its receipt. Nothing in this Agreement or any other Loan
Document is to be construed to require Agent to advance funds on behalf of any
Bank or to relieve any Bank from its obligation to make Advances or to prejudice
any rights that Borrower may have against any Bank as a result of any default by
that Bank hereunder.


8.2.2           Advances.  In order to minimize transfers between the Agent and
each Bank of funds representing the Bank's Ratable Share of an Advance, a
Borrower payment, or (to the extent that Agent has not been promptly reimbursed
by Borrower) other amounts for which the Agent is entitled to Bank reimbursement
or indemnification, coincidental transfer and loan account adjustments may be
made on a "net" basis. Not later than the Business Day immediately preceding an
Advance Date or a date on which Bank reimbursement of the Agent is requested,
Agent will advise each Bank by telephone or telecopy as to the purpose and
aggregate amount to be disbursed or paid by Agent and the Advance Date or actual
or anticipated payment date, as the case may be; the amount which is such Bank's
Ratable Share thereof; and, if in order to cause all loan accounts maintained by
Agent for such Bank to conform to its Ratable Share of the Loan, the amount
which such Bank is requested to remit to Agent will be different, the identity
of the loan account(s) requiring adjustment and the nature and amounts due to or
from the Bank with respect thereto. All amounts which a Bank is required to
remit to Agent will be made available to Agent by transfer of same day funds to
the designated wire account of Agent not later than 12:00 p.m. Eastern Time on
the Advance Date, as evidenced by a wire transfer number or actual receipt by
Agent. Agent will have no liability to Borrower for the failure of any Bank to
make an Advance on the Advance Date, and if any Advance Date is on a day when
any of the Banks are not open for business, then each Bank shall transfer to
Agent its Ratable Share on the next day such Bank is open for business.


8.2.3           Distribution of Payments.  All Loan payments in respect of
Advances, interest, fees or expenses incurred by the Banks and required by
Borrower to be reimbursed will be deemed paid when immediately available U.S.
currency or its equivalent is paid in the amount required by Borrower to Agent.
On the Business Day Agent receives a Borrower payment, Agent will advise each
Bank by telephone or telecopy of the aggregate amount and such Bank's Ratable
Share of amounts actually received by Agent in respect of Advances, interest,
fees, or, to the extent that the Banks previously have remitted to Agent
therefor, reimbursements for other amounts for which Agent has required Bank
reimbursement or indemnification. Agent will pay to such Bank on the same
Business Day, by transfer to such Bank's wire account (as specified by such Bank
on Exhibit 8.2.3 to this Agreement or as amended by such Bank from time to time
 
 
47

--------------------------------------------------------------------------------

 
 after the date hereof) its Ratable Share, "netted" as permitted herein, of any
such payment received by Agent not later than 12:00 p.m. (Eastern Time), and
otherwise on the next Business Day.


8.2.4           Return of Payments.  Any Agent payment to a Bank under this
Agreement in the belief or expectation that a related payment has been or will
be received by Agent from Borrower, which related payment in fact is not
received by Agent, will entitle Agent to recover such amount from the Bank
without set-off, counterclaim or deduction of any kind. If Agent determines at
any time that an amount received by Agent under this Agreement must be returned
to Borrower or paid to any other Person pursuant to any solvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement,
Agent will not be required to distribute any portion thereof to any Bank.
However, if Agent has previously distributed such amount, each Bank will repay
to Agent on demand any portion of such amount that Agent has distributed to such
Bank, together with interest at such rate, if any, as Agent is required to pay
to Borrower or such other Person, without set-off, counterclaim or deduction of
any kind by the Bank.


8.3           Dissemination of Information.  Agent will distribute promptly to
each Bank the executed promissory notes evidencing such Bank's Ratable Share of
the Loans. Agent will have no duty or responsibility, either initially or on a
continuing basis, to provide any Bank with any credit or other information with
respect to Borrower (other than information or notices received by it in
accordance herewith and only if not received by the Banks from Borrower),
whether coming into its possession before the date of this Agreement or at any
time or times thereafter. Agent will use its best efforts after written request
therefor by any Bank, and only if not received by such Bank from Borrower, to
distribute promptly to each Bank copies of every notice, request, communication,
report or other information received by Agent from Borrower pursuant to this
Agreement or another Loan Document; provided, that Agent will be liable to the
Banks for a failure to do so only if such failure is attributable to Agent's
gross negligence or willful misconduct, which will not include the Agent's
failure to obtain any of the foregoing from Borrower.




8.4           Amendments, Consents and Waivers for Certain Actions.  Agent is
authorized and empowered on behalf of the Banks to amend or modify in writing
any provision of this Agreement or another Loan Document which relates or
pertains to the Borrower, or to consent to or waive Borrower's performance of
any obligation hereunder or of any Event of Default, only with the prior written
consent of the Requisite Banks or, if required under Section 9.2, all of the
Banks, as the case may be. When Agent requests the written consent of any Bank
and does not receive a written approval of such consent from any Bank within ten
(10) Business Days after such Bank's receipt of such request, then such Bank
will be deemed to have denied such consent.  Borrower agrees that it will not
assert any claim of amendment, modification, consent or waiver which is not in
writing, which writing (i) references this Agreement or any of the other Loan
Documents and (ii) is signed by the Requisite Banks or all of the Banks, as the
case may be.
 
     8.5    Exculpation. Agent and its officers, directors, employees and agents
will be liable to any Bank only for the performance of their express obligations
under this Agreement and the other Loan Documents and for their own gross
negligence or willful misconduct in the
 
 
48

--------------------------------------------------------------------------------

 
performance of any action taken or omitted in connection therewith. If any
apportionment or distribution of payments made by Agent in good faith is
subsequently determined to have been made in error, Agent will not be liable
therefor, but the sole recourse of any Bank to whom payment was due but not made
will be to recover from other Banks any payment in excess of the amount to which
they are determined to be entitled (and such other Banks hereby agree to return
to such Bank any such erroneous payments received by them). The Agent shall use
its best efforts to assist the Banks in determining when any such excess payment
has been made and in facilitating the recovery thereof. In performing its
functions and duties hereunder, Agent will exercise the same care which it would
in dealing with loans for its own account. Agent will not be responsible to any
Bank for the truth or completeness of any recitals, statements, representations
or warranties herein, the execution, effectiveness, genuineness, validity,
enforceability, collectability, or sufficiency of this Agreement or any other
Loan Document or the transactions contemplated thereby, or the financial
condition of Borrower. Agent will not be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of this Agreement or any other Loan Document, the financial condition
of Borrower, or the existence or possible existence of any Event of Default.
Agent at any time may request instructions from the Requisite Banks with respect
to any action, inaction, failure or approval which, by the terms of this
Agreement or any other Loan Document, Agent is permitted or required to take or
to grant, and if such instructions are promptly requested, Agent may refrain
from taking any action or withhold any approval and may refrain from any action
or withhold any approval until it has received such instructions from the
Requisite Banks.  No Bank will have any right of action whatsoever against Agent
as a result of Agent acting or refraining from acting in accordance with
instructions of the Requisite Banks or all of the Banks, as the case may
require.


8.6           Reliance. Agent may rely upon any written notices, statements,
certificates, orders or other documents or any telephone message or other
communication (including any writing, telecopy or telegram) believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person, and with respect to all matters pertaining to this Agreement
or any other Loan Document, upon advice of legal counsel as to legal matters,
independent accountants as to audit and accounting matters, and other experts
selected by it, and when doing so will not be liable to any Bank for any action
taken or omitted by Agent in good faith. If any written confirmation of a
telephonic notice or instructions differs from the action taken by Agent in
connection with such telephonic notice of instructions, Agent's records will
govern absent manifest error.


8.7           Credit Decisions.  Each Bank acknowledges that, independently of
Agent and each other Bank and based on the financial information received by it
and such other documents, information, and independent investigation of the
financial condition and affairs of Borrower as it has deemed appropriate, it has
made and will continue to make its own appraisal of the creditworthiness of
Borrower and credit decisions to participate in the Loans in accordance with
this Agreement. Each Bank also acknowledges that, independently of Agent and
each other Bank, and based on such other documents, information, and
investigations as it deems appropriate at anytime, it will continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any other Loan
Document.


 
49

--------------------------------------------------------------------------------

 
8.8           Indemnification.


8.8.1           Agent Indemnification.  Each Bank agrees (which agreement shall
survive any termination of this Agreement) to indemnify Agent according to such
Bank's Ratable Share from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, excess
Advances or payments of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against Agent in any way relating to or
arising out of this Agreement or another Loan Document, including (without
limitation) the reimbursement of Agent for all expenses (including reasonable
attorneys' and paralegals' fees, the allocated expense of in-house attorneys and
paralegals, and all out-of-pocket expenses) incurred by Agent under or in
connection with this Agreement or another Loan Document or in enforcing the
Obligations, in all cases as to which Agent is not reimbursed by Borrower,
provided that no Bank will be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, Advances or payments as are determined by a court of competent
jurisdiction in a final, non-appealable decision or order to have resulted
solely from Agent's gross negligence or, willful misconduct. Agent will not be
required to take any action hereunder or under any other Loan Document, or to
prosecute or defend any action or proceeding in respect of this Agreement or
another Loan Document, unless it is indemnified to its satisfaction by the Banks
against losses, costs, liabilities, and expenses. If any indemnity in favor of
Agent is impaired, Agent may call for additional indemnity and cease to do the
acts indemnified against until such additional indemnity is given.


8.8.2           Borrower Indemnification.  The Borrower hereby agrees to
indemnify the Agent, each Bank, their respective affiliates, and each of their
directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, any
Bank or any affiliate is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder except to the extent
that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification. In no event will any Bank's
claim for indemnification, as damages, losses arising, in the ordinary course of
each Bank's business, out of Loans for which the rate charged by Bank is less
than the rate paid by such Bank for borrowed funds. The obligations of the
Borrower under this Section 8.8.2 shall survive the termination of this
Agreement.


8.9           Successor.  Agent may resign as such at any time upon at least 30
days' prior notice to Borrower and all Banks, which resignation will be
effective when a successor Agent is in place. If Agent resigns, the Requisite
Banks may appoint another Person as a successor Agent which thereupon will
become the Agent. If no successor to the Agent is appointed by the Requisite
Banks and accepts such appointment within 30 days after the retiring Agent's
notice of resignation, then the retiring Agent may, on behalf of the Banks,
appoint a successor Agent, which will be one of the Banks or a commercial
banking institution organized under the laws of
 
 
50

--------------------------------------------------------------------------------

 
the United States or a United States branch or agency of a commercial banking
institution, and having a combined capital and surplus of at least $250,000,000.
Upon the acceptance by any successor an appointment as Agent hereunder, such
successor Agent will be entitled to receive from the retiring Agent such
documents of transfer and assignment as such successor Agent may reasonably
request, and will thereupon succeed to, and become vested with all rights,
powers, privileges, and duties of the retiring Agent, and the retiring Agent
will be discharged from all duties and obligations arising under this Agreement
and the other Loan Documents from and after the date on which its resignation is
effective. After any retiring Agent's resignation or removal hereunder as Agent,
the provisions of this Agreement and the other Loan Documents will continue to
bind and inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent. If the successor Agent is not one of the Banks, Borrower
shall have right to reasonably approve such successor Agent.


8.10           Agent as a Bank.  Agent, in its capacity as a Bank, will have the
same rights, powers, duties and liabilities with respect to the Loans as any
other Bank and may exercise the same as if it were not the Agent. Unless
otherwise required by the context, the terms "Bank", "Banks" and" Requisite
Banks" or any similar terms will include the Agent when acting in its individual
capacity. Agent may lend money to, and generally engage in any kind of banking,
trust or other business with Borrower to the same extent as any other financial
institution.


8.11           Borrower Not A Beneficiary.  The provisions of this Section 8 are
solely for the benefit of Agent and the Banks and Borrower will have no rights
as a third party beneficiary of any of the provisions hereof; provided, however,
Borrower will be bound by the provisions hereof. Borrower will have no right
against Agent acting in its capacity as Agent, for any claims of Borrower
arising from this Agreement, all such claims being assertable only against the
Banks.


8.12           Sharing Among Banks.  Without affecting the rights of the
Borrower hereunder, each of the Banks agrees with every other Bank that, in the
event it shall receive payment on account of the Loan in excess of its pro rata
portion, according to the principal amount of its participation in Advances then
outstanding, of a payment due all of the Banks, whether such payment be
voluntary, involuntary or by operation of law, by application of setoff of any
indebtedness or otherwise, then such Bank shall promptly purchase from each of
the other Banks, without recourse, for cash and at face value, ratably in
accordance with the principal amounts of the participations in Advances then
outstanding, interest of the other Banks in the Loans in such an amount that
each of the Banks shall have received payment pro rata on account of its
participation in the Loans in accordance with the unpaid principal amount
thereof then owing to it; provided, that if any such purchase be made by any
Bank and if any such excess payment relating thereto or any part thereof is
thereafter recovered from such Bank, appropriate adjustments in the related
purchases from the other Banks shall be made by rescission and restoration of
the purchase price as to the portion of such excess payment so recovered.


8.13           Assignments/Participations.


8.13.1.                      Permitted Assignments.  Any Bank may, in the
ordinary course of its business and in accordance with applicable law, at any
time assign to one or more banks or other
 
 
51

--------------------------------------------------------------------------------

 
entities ("Purchasers") all or any part of its rights and obligations under the
Loan Documents. Such assignment shall be substantially in the form of Exhibit
8.13.1 or in such other form as may be agreed to by the parties thereto.· The
consent of the Borrower and the Agent shall be required prior to an assignment
becoming effective with respect to a Purchaser which is not a Bank or an
affiliate thereof; provided, however, that if an Event of Default has occurred
and is continuing, the consent of the Borrower shall not be required. Such
consent shall not be unreasonably withheld or delayed. Each such assignment with
respect to a Purchaser which is not a Bank or an affiliate thereof shall (unless
each of the Borrower and the Agent otherwise consents) be in an amount not less
than the lesser of (i) $10,000,000 or (ii) the remaining amount of the assigning
Bank's outstanding Loans.


8.13.2.                      Effect; Closing Date.  Upon (i) delivery to the
Agent of an assignment, together with any consents required by Section 8.13.1,
and (ii) payment of a $3,500 fee to the Agent for processing such assignment
(unless such fee is waived by the Agent), such assignment shall become effective
on the effective date specified in such assignment. The assignment shall contain
a representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Loans under the applicable assignment agreement
constitutes "plan assets" as defined under ERISA and that the rights and
interests of the Purchaser in and under the Loan Documents will not be "plan
assets" under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Bank party to this Agreement and any other
Loan Document executed by or on behalf of the Banks and shall have all the
rights and obligations of a Bank under the Loan Documents, to the same extent as
if it were an original party hereto, and no further consent or action by the
Borrower, the Banks or the Agent shall be required to release the transferor
Bank with respect to the percentage of the Aggregate Loans assigned to such
Purchaser. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 8.13.2, the transferor Bank, the Agent and the Borrower shall, if
the transferor Bank or the Purchaser desires that its Loans be evidenced by
Notes, make appropriate arrangements so that new Notes or, as appropriate,
replacement Notes are issued to such transferor Bank and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each casein
principal amounts reflecting their respective and outstanding Loans, as adjusted
pursuant to such assignment.


8.13.3.                      Participations.  Any Bank may sell to any financial
institution or institutions, and such financial institution or institutions may
further sell, a participation interest (undivided or divided) in, the Advances
and such Bank's rights and benefits under this Agreement, the Notes and the
other Loan Documents, and to the extent of that participation interest such
participant or participants shall have the same rights and benefits against the
Borrower under Section 3.5 and 7.3 as it or they would have had if such
participant or participants were the Bank making the Advances to the Borrowers
hereunder, provided, however, that (i) such Bank's obligations under this
Agreement shall remain unmodified and fully effective and enforceable against
such Bank, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Bank shall remain the
holder of its Notes for all purposes of this Agreement, (iv) the Borrowers, the
Agent and the other Banks shall continue to deal solely and directly with such
Bank in connection with such Bank's rights and obligations under this Agreement,
and (v) such Bank shall not grant to its participant (other than a participant
which is an Affiliate of that Bank)
 
 
52

--------------------------------------------------------------------------------

 
any rights to consent or withhold consent to any action taken by such Bank or
the Agent under this Agreement other than action requiring the consent of all of
the Banks hereunder.


8.14           Other Agents.  No Bank designated as a "managing agent",
"syndication agent", "documentation agent" or "co-agent" in its capacity as such
shall have any rights, duties or responsibilities hereunder, or any fiduciary
relationship with any Bank or the Borrower, and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or otherwise exist against any it in such capacity.


9.           MISCELLANEOUS.


9.1           Costs and Attorneys' Fees.  All fees, costs and expenses incurred
by Agent in connection with the preparation, execution, delivery, performance
and administration of the Loan Documents, any and all amendments, supplements
and modifications thereof and the other instruments and documents to be
delivered hereunder in connection with any matters contemplated by or arising
out of this Agreement, whether (a) to commence, defend any action commenced by
any party other than Borrower, or intervene in any litigation or to file a
petition, complaint, answer, motion or other pleadings, (b) to take any other
action in or with respect to any suit or proceedings (bankruptcy or otherwise),
(c) to consult with officers of Agent or to advise Agent or (d) to enforce any
rights of the Banks to collect any of the Obligations, including, without
limitation, reasonable fees, costs and expenses of Agent's attorneys and
paralegals, the allocated costs of Agent's internal counsel, together with
interest thereon at the rate equal to 2% above the highest Effective Rate
hereunder, will be part of the Obligations, payable on demand. Upon and during
the continuance of an Event of Default, Borrower shall reimburse each Bank for
such Bank's reasonable fees, costs and expenses incurred in connection with the
enforcement of this Agreement and the other Loan Documents. All of the foregoing
amounts may, at Agent's option, be charged as an Advance under the Loan.


9.2           Waivers, Modifications in Writing.  No failure or delay on the
part of Agent or any Bank in exercising any right, power or remedy hereunder
will operate as a waiver thereof, nor will any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The remedies provided for
under this Agreement, in the Notes and in the other Loan Documents are
cumulative and are not exclusive of any remedies that may be available to the
Banks at law, in equity or otherwise. No amendment, modification, supplement,
termination, consent or waiver of or to any provision of this Agreement, the
Notes or the other Loan Documents, nor any consent to any departure therefrom,
will in any event be effective unless the same will be in writing and signed by
or on behalf of the Borrower and the Requisite Banks and, to the extent any
rights or duties of the Agent may be affected thereby, the Agent, provided,
however, that no such amendment, modification, termination, waiver or consent
shall, without the consent of the Agent and all of the Banks, (i) authorize or
permit the extension of time for, or any reduction of the amount of, any payment
of the principal of, or interest on, the Notes or any Letter of Credit
reimbursement obligation, or any fees or other amount payable hereunder, (ii)
amend or terminate the respective Commitment of any Bank or modify the
provisions of this Section regarding the taking of any action under this Section
or the provisions of this Section 9.2 or the definition of Requisite Banks,
 
 
53

--------------------------------------------------------------------------------

 
or (iii) provide for the discharge of any material Guarantor, except to the
extent provided in this Agreement.  Notwithstanding anything herein to the
contrary, no Defaulting Bank shall be entitled to vote (whether to consent or to
withhold its consent) with respect to any amendment, modification, termination
or waiver of any provision of this Agreement or any departure therefrom or any
direction from the Banks to the Agent, and, for purposes of determining the
Requisite Banks at any time when any Bank is a Defaulting Bank under this
Agreement, the Commitments and Advances of such Defaulting Banks shall be
disregarded.


9.3           Notices, etc.  All notices, demands, instructions and other
communications required or permitted to be given to or made upon any party
hereto will be in writing and (except for financial statements and other related
informational documents to be furnished pursuant hereto which maybe sent by
first-class mail, postage prepaid), will be personally delivered or sent by
registered or certified mail, postage prepaid or sent by nationally recognized
overnight delivery service and, if mailed, will be deemed to be received for
purposes of this Agreement three (3) Business Days after mailing by the sender
or one (1) Business Day if sent by overnight delivery service. Unless otherwise
specified in a notice sent or delivered in accordance with the foregoing
provisions of this Section 9.3, notices, demands, instruments and other
communications in writing will be given to or made upon the respective parties
hereto as follows: if to Agent, at Agent's Address, with a copy to Agent's
Counsel; if to Borrower, at Borrower's Address, with a copy to Borrower's
Counsel and if to a Bank, the address that appears on the signature page to this
Credit Agreement.


9.4           Notice of Wrongful Act or Omission by Agent or Banks.  No action
will be commenced by Borrower against Agent or any Bank arising out of or
attributable to any act or omission of Agent or any Bank unless a notice
specifically describing the act or omission will have been given to Agent or
such Bank thirty (30) days prior to such judicial action.


9.5           Agent's Failure to Advance.  If Agent will be in breach of the
Banks' obligation under this Agreement by reason of failure to make an Advance,
notwithstanding Borrower's conformance with the provisions of hereof, Borrower's
sole remedies on account thereof will be: (a) to compel Agent to make the
Advance which is determined to have been wrongfully withheld; and (b) to recover
actual and provable damages on account of such breach, and neither Agent nor any
Bank will ever be liable to Borrower for consequential damages, whatever the
nature of the breach by Agent or such Bank hereunder.


9.6           Headings.  Section headings used in this Agreement are for
convenience of reference only and will not constitute a part of this Agreement
for any other purpose or affect the construction of this Agreement.


9.7           Execution in Counterparts.  This Agreement may be executed in
counterparts and by different parties on separate counterparts, both of which
counterparts, when so executed and delivered, will be deemed to be an original
and both of which counterparts, taken together, will constitute but one and the
same agreement. This Agreement will become effective upon the execution of a
counterpart hereof by each of the parties hereto.


 
54

--------------------------------------------------------------------------------

 
9.8           Binding Effect; Assignment.  This Agreement will be binding upon,
and inure to the benefit of, Borrower and the Banks, and the irrespective
successors and assigns; provided, however, that Borrower may not assign its
rights hereunder or in connection herewith or any interest herein (voluntarily,
by operation of law or otherwise) without the prior written consent of all of
the Banks. This Agreement will not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and each of
their respective successors and assigns.


9.9           Severability of Provisions.  Any provision of this Agreement which
is illegal, invalid, prohibited or unenforceable in any jurisdiction will, as to
such jurisdiction, be ineffective to the extent of such illegality, invalidity,
prohibition or unenforceability without invalidating or impairing the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.


9.10           Survival of Agreements; Representations, Warranties Indemnities
and Covenants. All agreements, representations, warranties, indemnities and
covenants made herein will survive the execution and delivery of this Agreement,
the making of the Loans hereunder and the execution and delivery of the Notes.


9.11           Independence of Covenants.  All covenants under this Agreement
will each be given independent effect so that if a particular action or
condition is not permitted by any such covenant, the fact that it would be
permitted by another covenant, by an exception thereto, or be otherwise within
the limitations thereof, will not avoid the occurrence of an Event of Default or
Unmatured Event of Default if such action is taken or condition exists.


9.12           Construction of Agreement.  Neither this Agreement nor any
uncertainty or ambiguity herein will be construed or resolved against any Bank,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each of the parties and their counsel and will be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of all parties hereto.


9.13           Complete Agreement.  This Agreement, together with the exhibits
and schedules to this Agreement, the Notes and the other Loan Documents, and the
other agreements referred to herein or by their terms referring hereto, is
intended by the parties as a final expression of their agreement and is intended
as a complete statement of the terms and conditions of their agreement.


9.14           Equitable Relief.  Borrower recognizes that, in the event
Borrower fails to perform, observe or discharge any of its Obligations under
this Agreement, any remedy at law may prove to be inadequate relief to the
Banks; therefore, Borrower agrees that the Banks will be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.


9.15           No Fiduciary Relationship.  No provision herein or in any of the
other Loan Documents and no course of dealing between the parties will be deemed
to create any fiduciary duty by Agent or the Banks to Borrower.


 
55

--------------------------------------------------------------------------------

 
9.16            Choice of Law.  The validity of this Agreement, its
construction, interpretation and enforcement and the rights of the parties
hereto will be determined under, governed by and construed in accordance with
the internal laws of the State of Michigan, without regard to principles of
conflicts of law.


9.17           Venue; Jurisdiction.  The parties agree that all actions or
proceedings arising in connection with this Agreement, the Loan Documents, the
Advances may be tried and litigated in the federal courts of the United States
of the Eastern District of Michigan. Borrower hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of such courts. Borrower irrevocably consents to the service of
process out of any such courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to Borrower,
at its address set forth for notices in this Agreement, such service to become
effective ten (10) days after such mailing. Nothing herein will affect the right
of any Bank to serve process in any other manner permitted by law. Borrower
irrevocably waives any right it may have to assert the doctrine of forum non
conveniens or to object to venue to the extent any proceeding is brought in
accordance with this Section 9.17.


9.18           Other Waivers.  Borrower hereby waives, to the extent permitted
by applicable law, in connection with a "claim and delivery" action by any Bank
or Agent on any Bank's behalf pursuant to Michigan Court Rule 3.105, the right
to request that a court require any Bank to post a bond pursuant to Michigan
Court Rule 3.105(E)(4)(c)(i).


9.19           Waivers Voluntary.  The waivers contained in this Agreement are
freely, knowingly and voluntarily given by each party, without any duress or
coercion, after each party has had opportunity to consult with its counsel and
has carefully and completely read all of the terms and provisions of this
Agreement, specifically including the waivers contained in this Section
9.  Neither the Banks nor Borrower will be deemed to have relinquished the
waivers contained herein except by a writing signed by the party to be charged
with having relinquished any such waiver.


9.20           Waiver of Jury Trial.  Banks and Borrower acknowledge and agree
that there may be a constitutional right to a jury trial in connection with any
claim, dispute or lawsuit arising between them, but that such right may be
waived. Accordingly, the parties agree that notwithstanding such constitutional
right, in this commercial matter the parties believe and agree that it will be
in their best interest to waive such right, and accordingly, hereby waive such
right to jury trial, and further agree that the best forum for hearing any
claim, dispute or lawsuit, if any, arising in connection with this Agreement,
any Loan Document or the relationship between the Banks and Borrower, will be a
court of competent jurisdiction sitting without a jury.


9.21           Nonliability of Banks.  The relationship between the Borrower on
the one hand and the Banks and the Agent on the other hand shall be solely that
of borrower and lender. Neither the Agent nor any Bank has any fiduciary
relationship with or duty to the Borrower or any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Borrower and Guarantors, on the one hand, and the Agent
and the Banks, on the other hand, in connection herewith or therewith is solely
that of
 
 
56

--------------------------------------------------------------------------------

 
debtor and creditor. Neither the Agent nor any Bank undertakes any
responsibility to the Borrower or any Guarantor to review or inform the Borrower
or any Guarantor of any matter in connection with any phase of the Borrower's or
any Guarantor's business or operations. The Borrower agrees, on behalf of itself
and each Guarantor, that neither the Agent nor any Bank shall have liability to
the Borrower or any Guarantor (whether sounding in tort, contract or otherwise)
for losses suffered by the Borrower or any Guarantor in connection with, arising
out of, or in any way related to the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. NEITHER THE AGENT NOR ANY BANK SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS
OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT, NOR SHALL THE AGENT OR ANY BANK HAVE ANY
LIABILITY WITH RESPECT TO, AND THE BORROWER ON BEHALF OF ITSELF AND EACH OTHER
GUARANTOR, HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH
(WHETHER BEFORE OR AFTER THE CLOSING DATE). The Borrower acknowledges that it
has been advised by counsel in the negotiation, execution and delivery of this
Agreement and the other Loan Documents to which it is a party. No joint venture
is created hereby or by the other Loan Documents or otherwise exists by virtue
of the transactions contemplated hereby among the Banks and the Agent or among
the Borrower, the Guarantors, the Agent and the Banks


BORROWER ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF ITS CHOICE WITH
RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, AND BORROWER
ACKNOWLEDGES AND AGREES THAT (a) EACH OF THE WAIVERS SET FORTH HEREIN, WERE
KNOWINGLY AND VOLUNTARILY MADE; (b) THE OBLIGATIONS OF THE BANKS HEREUNDER,
INCLUDING THE OBLIGATION TO ADVANCE AND LEND FUNDS TO BORROWER IN ACCORDANCE
HEREWITH, WILL BE STRICTLY CONSTRUED AND WILL BE EXPRESSLY SUBJECT TO SUCH
BORROWER'S COMPLIANCE IN ALL RESPECTS WITH THE TERMS AND CONDITIONS HEREIN SET
FORTH; AND (c) NO REPRESENTATIVE OF ANY BANK HAS WAIVED OR MODIFIED ANY OF THE
PROVISIONS OF THIS AGREEMENT AS OF THE DATE HEREOF AND NO SUCH WAIVER OR
MODIFICATION FOLLOWING THE DATE HEREOF WILL BE EFFECTIVE UNLESS MADE IN
ACCORDANCE WITH SECTION 9.2 HEREOF.


[INTENTIONALLY LEFT BLANK -SIGNATURES ON FOLLOWING PAGES]


 
57

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first hereinabove set forth.





 
"BORROWER"
     
MUELLER INDUSTRIES, INC.
     
By: /S/Gary C. Wilkerson
     
Its: Vice President, General Counsel and Secretary
         
"BANKS"
     
LASALLE BANK MIDWEST NATIONAL
 
ASSOCIATION, as a Bank and as Agent
     
By:/S/J Vito
     
Print Name: _______________________
     
Its:______________________________
     
Ratable Share as of the Closing Date: 25.000000000%
     
Commitment as of the Closing Date: $50,000,000.00
     
Address for Notice:
     
800 Military Street
 
Port Huron, MI 48060-5440
 
Attn: Joe Vito



 
58

--------------------------------------------------------------------------------

 

 
REGIONS BANK
     
BY: /S/James Gummel
     
Print Name: James Gummel
     
Its: Senior Vice-President
     
Ratable Share as of the Closing Date: 20.000000000%
     
Commitment as of the Closing Date: $40,000,000.00
     
Address for Notice:
 
_________________________________
 
_________________________________
 
Attn:_____________________________
   



 
 

--------------------------------------------------------------------------------

 

 
SUNTRUST BANK
     
BY: /S/J. H. Miles
     
Print Name: J. H. Miles
     
Its: Managing Director
     
Ratable Share as of the Closing Date: 20.000000000%
     
Commitment as of the Closing Date: $40,000,000.00
     
Address for Notice:
 
850 Ridge Lake Blvd #450___________
 
Memphis, TN 38120________________
 
Attn: Bryan W. Ford________________
   



 
 

--------------------------------------------------------------------------------

 

 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
     
By: /S/ Philip E. Stevenson
     
Print Name: Philip E. Stevenson
     
Its: Senior Vice President
     
Ratable Share as of the Closing Date: 15.000000000%
     
Commitment as of the Closing Date: $30,000,000.00
     
Address for Notice:
 
165 Madison Avenue, 10th Floor
 
Memphis, TN 38103
 
Attn: Metropolitan Division
   



 
 

--------------------------------------------------------------------------------

 

 
WELLS FARGO HSBC TRADE BANK, N.A.
     
By: /S/ Scott J. Albert
     
Print Name: Scott J. Albert
     
Its: Vice President
     
Ratable Share as of the Closing Date: 11.250000000%
     
Commitment as of the Closing Date: $22,500,000.00
     
Address for Notice:
 
230 West Monroe St., Suite 2900
 
Chicago, L 60606
 
Attn: Scott L. Albert
   

 
 
 

--------------------------------------------------------------------------------

 

 
HSBC BANK USA, NATIONAL ASSOCIATION
     
By: /S/ Robert J. McArdle
     
Print Name: Robert J. McArdle
     
Its: Vice President
     
Ratable Share as of the Closing Date: 8.750000000%
     
Commitment as of the Closing Date: $17,500,000.00
     
Address for Notice:
 
One HSBC Center
 
Buffalo, New York, 14203
 
Attn: Robert J. McArdle
   





 
 

--------------------------------------------------------------------------------

 
EXHIBIT 1.15(b)


RESTRICTED SUBSIDIARIES
 


 
B&K Industries, Inc.
Itawamba Industrial Gas Company, Inc.
Micro Gauge, Inc.
MicroGauge Machining, Inc.
Mueller Brass Co.
Mueller Brass Forging Company, Inc.
Mueller Casting Company, Inc.
Mueller Copper Fittings Company, Inc.
Mueller Copper Tube Company, Inc.
Mueller Copper Tube Products, Inc.
Mueller East, Inc.
Mueller Fittings Company, Inc.
Mueller Formed Tube Company, Inc.
Mueller Impacts Company, Inc.
Mueller Industrial Realty Co.
Mueller Line Set, Inc.
Mueller Plastics Corporation, Inc.
Mueller Plastics Holding Company, Inc.
Mueller Press Company, Inc.
Mueller Refrigeration Company, Inc.
Mueller Refrigeration Products Company, Inc.
Mueller Streamline Co.
Overstreet-Hughes Co., Inc.
WTC Holding Company



 
 
 

--------------------------------------------------------------------------------

 
ADVANCE REQUEST FORM
 
 
(See Section 2.2.2 -Borrowing Notice)
 
 
(Cut-off is 11 :00 a.m. Eastern Time)
 
 


 

 TO:     LASALLE BANK MIDWEST NATIONAL ASSOCIATION        ATTENTION:    JOSEPH
VITO        FAX:    (810) 987-1865        FROM:    MUELLER INDUSTRIES, INC.    
   RE:    $200,000,000 REVOLVING LINE OF CREDIT      Dated: December 1, 2006

              
 

--------------------------------------------------------------------------------

 
                         
 

   ADVANCE REQUEST DATE:   ______/______/______      ADVANCE DATE:
 ______/______/______      ADVANCE AMOUNT:  $__________________  

 
 
TYPE OF ADVANCE (Check to Indicate):

   PRIME                  _______________________________        LIBOR _______1
Mo. _______2 Mos. _________ Mos.      
 CURRENCY:___________________________________        LETTER OF CREDIT (See
attached Letter of Credit Application)    


 
METHOD OF ADVANCE:

   -CREDIT TO MUELLER INDUSTRIES, INC.        ACCOUNT NO.
_________________________________                -SPECIAL WIRE INSTRUCTIONS AS
FOLLOWS:      
_____________________________________________
     
_____________________________________________
     
_____________________________________________
   

 
 
 

--------------------------------------------------------------------------------

 



   -ISSUE LETTER OF CREDIT TO:      
_____________________________________________
     
_____________________________________________
     
_____________________________________________
   

 

   -SPECIAL LETTER OF CREDIT INSTRUCTIONS:      
_____________________________________________
      _____________________________________________      
_____________________________________________
     

 

 REQUESTED BY:
 ______________________________________________
     
                        (AUTHORIZED SIGNATURE)
     
 
     

 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2.3
 
 
LINE OF CREDIT NOTE
 
 
Amount: $ ______________
 
 
Due Date: December 1,
2011                                                                                                Dated
as of December 1, 2006
 
 
FOR VALUE RECEIVED, MUELLER INDUSTRIES, INC., a Delaware corporation
("Borrower"), promises to pay to the order of ________________________ in
immediately available United States funds, the principal sum of _______________
MILLION ____________ HUNDRED THOUSAND and ______________ no/100 Dollars or such
lesser sum as will have been advanced by Bank to Borrower under this Note,
pursuant to the terms of the Credit Agreement dated as of December 1, 2006, as
from time to time amended, among Borrower, the Banks identified therein, and
LASALLE BANK MIDWEST NATIONAL ASSOCIATION, as Agent (the "Credit Agreement"),
plus interest, per annum, at the Effective Rate (as hereafter defined). Except
as otherwise defined herein, all capitalized terms used herein shall have the
meanings set forth in the Credit Agreement, all of the terms and conditions of
which are herein incorporated by this reference.
 
This Note is one of the Line of Credit Notes referred to in the Credit
Agreement.  Advances of principal, repayment, and re-advances may be made under
the Credit Agreement and this Note from time to time as provided therein, but
the Bank may refuse to make advances or re-advances during the existence of any
Event of Default or Unmatured Event of Default or when the conditions precedent
set forth in the Credit Agreement are not satisfied. No individual Advance will
have a maturity date beyond the Line of Credit Maturity.
 
Advances under this Note shall bear interest as provided in the Credit Agreement
(each, an "Effective Rate").
 
Interest and principal shall be paid on the dates and in the manner provided in
the Credit Agreement. The outstanding principal balance of the Line of Credit
Loan, together with accrued interest, will be due and payable in full at the
Line of Credit Maturity.
 
Borrower may prepay, in whole or in part, but in an amount not less than Ten
Million Dollars ($10,000,000.00) at one (1) business day's notice, without
premium or penalty, any Alternate Base Rate Advances under this Note at any
time. Eurodollar Advances may only be prepaid at the end of an Interest Period
and in the manner provided in the Credit Agreement. If at any time during the
term of this Note, the Total Outstanding Amount will exceed $200,000,000,
Borrower will immediately, and in any event within two (2) Business Days, remit
and pay to Agent such amounts as may be necessary to reduce the Total
Outstanding Amount to $200,000,000.
 
 
1

--------------------------------------------------------------------------------

 
All Advances will be charged to an account in Borrower's name on Agent's books,
and Agent will debit to such account the amount of each Advance when made and
credit to such account the amount of each repayment thereunder. Agent will
render Borrower, from time to time, a statement setting forth the debit balance
in the loan account, which will be deemed to be correct and accepted by
Borrower, unless Agent receives a written statement of exceptions within ten
(10) days after such statement has been rendered to Borrower. Such statement
will be prima facie evidence of the correctness of the Advances owing to the
Bank by Borrower hereunder, unless there will be manifest error evident on its
face. Similarly, each Bank is hereby authorized by Borrower to record in its
books and records, the date, and amount and type of each Advance and the
duration of the related Interest Period (if applicable), the amount of each
payment or prepayment of principal thereon, which books and records shall
constitute prima facie evidence of the information so recorded, provided,
however, that failure of any Bank to record, or any error in recording, any such
information shall not relieve Borrower of its obligation to repay the
outstanding principal amounts of the Loan, all accrued interest thereon and
other amounts payable with respect thereto ill accordance with the terms of this
Note and the Credit Agreement.
 
Both principal and interest are payable in immediately available United States
funds to the Agent on behalf of the Bank at 800 Military Street, Port Huron,
Michigan 48060, Attention: Joseph A. Vito, or at such other address as Agent may
hereto specify to Borrower in writing.
 
Interest will be calculated on a daily, outstanding balance basis and will be
computed for the actual number of days elapsed on the basis of a 360 day year
unless otherwise required under the Credit Agreement. At no time will the
interest charged hereunder be greater than the Maximum Rate. Payments received
by Agent which would otherwise cause said interest rate to exceed such Maximum
Rate will, to the extent of such excess, be deemed principal payments.
 
During the existence of any Event of Default, or after the Line of Credit
Maturity, or after demand or acceleration of maturity, Borrower will be
obligated to Bank and will pay Bank, in addition to the interest stated above,
additional interest which will accrue at a default rate equal to two percent
(2%) per annum of the outstanding principal balance hereof and which will be
reflected in the statement of account sent to Borrower prior to each payment
date.
 
If any required installment is not paid within ten (10) days after the date the
same is due, upon Agent's demand Borrower will forthwith pay Bank a late charge
equal to 5 cents ($.05) for each dollar of the installment so overdue. The late
charge will apply individually to all payments past due, and there will be no
daily pro rata adjustment.
 
Any other provision of the Credit Agreement or any other Loan Document to the
contrary notwithstanding, Borrower hereby grants Bank a right to set off and
apply any and all deposits general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by Bank to or
for the credit or the account of Borrower, against any and all the
 
 
2

--------------------------------------------------------------------------------

 
obligations of Borrower, now or hereafter existing under any Loan Document.
Borrower agrees to pay all of Agent's costs incurred in the collection of this
Note, including reasonable attorneys' fees.
 
 
Acceptance by Bank of any payment in an amount less than the amount then due
will be deemed an acceptance on account only, and Borrower's failure to pay the
entire amount then due will be and continue to be an event of default. Borrower
waives presentment for payment, demand, notice of non-payment, notice of protest
or protest of this Note. The liability of Borrower under this Note will be
absolute and unconditional, without regard to the liability of any other party.
 
Borrower expressly assumes all risk of loss or delay in the delivery of any
payments by mail, and no course of conduct or dealing will affect Borrower's
assumption of these risks.
 
Upon any occurrence of an Event of Default as defined in the Credit Agreement
("Event of Default"), Bank may, without further notice and without demand or
presentation, declare the entire unpaid paid balance hereunder and all accrued
interest, to be immediately due and payable, anything contained herein or in any
document executed in connection herewith to the contrary notwithstanding.
 
Upon the occurrence of an Event of Default, neither the failure of the
Bank-promptly to exercise its right to declare the outstanding principal and
accrued and unpaid interest hereunder to be immediately due and payable, nor
failure to exercise any other right or remedy the Bank may have upon default,
nor the acceptance by the Bank of late payments, nor the failure of the Bank to
demand strict performance of any obligation of Borrower or of any other person
who may be liable hereunder, will constitute a waiver of any such rights in
connection with any future Event of Default.
 
Bank may hold and apply at any time after an Event of Default its own
indebtedness or liability to Borrower in payment of any indebtedness hereunder.
 
Borrower and all endorsers, sureties and guarantors hereof, hereby jointly and
severally waive presentment for payment, notice of non payment, notice of
protest or protest of this Note, diligence in collection or bringing suit, and
hereby consent to any and all extensions of time, renewals, waivers, or
modifications that may be granted by Bank with respect to payment or any other
provisions of this Note, and to the release of any collateral or any part
thereof, with or without substitution and hereby waive any and all defenses of a
surety. The liability of Borrower will be absolute and unconditional, without
regard to the liability of any other party hereto.
 
Borrower, and any other person who may be liable hereunder in any capacity,
agrees to pay all reasonable costs of collection, including reasonable
attorney's fees and expenses, in case the principal on this Note or any payment
of interest hereon is not paid on the respective dates due (whether by demand,
maturity, acceleration or otherwise), or in case it becomes necessary to protect
any security for this Note, whether suit is brought or not.
 
 
3

--------------------------------------------------------------------------------

 
Any default in any of the conditions, covenants, obligations or agreements
contained in any of the Loan Documents or any other instruments securing and/or
evidencing this indebtedness will constitute an Event of Default under this
Note. Reference is hereby made to the agreement(s) and document(s) described
above for additional terms and conditions relating to this Note.
 
This Note, made in the State of Michigan, will be governed and construed
according to the laws of the State of Michigan.
 
 
WITNESS
MUELLER INDUSTRIES, INC.
_______________________________
_______________________________
By:
   
Its:   Vice President
_______________________________
                 

 
 
4

--------------------------------------------------------------------------------

 
 
Exhibit 3.3.2


B&K Industries, Inc.
Itawamba Industrial Gas Company, Inc.
Micro Gauge, Inc.
MicroGauge Machining Inc.
Mueller Brass Co.
Mueller Brass Forging Company, Inc.
Mueller Casting Company, Inc.
Mueller Copper Fittings Company, Inc.
Mueller Copper Tube Company, Inc.
Mueller Copper Tube Products, Inc.
Mueller East, Inc.
Mueller Fittings Company, Inc.
Mueller Formed Tube Company, Inc.
Mueller Impacts Company, Inc.
Mueller Industrial Realty Co.
Mueller Line Set Inc.
Mueller Plastics Corporation, Inc.
Mueller Plastics Holding Company, Inc.
Mueller Press Company, Inc.
Mueller Refrigeration Company, Inc.
Mueller Refrigeration Products Company, Inc.
Mueller Streamline Co.
Overstreet-Hughes Co., Inc.
WTC Holding Company
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 3.3.2


GOOD STANDING CERTIFICATES








B&K Industries, Inc.
Itawamba Industrial Gas Company, Inc.
Micro Gauge, Inc.
MicroGauge Machining, Inc.
Mueller Brass Co.
Mueller Brass Forging Company, Inc.
Mueller Casting Company, Inc.
Mueller Copper Fittings Company, Inc.
Mueller Copper Tube Company, Inc.
Mueller Copper Tube Products, Inc.
Mueller East, Inc.
Mueller Fittings Company, Inc.
Mueller Formed Tube Company, Inc.
Mueller Impacts Company, Inc.
Mueller Industrial Realty Co.
Mueller Industries, Inc.
Mueller Line Set, Inc.
Mueller Plastics Corporation, Inc.
Mueller Plastics Holding Company, Inc.
Mueller Press Company, Inc.
Mueller Refrigeration Company, Inc.
Mueller Refrigeration Products Company, Inc.
Mueller Streamline Co.
Overstreet-Hughes Co., Inc.
WTC Holding Company, Inc.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 3.3.4


CERTIFIED CHARTERS






LaSalle Bank Midwest, National Association
800 Military Street, Suite 400
Port Huron, MI 48060


Ladies and Gentlemen:


The undersigned, being the Vice President, General Counsel and Secretary of
Mueller Industries, Inc. (the "Borrower"), hereby certifies on behalf of
Borrower to Agent that:


1.           The charter documents of Mueller Industries, Inc. and of the
subsidiaries of the Borrower listed in Exhibit A remain in full force and effect
and have not been modified, amended or rescinded since December 1, 2006.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
Company this 1st day of December, 2006.




____________________________________
Gary C. Wilkerson
Mueller Industries, Inc.
Vice President, General Counsel and Secretary
 
 
 

--------------------------------------------------------------------------------

 
EXHIBITS 3.3.3 AND 3.3.5
CERTIFIED RESOLUTIONS
CERTIFICATE OF INCUMBENCY


LaSalle Bank Midwest, National Association
800 Military Street, Suite 400
Port Huron, MI  48060
 
Ladies and Gentlemen:
 
    I hereby certify that I am the Secretary of Mueller Industries, Inc., a
Delaware corporation (the “Company”), and Vice President – Legal of each of the
Guarantors other than WTC Holding Company, Inc.  In such capacities, I have
access to the Company’s and Guarantors’ corporate records and am familiar with
the matters therein contained and herein certified, and that:


    1.           Attached hereto as Annex 1 is a true and correct copy of
resolutions of the Boards of Directors of the Company and of the Guarantors,
which resolutions were duly adopted by said Boards of Directors and are in full
force and effect on and as of the date hereof, not having been in any way
amended, altered or repealed.


    2.           The following persons are duly qualified and acting officers of
the Company, duly elected to the offices set forth opposite their respective
names, and the signature appearing opposite the name of each such officer is his
authentic signature:


NAME
OFFICE
SIGNATURE
Kent A. McKee
Vice President and Chief Financial Officer, Mueller Industries, Inc.
 
________________________
Gary C. Wilkerson
Vice President, General Counsel and Secretary
 
_______________________
Gary C. Wilkerson
Vice President – Legal (all Guarantors other than WTC Holding Company, Inc.
 
_______________________
James H. Rourke
President, WTC Holding Company, Inc.
 
_______________________



    IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
Company this 1st day of December, 2006.






Gary C. Wilkerson, Secretary
Mueller Industries, Inc.
 
 
 

--------------------------------------------------------------------------------

 
ASSISTANT SECRETARY CERTIFICATE
OF
MUELLER INDUSTRIES, INC.




LaSalle Bank Midwest, National Association
800 Military Street, Suite 400
Port Huron, MI  48060
 
Ladies and Gentlemen:
 
    I hereby certify that I am the Assistant Secretary of Mueller Industries,
Inc., a Delaware corporation (the “Company”), and that Gary C. Wilkerson is the
duly qualified and elected Vice President, General Counsel and Secretary of the
Company.


    IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
Company this 1st day of December, 2006.






James E. Browne, Assistant Secretary
Mueller Industries, Inc.
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 3.3.11


FORM OF OPINION


December 1, 2006




LaSalle Bank Midwest National Association, as Agent,
and the Banks party to the Credit Agreement described below
c/o LaSalle Bank Midwest National Association, as Agent
800 Military Street
Port Huron, MI 48060


a.           Re: Credit Agreement


Ladies and Gentlemen:


I am Vice President, General Counsel and Secretary of Mueller Industries, Inc.,
a Delaware corporation (the "Company") and except for WTC Holding Company, Inc.,
I am Vice President -Legal and Secretary of each of the Guarantors as that term
is defined in the Credit Agreement dated as of December 1, 2006, between the
above listed bank syndicate members and the Company (the "Credit Agreement"). I
have acted as counsel for the Company and the Guarantors in connection with the
various documents referred to herein. This opinion is furnished to you under the
Credit Agreement and each Guaranty of the Credit Agreement, each dated as of
December 1, 2006, between the Company, and the Banks (collectively the
"Agreements").


Unless otherwise defined herein or unless the context requires, terms defined in
the Credit Agreement shall have the same meaning herein.


I have examined the original or a copy certified or otherwise identified to my
satisfaction as a true copy of each of the Loan Documents.


I have participated in the preparation of, and have assisted the Company and the
Guarantors in their activities relative to the transactions contemplated by, or
referred to in, the Loan Documents. I have examined such records, documents,
instruments, certificates of public officials and of the Company and its
Subsidiaries, made such inquiries of officials of the Company and its
Subsidiaries, and considered such questions of law as I have deemed necessary
for the purpose of rendering the opinions set forth herein.


In rendering this opinion I have assumed that, to the extent the enforceability
of the Agreements under applicable law is affected thereby, each Bank is in
compliance with all laws, rules, and regulations applicable to it, including the
laws of any domicile in which it is or will be doing business, and each Bank has
taken and will take all steps necessary to comply with all laws, rules, and
regulations with respect to its participation in this transaction.


2.           QUALIFICATIONS
 
 
1

--------------------------------------------------------------------------------

 
The opinions hereinafter expressed are subject to the following further
qualifications and assumptions:


1.           My opinion is subject to the effect of bankruptcy, insolvency,
reorganization, arrangement, moratorium, or other similar laws relating to or
affecting the right of creditors generally, and to the discretionary nature of
specific performance and other equitable remedies.


2.           My opinion is subject to limitations imposed by general principles
of equity and public policy upon the specific enforceability of any of the
Agreements, and upon the availability of injunctive relief or other equitable
remedies, and the application of principles of equity (regardless of whether
enforcement is considered in proceedings in law or in equity). Such principles
of equity are of general application, and in applying such principles a court,
among other things, might not allow a creditor to accelerate maturity of a debt,
or to realize upon any security for the payment of such debt upon the occurrence
of a default deemed immaterial, or might decline to order the Company or its
Subsidiaries to perform covenants.  However, to the extent that the provisions
of the Agreements may not be enforceable strictly in accordance with their
terms, there are adequate remedies to permit the practical realization of the
benefits intended to be conferred by the Agreements.


3.           The Banks' enforcement of the rights and remedies available to the
Banks under the Agreements will not violate the Banks' implied covenant of good
faith and fair dealings.


4.           I express no opinion with respect to any provision in any of the
Agreements purporting to allow the collection of attorneys' fees.


5.           I express no opinion as to the validity, binding effect, or
enforceability of any provision in the Agreements which: (a) provides that
delays by a Bank will not operate as a waiver, (b) grants to a Bank a power of
attorney to act for the Company or its Subsidiaries, (c) attempts to modify or
waive any requirements of commercial reasonableness or notice, or (d) purports
to grant a Bank rights of summary possession or non judicial foreclosure.


i. OPINIONS


Based upon and subject to the foregoing, I am of the opinion that:


a.           The Company and each Guarantor is a corporation, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation. The Company and each Guarantor has full corporate power and
authority to conduct its business as presently conducted. The Company and each
Guarantor is qualified to transact business as a foreign corporation in those
states in which they are required to do so by reason of their ownership or
leasing of real property located in the state or its maintaining an office in
the state.


 
2

--------------------------------------------------------------------------------

 
b.           The Company and the Guarantors have full corporate power and
authority to execute and deliver, and to perform and observe the provisions of,
the Agreements and the Notes executed by the Company and the Guarantors,
respectively.


c.           The Agreements and the Notes have been duly authorized, executed,
and delivered by the Company or a Guarantor, as the case may be, and the
Agreements and the Notes constitute valid and binding obligations of the Company
(with respect to the Credit Agreement and the Notes) or the appropriate
Guarantor (with respect to the Agreements to which they are a party) enforceable
against the Company and the Guarantors (with respect to Agreements to which they
are a party) in accordance with their respective terms.


d.           No registration with, consent or approval of, notice to, or other
action by, any government entity is required for the execution and delivery of
the Agreements and the Notes by the Company or the Guarantors, as the case may
be, or if required, such registration has been made, such consent or approval
has been obtained, such notice has been given, or such other appropriate action
has been taken.


e.           The execution and delivery of the Agreements and the Notes, and the
performance and observance of and compliance with the provisions of them by the
company and the Guarantors, do not conflict with or result in a violation of the
Charter or Bylaws of the Company or any Guarantor. The execution, delivery, and
performance of, and compliance with, the Agreements and the Notes by the Company
and the Guarantors will not contravene any applicable law or to my knowledge any
court orders, and further will not violate or result in any breach of any of the
terms, conditions or provisions of, or constitute a default under or result in a
creation of any lien, charge, or encumbrance on any property or assets of the
Company or any Guarantor, and is not contrary to the terms of any indenture,
mortgage, deed of trust, or other agreement by which the Company or any
Guarantor is bound or to which the Company or any Guarantor is subject.


f.           There is no litigation, arbitration, or mediation pending before
any court, arbitrator, mediator, or administrative body, or, to my knowledge,
threatened against the Company or any Guarantor which might reasonably be
expected to result in any material adverse change in the business, operations,
properties or the business prospects or condition (financial or otherwise), of
the Company and its Subsidiaries, taken as a whole, or would materially
adversely affect the ability of the Company and the Guarantors to perform their
respective obligations under the Agreements and the Notes, except as heretofore
disclosed to the Banks in writing.


I am admitted to the practice of law only in the States of Oklahoma and
Tennessee.  I do not purport to be expert in and am not rendering any opinion as
to matters under or involving the laws of any jurisdiction except the federal
law of the United States, the corporation law of the State of Delaware, and the
laws of Oklahoma and
 
 
3

--------------------------------------------------------------------------------

 
Tennessee.  To the extent any of the opinions expressed herein involve the
consideration of the laws of any other state, I have assumed that the laws of
such state are substantially similar to the laws of Tennessee.


    The opinion is being delivered to you, is intended solely for your use
(including use by you or your representatives, including counsel, and your
permitted successors, assigns and participants) in connection with enforcement
and administration of the Agreements, and may not be otherwise reproduced, filed
publicly, or relied upon by any other person for any purpose without the express
written consent of the undersigned.


Very truly yours,




Gary C. Wilkerson
Vice President, General Counsel and Secretary
Mueller Industries, Inc.
 
 
4

--------------------------------------------------------------------------------

 
EXHIBIT 3.5.1(b)


GUARANTY


This Guaranty ("Guaranty") is made on and as of December 1, 2006, by each of the
undersigned (each a "Guarantor" and, collectively, the "Guarantors"), in favor
of LASALLE BANK MIDWEST NATIONAL ASSOCIATION, a national banking association,
and each of the other banking institutions and other lenders that are or may
hereafter become "Banks" under the Credit Agreement, as hereafter defined and
their respective successors and assigns (collectively, the "Banks"), and LASALLE
BANK MIDWEST NATIONAL ASSOCIATION, as agent ("Agent").


Recitals


A.           The Banks have established a line of credit (the "Line of Credit")
in favor of Mueller Industries, Inc., a Delaware corporation ("Borrower"), which
directly or indirectly holds an ownership interest in each Guarantor.


B.           The terms and conditions of the Line of Credit are set forth in the
Credit Agreement dated as of December 1, 2006, among Borrower, the Banks and the
Agent (as amended or otherwise modified from time to time, the "Credit
Agreement"). Capitalized terms not otherwise defined in this Guaranty have the
meanings given those terms in the Credit Agreement.


C.           To further evidence the obligations of Borrower under the Credit
Agreement, and particularly borrower's payment obligations to each of the Banks
thereunder, Borrower has executed and/or will execute in favor of the Banks
separate Line of Credit Notes (as the same have been and may hereafter be
amended, restated and/or substituted, collectively, the "Notes").


D.           Under the terms of the Credit Agreement, Agent has been appointed
to act as "Agent" for the Banks to, among other things, administer and enforce
the provisions of the Credit Agreement and the Notes, including the Provisions
regarding payment and collection of amounts owing by Borrower to the Banks
thereunder.


E.            Under the Credit Agreement, each Guarantor is required to execute
a guaranty agreement containing terms and conditions substantially identical to
the terms and conditions of this Guaranty. Each Guarantor believes that
establishment of the Line of Credit under such terms is highly desirable as the
most economic means of obtaining additional working capital for Borrower and the
entire corporate group of which Guarantors, Borrower and the other subsidiaries
of Borrower are a part, and that by establishing such a joint credit the best
terms and conditions are being made available to the corporate group.


 
1

--------------------------------------------------------------------------------

 
F.           Guarantor's most recent financial statements reflect that its
assets exceed its liabilities.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, Guarantor agrees as follows:


1.           GUARANTY.  Each Guarantor, as primary obligor and not as surety,
hereby, jointly and severally with the other Guarantors, unconditionally
guarantees to the Banks (a) the full and prompt payment of all sums due or to
become due to the Agent and/or one or more of the Banks under or in connection
with the Credit Agreement and the other Loan Documents, including without
limitation, the principal on the Notes when and as the same will become due,
whether at the stated maturity thereof, by acceleration or otherwise, (b) the
full and prompt payment of interest on the Notes when and as the same will
become due, and (c) the full and prompt payment of all amounts payable by the
Borrower in connection with the issuance of letters of credit under the Credit
Agreement ("Letters of Credit"), and agrees, in the event of any failure of
Borrower to make such payments of principal and interest, when due, to make such
payments plus all other Obligations and sums payable under the Notes, the Credit
Agreement, and the other Loan Documents. All payments by Guarantor will be paid
in lawful money of the United States of America in immediately available funds.
Each and every default in payment of the principal of or interest on the Notes
will give rise to a separate cause of action hereunder, and separate suits may
be brought hereunder as each cause of action arises.


2.           UNCONDITIONAL OBLIGATIONS.


(a)           The obligations of Guarantor under this Guaranty will be absolute
and unconditional and will remain in full force and effect until the entire
principal of and interest on the Notes will have been paid, all other
Obligations and amounts owing to the Banks under the Loan Documents have been
paid and all Letters of Credit have expired and such Obligations will not be
affected, modified or impaired upon the happening from time to time of any
event, including without limitation any of the following, whether or not with
notice to, or the consent of Guarantor:


(i)           the failure to give notice to Guarantor of the occurrence of an
Event of Default under the terms and provisions of any of the Loan Documents;


(ii)           the waiver, compromise, settlement, release or termination of any
of Borrower's obligations, covenants or agreements contained in the Loan
Documents or of the payment, performance or observance thereof;


(iii)           the extension of the time for payment or amount of any principal
of or interest on the Notes owing or payable on the Notes or of the time for
performance of any obligations, covenants or agreements under or arising out of,
any of the Loan Documents or the extension or the renewal thereof;


(iv)           the modification or amendment (whether material or otherwise) of
any, obligation, covenant or agreement set forth in any of the Loan Documents;


 
2

--------------------------------------------------------------------------------

 
(v)           the taking or the omission of any of the actions referred to in
any of the Loan Documents;


(vi)           any failure, omission, delay or lack on the part of the Agent or
the Banks to enforce, assert or exercise any right, power or remedy conferred on
the Agent or the Banks in this Guaranty or the other Loan Documents or any other
act or acts on the part of the Agent or the Banks, if any;


(vii)           the voluntary or involuntary liquidation, dissolution, sale or
other disposition (other than by way of mortgage or granting of security
interest to secure borrowing of the Borrower from the Banks) of all or
substantially all the assets, marshalling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition with creditors or readjustment or other
similar proceedings affecting Guarantor, or Borrower or any of the assets of
either of them, or any allegation or contest of the validity of this Guaranty or
the other Loan Documents or the disaffirmance of the other Loan Documents or
this Guaranty in any such proceeding;


(viii)           to the extent permitted by law, any event or action that would,
in the absence of this clause, result in the release or discharge by operation
of law of Guarantor from the performance or agreement contained in this
Guaranty;


(ix)           the default or failure of Guarantor fully to perform any of its
obligations set forth in this Guaranty;


(x)           the substitution, exchange or release of any collateral at any
time securing payment of the Notes;


(xi)           the invalidity, illegality or unenforceability of the Notes or
any provision of the other Loan Documents, or any other document or agreement
delivered in connection with the issuance of the Notes; or


(xii)           any default or Event of Default under the Credit Agreement.


(b)           No setoff, counterclaim, reduction, or diminution of an
obligation, or any defense of any kind or nature (other than performance by
Guarantor of its obligations hereunder) which Guarantor or Borrower has or may
have against any Bank will be available hereunder to Guarantor against any Bank.
No invalidity, irregularity or unenforceability of all or any part of the
obligations guaranteed hereunder or of any security therefor will affect, impair
or constitute a defense to Guarantor's obligations under this Guaranty.


(c)           Each Bank will have the right to proceed first and directly
against Guarantor under this Guaranty without proceeding against or exhausting
any other remedies which it may have and without resorting to any other security
held by the Agent or such Bank.


 
3

--------------------------------------------------------------------------------

 
(d)           Guarantor hereby expressly waives notice from the Banks of their
respective acceptance and reliance on this Guaranty and waives presentment,
demand, protest, and any other notice of any other kind with respect to this
Guaranty. Guarantor also waives the Banks' promptness or diligence in collecting
the indebtedness guaranteed hereunder or making any demand or claim hereunder.
Guarantor agrees to pay all costs, expenses and fees, including all reasonable
attorneys' fees which may be incurred by any Bank in enforcing or attempting to
enforce this Guaranty or protecting the rights of a Bank hereunder following any
default on the part of Guarantor hereunder, whether the same will be enforced by
suit or otherwise.


(e)           This Guaranty will not be deemed to create any right in, or to be
in whole or in part for the benefit of any person other than the Banks or any
other bank which may purchase the interest of a Bank or a participation in the
Notes from a Bank. This Guaranty is entered into by Guarantor for the benefit of
each of the Banks and may be enforced jointly or severally by the Banks.


(f)           Guarantor's obligation under this Guaranty will survive the
repayment of the Notes and will be reinstated if at any time any payment to any
Bank is required to be restored.


(g)           Guarantor agrees that any indebtedness of Borrower to Guarantor
will be fully subordinate and junior in priority in right of payment to any
indebtedness of Borrower to the Banks, and Guarantor will have no right of
subrogation, reimbursement or indemnity nor any right of recourse to security
for the debts and obligations of Borrower to Guarantor, unless and until the
entire principal of and interest on the Notes have been paid and all other
amounts owing to the Banks under the other Loan Documents and all other
Obligations required to be paid by Borrower to the Banks have been paid in full
and all Letters of Credit have expired. If any amount shall be paid to Guarantor
on account of such subrogation rights at any time when all the indebtedness of
Borrower to the Banks shall not have been paid in full, such amount shall be
held in trust for the benefit of the Banks and shall forthwith be paid to the
Agent to be credited and applied upon such Indebtedness.


(h)           Notwithstanding any other provision of this Guaranty to the
contrary, if the obligations of the Guarantor hereunder would otherwise be held
or determined by a court of competent jurisdiction in any action or proceeding
involving any state corporate law or any state or federal bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other law
affecting the rights of creditors generally, to be void, invalid or
unenforceable to any extent on account of the amount of the Guarantor's
liability under this Guaranty, then notwithstanding any other provision of this
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Guarantor or any other Person, be automatically limited
and reduced to the highest amount which is valid and enforceable as determined
in such action or proceeding.


(i)           The obligations of Guarantor will be absolute and unconditional
irrespective of the validity, legality or enforceability of any provision of any
commitment or document between Borrower and any Bank.


(j)           The obligation of Guarantor will be joint and several with anyone
or more of the other parties now or hereafter guaranteeing the indebtedness
guaranteed by Guarantor, and such
 
 
4

--------------------------------------------------------------------------------

 
obligation of Guarantor may be enforced against each guarantor separately or
against any two or more jointly, or against some separately and some jointly.


3.           REPRESENTATIONS AND WARRANTIES.  In order to induce the Banks to
accept this Guaranty, each Guarantor represents and warrants to each Bank that
Guarantor (a) is a legal entity duly organized, validly existing and in good
standing under the laws of the State of its organization, (b) has full power,
authority and legal right to own and operate its property and to conduct the
business in which it is currently engaged, (c) is duly qualified and is in good
standing under the laws of each Jurisdiction in which the failure to so qualify
may have a material adverse affect on its business, (d) is in compliance with
all Requirements of Law, except where the lack of compliance could not
reasonably be expected to materially impact the future of Guarantor and the
other Subsidiaries, taken as a whole, or the ability of Guarantor to observe and
perform its obligations under this Guaranty, (e) Guarantor has full power and
authority to execute, deliver and perform this Guaranty, (f) Guarantor has taken
all necessary action to authorize the execution, delivery and performance of
this Guaranty, and (g) no consent or authorization of, or filing with, any
Person (including, without limitation, any Governmental Authority) is required
in connection with the execution, delivery and performance by Guarantor or the
validity or enforceability against Guarantor of this Guaranty.


4.           EVENTS OF DEFAULT, ACCELERATION, REMEDIES.


4.1           Events of Default.  Any Event of Default under the Credit
Agreement will constitute an event of default ("Event of Default") under this
Guaranty.


4.2           Remedies.  Upon the occurrence of an Event of Default, all
Obligations will, at the option of the Requisite Banks, be immediately due and
payable, without presentment, demand, protest, notice or other requirements of
any kind, all of which are hereby expressly waived by Guarantor. Upon
acceleration, Agent may proceed to protect, exercise and enforce its rights and
remedies hereunder and any other rights and remedies as are provided by law or
equity. Agent may determine, in its sole discretion, the order and manner in
which the Bank's rights and remedies are to be exercised, and all payments
received by Agent will be applied as follows: first, to all costs and expenses
incurred by Agent in collecting any Obligations by reason of such Event of
Default; second, to accrued interest; third, to other Obligations in such order
as Agent may determine in its sole discretion; and fourth, to Guarantor or as
otherwise provided by any Requirement of Law.


4.3           Right of Set-Off.  In addition to all other remedies available to
the Banks, after any Event of Default, each Bank is hereby authorized at any
time and from time to time, without further notice to Guarantor, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Bank to
or for the credit or the account of Guarantor, against any and all the
obligations of Guarantor, now or hereafter existing.


4.4           Remedies Cumulative.  No remedy herein conferred upon or reserved
to the Banks is intended to be exclusive of any other available remedy or
remedies, but each and every such remedy will be cumulative and will be in
addition to every other remedy given under this
 
 
5

--------------------------------------------------------------------------------

 
Guaranty and the other Loan Documents or now or hereafter existing at law or in
equity.  No delay or omission to exercise any right or power accruing upon any
default, omission or failure of performance hereunder will impair any such right
or power or will be construed to be a waiver thereof, but any such right and
power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle any Bank to exercise any remedy reserved to it in
this Guaranty, it will not be necessary to give any notice, other than such
notice as may be expressly required herein or in the Credit Agreement. In the
event any provision contained in this Guaranty should be breached by any party
and thereafter duly waived by the other party so empowered to act, such waiver
will be limited to the particular breach so waived and will not be deemed to
waive any other breach hereunder. No waiver, amendment, release or modification
of this Guaranty will be established by conduct, custom or course of dealing,
but solely by an instrument in writing duly executed by the parties to this
Guaranty.


5.           MISCELLANEOUS.


5.1           Costs and Attorneys' Fees.  All fees, costs and expenses incurred
by the Agent in connection with the preparation, execution, delivery,
performance and administration of this Guaranty, any and all amendments,
supplements and modifications thereof and the other instruments and documents to
be delivered hereunder in connection with any matters contemplated by or arising
out of this Guaranty, whether (a) to commence, defend any action commenced by
any party other than Guarantor, or intervene in any litigation or to file a
petition, complaint, answer, motion or other pleadings, (b) to take any other
action in or with respect to any suit or proceedings (bankruptcy or otherwise),
(c) to consult with officers of Agent or to advise Agent or (d) to enforce any
rights of the Banks to collect any of the Obligations, including, without
limitation, reasonable fees, costs and expenses of Agent's and the Bank's
attorneys and paralegals, the allocated costs of Agent's internal counsel,
together with interest thereon at the highest applicable default or overdue rate
under the Credit Agreement, will be part of the Obligations, payable on demand.


5.2            Waivers, Modifications in Writing.  No failure or delay on the
part of Agent or any Bank in exercising any right, power or remedy hereunder
will operate as a waiver thereof, nor will any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. The remedies provided for
under this Guaranty are cumulative and are not exclusive of any remedies that
may be available to the Banks at law, in equity or otherwise. No amendment,
modification, supplement, termination, consent or waiver of or to any provision
of this Guaranty, nor any consent to any departure therefrom, will in any event
be effective unless the same will be in writing and signed by or on behalf of
the Requisite Banks and Guarantor.


5.3           Notices, etc.  All notices, demands, instructions and other
communications required or permitted to be given to or made upon any party
hereto will be given in accordance with the terms of the Credit Agreement.


5.4           Notice of Wrongful Act or Omission by Agent or any Bank.  No
action will be commenced by Guarantor against Agent or any Bank arising out of
or attributable to any act or omission of Agent or any Bank unless a notice
specifically describing the act or omission will
 
 
6

--------------------------------------------------------------------------------

 
have been given to Agent or such Bank, as the case may be, thirty (30) days
prior to such judicial action.


5.5           Headings.  Section headings used in this Guaranty are for
convenience of reference only and will not constitute a part of this Guaranty
for any other purpose or affect the construction of this Guaranty.


5.6           Execution in Counterparts.  This Guaranty may be executed in by
different parties on separate counterparts, all of which counterparts, when so
executed and delivered, will be deemed to be an original and all of which
counterparts, taken together, will constitute but one and the same agreement.
This Guaranty will become effective upon the execution of a counterpart hereof
by each of the parties hereto.


5.7           Binding Effect; Assignment.  This Guaranty will be binding upon
Guarantor and its successors and assigns. Guarantor may not assign its rights
hereunder or in connection herewith or any interest herein (voluntarily, by
operation of law or otherwise) without the prior written consent of the
Requisite Banks.


5.8           Severability of Provisions.  Any provision of this Guaranty which
is illegal, invalid, prohibited or unenforceable in any jurisdiction will, as to
such jurisdiction, be ineffective to the extent of such illegality, invalidity,
prohibition or unenforceability without invalidating or impairing the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.


5.9           Survival of Agreements; Representations, Warranties, Indemnities
and Covenants.  All agreements, representations, warranties, indemnities and
covenants made herein will survive the execution and delivery of this Guaranty.


5.10           Independence of Covenants.  All covenants under this Guaranty
will each be given independent effect so that if a particular action or
condition is not permitted by any such covenant, the fact that it would be
permitted by another covenant, by an exception thereto, or be otherwise within
the limitations thereof, will not avoid the occurrence of an Event of Default or
Unmatured Event of Default if such action is taken or condition exists.


5.11           Construction of Guaranty.  Neither this Guaranty nor any
uncertainty or ambiguity herein will be construed or resolved against any Bank,
whether under any rule of construction or otherwise. On the contrary, this
Guaranty has been reviewed by each of the parties and their counsel and will be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of all parties hereto.


5.12           Agent.  Where action or participation by Agent is required or
permitted hereunder, Agent shall act on behalf of the Banks in the same manner
and in accordance with the same terms as are set forth in Section 8 of the
Credit Agreement, particularly to take or refrain from taking any action, and to
exercise or refrain from the exercise of any power, as is required or permitted
by the Banks to be taken under the provisions of this Guaranty, together with
such other powers as are reasonably incidental thereto, subject only to the
express limitations of this
 
 
7

--------------------------------------------------------------------------------

 
Guaranty. In performing its function and duties under this Guaranty, Agent will
act solely as an agent of Banks and assumes no obligation towards or
relationship of agency or trust with Guarantor. Agent may perform any of its
duties under this Guaranty by or through its agents or employees.


5.13            Complete Agreement.  This Guaranty and the other agreements
referred to herein or by their terms referring hereto, is intended by the
parties as a final expression of their agreement and is intended as a complete
statement of the terms and conditions of their agreement.


5.14           Equitable Relief.  Guarantor recognizes that, in the event
Guarantor fails to perform, observe or discharge any of its obligations under
this Guaranty, any remedy at law may prove to be inadequate relief to the Banks;
therefore, Guarantor agrees that the Banks will be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.


5.15           Choice of Law.  The validity of this Guaranty, its construction,
interpretation and enforcement and the rights of the parties hereto will be
determined under, governed by and construed in accordance with the internal laws
of the State of Michigan, without regard to principles of conflicts of law.


5.16           Venue; Jurisdiction.  The parties agree that all actions or
proceedings arising in connection with this Guaranty will be tried and litigated
only in the federal courts of  the United States of the Eastern District of
Michigan. Guarantor hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of such courts.
Guarantor irrevocably consents to the service of process out of any such courts
in any such action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, to Guarantor, at its address set forth for
notices in the Credit Agreement, such service to become effective ten (l0) days
after such mailing. Nothing herein will affect the right of any Bank to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against Guarantor in any other jurisdiction. Guarantor
irrevocably waives any right it may have to assert the doctrine of forum non
conveniens or to object to venue to the extent any proceeding is brought in
accordance with this Section 5.16.


5.17           Other Waivers.  Guarantor hereby waives, to the extent permitted
by applicable law, in connection with a "claim and delivery" action by any Bank
or Agent on any Bank's behalf pursuant to Michigan Court Rule 3.105, the right
to request that a court require the Agent or any Bank to post a bond pursuant to
Michigan Court Rule 3.105(E)(4)(c)(i).
 
       5.18    Waivers Voluntary. The waivers contained in this Guaranty are
freely, knowingly and voluntarily given by each party, without any duress or
coercion, after each party has had opportunity to consult with its counsel and
has carefully and completely read all of the terms and provisions of this
Guaranty, specifically including the waivers contained in this Section
5.  Neither the Banks nor Guarantor will be deemed to have relinquished the
waivers contained herein except by a writing signed by the party to be charged
with having relinquished any such Waiver.


 
8

--------------------------------------------------------------------------------

 
5.19           Waiver of July Trial.  Banks and Guarantor acknowledge and agree
that there may be a constitutional right to a jury trial in connection with any
claim, dispute or lawsuit arising between them, but that such night may be
waived. Accordingly, the parties agree that notwithstanding such constitutional
right, in this commercial matter the parties believe and agree that it will be
in their best interest to waive such right, and accordingly, hereby waive such
right to jury trial, and further agree that the best forum for hearing any
claim, dispute or lawsuit, if any, arising in connection with this Guaranty or
the relationship between the Banks and Guarantor, will be a court of competent
jurisdiction sitting without a jury.


GUARANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF ITS CHOICE WITH
RESPECT TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY, AND GUARANTOR
ACKNOWLEDGES ANTI AGREES THAT (a) EACH OF THE WAIVERS SET FORTH HEREIN, WERE
KNOWINGLY AND VOLUNTARILY MADE; (b) THE OBLIGATIONS OF THE BANKS HEREUNDER WILL
BE STRICTLY CONSTRUED AND WILL BE EXPRESSLY SUBJECT TO GUARANTOR'S COMPLIANCE IN
ALL RESPECTS WITH THE TERMS AND CONDITIONS HEREIN SET FORTH; AND (c) NO
REPRESENTATIVE OF ANY BANK HAS WAIVED OR MODIFIED ANY OF THE PROVISIONS OF THIS
GUARANTY AS OF THE DATE HEREOF AND NO SUCH WAIVER OR MODIFICATION FOLLOWING THE
DATE HEREOF WILL BE EFFECTIVE UNLESS MADE IN ACCORDANCE WITH SECTION 5.2 HEREOF.


5.19           Release.  Upon the sale or liquidation of any Guarantor permitted
under the Credit Agreement or otherwise expressly approved by the Requisite
Banks, such Guarantor shall be automatically released from any further liability
under this Guaranty, provided that no Event of Default and no event that would
become an Event of Default with the passage of time and/or the giving of notice
exists at the time of, or immediately after giving effect to, such sale or
liquidation.


 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be executed
and delivered as of the date first hereinabove set forth.



 
"GUARANTORS":
     
WTC HOLDING COMPANY
     
By: ________________________
 
James H. Rourke, President
   



 
10

--------------------------------------------------------------------------------

 

 
____________________________
 
Gary C. Wilkerson as Vice President –Legal
 
for each of the following Guarantors:
     
B&K Industries, Inc.
 
Itawamba Industrial Gas Company, Inc.
 
Micro Gauge, Inc.
 
MicroGauge Machining, Inc.
 
Mueller Brass Co.
 
Mueller Brass Forging Company, Inc.
 
Mueller Casting Company, Inc.
 
Mueller Copper Fittings Company, Inc.
 
Mueller Copper Tube Company, Inc.
 
Mueller Copper Tube Products, Inc.
 
Mueller East, Inc.
 
Mueller Fittings Company, Inc.
 
Mueller Formed Tube Company, Inc.
 
Mueller Impacts Company, Inc.
 
Mueller Industrial Realty Co.
 
Mueller Line Set, Inc.
 
Mueller Plastics Corporation, Inc.
 
Mueller Plastics Holding Company, Inc.
 
Mueller Press Company, Inc.
 
Mueller Refrigeration Company, Inc.
 
Mueller Refrigeration Products Company, Inc.
 
Mueller Streamline Co.
 
Overstreet-Hughes Co., Inc.
 
WTC Holding Company
   



 
11

--------------------------------------------------------------------------------

 

 
Accepted:
     
"AGENT"
     
LASALLE BANK MIDWEST NATIONAL ASSOCIATION, As Agent on behalf of all of the
Banks
     
By:___________________________________
     
Its:___________________________________
           



 
12

--------------------------------------------------------------------------------

 


EXHIBIT 5.3.4


Compliance Certificate Pursuant
to Section 5.3.4 of Amended and Restated Credit Agreement
dated as of December I, 2006 ("Credit Agreement")




LASALLE BANK MIDWEST NATIONAL ASSOCIATION, as Agent
800 Military Street
Port Huron, Michigan 48060
Attention: Joseph A. Vito


The undersigned, being the Chief Financial Officer of Mueller Industries, Inc.
(the "Borrower"), hereby certifies on behalf of Borrower to Agent that:


(1)           The representations and warranties contained in Section 4 of the
Credit Agreement and, to the best of its knowledge after due inquiry, each other
Loan Document (as defined in the Credit Agreement) are true and correct in all
material respects as of this date.


(2)           No event of default and no event which might become such an event
of default after the lapse of time or the giving of notice and the lapse of time
under the Credit Agreement and, to the best of its knowledge after due inquiry,
under the other Loan Documents, has occurred and is continuing.


(3)           Borrower is in compliance with all of the terms and conditions of
the Credit Agreement, as of the date hereof.


(4)           Except as set forth on Schedule IA to this Certificate, there has
been no change that, taken as a whole, has a materially adverse effect on the
business, operations, properties or condition (financial or otherwise) of
Borrower or any Subsidiary', since the date of the last financial statements of
Borrower delivered to Agent.


(5)           Attached hereto is a complete and accurate calculation for each of
the financial covenants set forth in the Credit Agreement.




_______________________________
(Title)
 
 
1

--------------------------------------------------------------------------------

 
EXHIBIT 6.3
FUNDAMENTAL SUBSIDIARIES




Mueller Brass Co.
Mueller Casting Company, Inc.
Mueller Copper Fittings Company, Inc.
Mueller Copper Tube Company, Inc.
Mueller Copper Tube Products, Inc.
Mueller Fittings Company, Inc.
Mueller Industrial Realty Co.
Mueller Plastics Corporation, Inc.
Mueller Refrigeration Company, Inc.
 
 
1

--------------------------------------------------------------------------------

 
EXHIBIT 8.2.3
WIRING INSTRUCTIONS




As provided to the Agent in writing by each Bank
 
 
1

--------------------------------------------------------------------------------

 
EXHIBIT 8.13.1
ASSIGNMENT AGREEMENT




This Assignment Agreement (this "Assignment Agreement") between
____________________ (the "Assignor") and _____________________ (the "Assignee")
is dated as of , 200_. The parties hereto agree as follows:


1.           PRELIMINARY STATEMENT.  The Assignor is a party to a Credit
Agreement (which, as it may be amended, modified, renewed or extended from time
to time is herein called the "Credit Agreement") described in Item 1 of Schedule
1 attached hereto ("Schedule 1").   Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.


2.           ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor's rights and obligations under the
Credit Agreement and the other Loan Documents, such that after giving effect to
such assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of the
Aggregate Commitment Amount and all outstanding rights and obligations under the
Credit Agreement and the other Loan Documents relating to the facilities listed
in Item 3 of Schedule 1. The aggregate Commitment (or Loans, if the applicable
Commitment has been terminated) purchased by the Assignee hereunder is set forth
in Item 4 of Schedule 1.


3.           EFFECTIVE DATE.  The effective date of this Assignment Agreement
(the "Effective Date") shall be the later of the date specified in Item 5 of
Schedule 1 or two Business Days (or such shorter period agreed to by the Agent)
after this Assignment Agreement, together with any consents required under the
Credit Agreement, are delivered to the Agent. In no event will the Effective
Date occur If the payments required to be made by the Assignee to the Assignor
on the Effective Date are not made on the proposed Effective Date.


4.           PAYMENT OBLIGATIONS.  In consideration for the sale and assignment
of Loans hereunder, the Assignee shall pay the Assignor, on the Effective Date,
the amount agreed to by the Assignor and the Assignee. On and after the
Effective Date, the Assignee shall be entitled to receive from the Agent all
payments of principal, interest and fees with respect to the interest assigned
hereby. The Assignee will promptly remit to the Assignor any interest on Loans
and fees received from the Agent which relate to the portion of the Commitment
or Loans assigned to the Assignee hereunder for periods prior to the Effective
Date and not previously paid by the Assignee to the Assignor. In the event that
either party hereto receives any payment to which the other party hereto is
entitled under this Assignment Agreement, then the party receiving such amount
shall promptly remit it to the other party hereto.


5.           RECORDATION FEE.  The Assignor and Assignee each agree to pay
one-half of the recordation fee required to be paid to the Agent in connection
with this Assignment Agreement unless otherwise specified in Item 6 of Schedule
1.


 
1

--------------------------------------------------------------------------------

 
6.           REPRESENTATIONS OF THE ASSIGNOR, LIMITATIONS ON THE ASSIGNOR'S
LIABILITY.  The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee. Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
property, books or records of the Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.


7.           REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE.  The Assignee
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements requested by the Assignee and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement, (ii) agrees that
it will, independently and without reliance upon the Agent, the Assignor or any
other Lender and based on such documents and information at it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) confirms
that the execution and delivery of this Assignment Agreement by the Assignee is
duly authorized, (v) agrees that it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender, (vi) agrees that its payment instructions and
notice instructions are as set forth in the attachment to Schedule 1, (vii)
confirms that none of the funds, monies, assets or other consideration being
used to make the purchase and assumption hereunder are "plan assets" as defined
under ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be "plan assets" under ERISA, (viii) agrees to indemnify and
hold the Assignor harmless against all losses, costs and expenses (including,
without limitation, reasonable attorneys' fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee's
nonperformance of the obligations assumed under this Assignment Agreement, and
(ix) if applicable, attaches the forms prescribed by the Internal Revenue
Service of the United States certifying that the Assignee is entitled to receive
payments under the Loan Documents without deduction or withholding of any United
States federal income taxes.


 
2

--------------------------------------------------------------------------------

 
8.      GOVERNING LAW. This Assignment Agreement shall be governed by
the  internal law, and not the law of conflicts, of the State of Michigan.


9.     NOTICES.  Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.


10.           COUNTERPARTS; DELIVERY BY FACSIMILE.  This Assignment Agreement
may be executed in counterparts. Transmission by facsimile of an executed
counterpart of this Assignment Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart and such facsimile shall be deemed to be
an original counterpart of this Assignment Agreement.
 
IN WITNESS WHEREOF, the duly authorized officers of the parties hereto
have executed this Assignment Agreement by executing Schedule I hereto as of the
date first above written.
 
 
3

--------------------------------------------------------------------------------

 
SCHEDULE 1
to Assignment Agreement


1.           Description and Date of Credit Agreement: Credit Agreement dated as
of December 1, 2006 among each of the lenders party thereto, LASALLE BANK
MIDWEST NATIONAL ASSOCIATION, as agent and Mueller Industries, Inc., a Delaware
corporation, as Borrower


2.           Date of Assignment
Agreement:                                                                ___________,
200_


3.           Amounts (As of Date of Item 2 above):


a.           Assignee's percentage of
Aggregate Commitment Amount purchased
under the Assignment
Agreement*                                                                ______________%


b.           Amount of Assignor's Commitment
purchased under the Assignment
Agreement                                                                $_______________


4.           Assignee's Commitment
Commitment (or Advances of the Commitment has been terminated)
purchased
hereunder:                                                                           $_______________


5.           Proposed Effective
Date:                                                                ________________


6.           Non-standard Recordation Fee
Arrangement                                                                           N/A**
[Assignor/Assignee
to pay 100% of fee]




Accepted and Agreed:
     
[NAME OF ASSIGNOR]
[NAME OF ASSIGNEE]
   
By:___________________________
By:___________________________
Title:__________________________
Title:__________________________
   



 
4

--------------------------------------------------------------------------------

 
ACCEPTED AND CONSENTED TO BY
 
MUELLER INDUSTRIES, INC.***
     
By: _________________________
 
Title: ________________________
     
ACCEPTED AND CONSENTED TO BY
 
LASALLE BANK MIDWEST NATIONAL ASSOCIATION, as Agent ***
     
By: _________________________
 
Title: ________________________
     
* Percentage taken to 10 decimal places
 
** If fee is split 50-50, pick N/A as option
 
*** Delete if not required by Credit Agreement
     





 
5

--------------------------------------------------------------------------------

 
SCHEDULE 1.1(a)


PERMITTED LIENS


Liens created by funding custodial accounts under IRB financing by Restricted
Subsidiaries. (In Mueller's outstanding Mississippi IRB financing, Subsidiaries
have the right to cure defaults or events of default under such IRB financing by
depositing case or government obligations into a custodial account sufficient to
pay off the outstanding principal and interest on the bonds. This feature was
designed to ensure that Mueller could keep the debt outstanding and realize the
underlying tax benefits inherent in such financing.)


Liens granted by Subsidiaries in favor of their direct parent company in
connection with inter-company loans.


Liens created by Non-U.S. Subsidiaries in the ordinary course of business
consistent with past practice and which do not secure any Indebtedness.
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1.1(B)
SUBSIDIARIES
See attached
 
 
 

--------------------------------------------------------------------------------

 
Schedule 1.1(b)  MUELLER INDUSTRIES, INC.  Draft 10/24/2006
Subsidiary list



                     
Subsidiary*
State or Country of Domestication
Arava National Resources Company, Inc.
         
Delaware
 
Amwest Exploration Company
         
Delaware
   
Arava Exploration Company
       
Colorado
   
Kennet Ltd.
           
Bermuda
   
Richmond-Eureka Mining Company (1)
     
Maine
     
Ruby Hill Mining Company (2)
     
Nevada
   
Summit Systems, Inc.
         
Delaware
   
USSRAM Exploration Company
       
Maine
   
White Knob Mining Company
       
Idaho
 
Bayard Mining Corp.
           
Delaware
 
Canco Oil & Gas Ltd.
           
Canada
   
Aegis Oil & Gas Leasing Ltd.
       
Canada
 
Mining Remedial Recovery Co.
         
Delaware
   
Carpentertown Coal & Coke Company
     
Pennsylvania
   
Leon Water Enterprises, Inc. (3)
       
Texas
   
U.S.S. Lead Refinery, Inc.
         
Maine
 
United States Fuel Company
         
Nevada
   
King Coal Company
         
Utah
 
Washington Mining Company
         
Maine
B&K Industries, Inc.
             
Illinois
DENO Holding Company, Inc.
           
Michigan
 
DENO Acquisition EURL
           
France
 
Mueller Europe, S.A. (4)
           
France
DENO Investment Company, Inc.
           
Michigan
 
Mueller de Mexico, S.A. de C.V. (5)
       
Mexico
DENO Investment Company II, Inc.
         
Michigan
Macomber, Incorporated
             
Ohio
Macomber Building and Land Corporation
         
Delaware
Macomber Construction Company
         
Ohio
MII Financial Corporation
             
Michigan
 
Mueller Streamline II, LLC
         
Delaware
   
Changzhou Mueller Refrigeration Products Co., Ltd. (6)
 
China
 
Mueller Streamline China, LLC [d/b/a Mueller Delaware]
     
Delaware
   
JiangSu Mueller-Xingrong Copper Industries, Ltd. (7)
 
China
 
Mueller Streamline Holding, S.L.U.
         
Spain
   
WTC Hold Co I, LLC
         
Delaware
     
Mueller Comercial de Mexico S. de R.L. de C.V. (8)
   
Mexico
       
NICNA Mexico S. de R.L. de C.V. (9)
 
Mexico
       
NICNA Mexico Comercial S. de R.L. de C.V. (9)
 
Mexico
       
NICNA Mexico Maquinaria S. de R.L. de C.V. (9)
 
Mexico
       
NICNA Mexico Proyvectos S. de R.L. de C.V. (9)
 
Mexico
       
NICNA Mexico Servicios S. de R.L. de C.V. (9)
 
Mexico

 
 
 

--------------------------------------------------------------------------------

 
Schedule 1.1(b)  MUELLER INDUSTRIES, INC.  Draft 10/24/2006
Subsidiary list


                     
Subsidiary*
State or Country of Domestication
   
WTC HoldCo II, LLC
       
Delaware
 
Mueller Streamline Trading, LLC
         
Delaware
Mueller Brass Co. [d/b/a Mueller Brass Products]
         
Michigan
 
Itawamba Industrial Gas Company, Inc.
         
Mississippi
 
Micro Gauge, Inc.
           
Michigan
 
Microgauge Machining, Inc.
         
Michigan
 
Mueller Brass Forging Company, Inc.
         
Delaware
 
Mueller Casting Company, Inc.
         
Delaware
 
Mueller Copper Fittings Company, Inc.
         
Delaware
   
Mueller Fittings Company, Inc.
       
Michigan
 
Mueller Copper Tube Company, Inc.
         
Delaware
 
Mueller East, Inc.
         
Delaware
 
Mueller Formed Tube, Inc.
         
Delaware
 
Mueller Impacts Company, Inc.
         
Delaware
 
Mueller Industrial Realty Co.
         
Michigan
 
Mueller Line Set, Inc.
           
Delaware
 
Mueller Plastics Holding Company, Inc.
         
Ohio
   
MPC Foundry, Inc.
       
Delaware
   
MPC Machine Shop, Inc.
       
Delaware
   
Mueller Plastics Corporation, Inc.
       
Delaware
 
Mueller Press Company, Inc.
         
Mississippi
 
Mueller Refrigeration Holding Co., Inc.
       
Delaware
 
Mueller Refrigeration Products Company, Inc.
       
Delaware
   
Mueller Refrigeration Company, Inc.
       
Michigan
     
Mueller LBHC, Inc.
   
Delaware
       
Lincoln Brass Works, Inc. [d/b/a Mueller Gas Products]
Michigan
         
Overstreet-Hughes Co., Inc.
   
Tennessee
 
Mueller Streamline Co.
             
Delaware
   
Precision Tube Company, Inc.
       
Pennsylvania
   
Southland Pipe Nipples Company, Inc.
     
Texas
 
Mueller Tool and Machine, Inc.
         
Delaware
 
Propipe Technologies, Inc. [d/b/a Mueller Gas Products]
 
Ohio
 
Streamline Copper & Brass, Ltd.
         
Canada
Mueller Copper Tube Products, Inc.
       
Delaware
WTC Holding Company
             
Michigan
 
Mueller Europe Limited
           
United Kingdom
   
KX Company Limited
         
United Kingdom
     
Brassware Sales Limited
       
United Kingdom
     
Instox Limited
       
United Kingdom
   
Vemco Brasscapri, Ltd.
         
United Kingdom
     
Brasscapri, Ltd.
       
United Kingdom
     
Primaflow Limited
       
United Kingdom

 
 
 

--------------------------------------------------------------------------------

 
Schedule 1.1(b)  MUELLER INDUSTRIES, INC.  Draft 10/24/2006
Subsidiary list


                     
* All subsidiaries are owned 100% except as footnoted.
(1) 80.89% owned by Amwest Exploration Company; non-affiliated individuals
(third parties) hold 19.11%.
(2) 75% owned by Richmond-Eureka Mining Company and 25% owned by Silver Eureka
Corp., a nonaffiliated entity.
(3) 50% owned by Mining Remedial Recovery Co. and ________________
(4) On March 3, 2003, Mueller Europe S.A. (formerly Desnoyers) filed a petition
for liquidation with the
Commercial Court of Provins Province, France, and, on March 4, the Court
declared the entity to be in
liquidation.  Less than 1% of the outstanding common stock of Mueller Europe
S.A. is owned by non-affiliated
individuals (third parties).
(5) 99.9% owned by DENO Investment Company, Inc. and .1% owned by Mueller
Streamline Co.
(6) 95% owned by Mueller Streamline II, LLC and 5% owned by Mueller Streamline
Holding, S.L.U.
(7) 45.5% owned by Mueller Streamline China, LLC and 5% owned by Mueller
Streamline Holding, S.L.U.
Two nonaffiliated joint venture partners, Jiangsu Xingrong Hi-Tech Co., Ltd. and
Jiangsu Baiyang Industries, Ltd.,
own 29.93% and 19.57%, respectively.
(8) 51.7% owned by Mueller Streamline Holding, S.L.U. and 48.3% owned by WTC
HoldCo I, LLC.
(9) Less than 1% of the outstanding common stock is owned by WTC HoldCo I, LLC
 



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.3.9


INSURANCE POLICIES


Dated as of November 27, 2006
Aviation Hull & Liability:


Carrier:  USAIG
Policy Term:  04/01/06 – 04/01/07


$12,490,000 physical damage; $150 million each occurrence liability for company
plane.  No deductible.


Aviation Products Liability


Carrier:  USAIG
Policy Term:  04/01/06 – 04/01/07


$100 million per occurrence/aggregate coverage for products and completed
operations; $100 million per occurrence/aggregate coverage for grounding; $100
million per occurrence/aggregate for spacecraft; $100 million per
occurrence/aggregate for launch vehicle.  $50 million per occurrence/aggregate
for war, hi-jacking and other perils limited write-back endorsement.  No
deductible.


Boat


Carrier:  Federal Insurance Company
Policy Term:  02/15/06 - 02/15/07


$2 million liability and $1,490,000 physical damage on company boat.


Business Auto Liability


Carrier:  Zurich Insurance Company
Policy Term:  04/01/06 - 04/01/07


Liability coverage of $1 million combined single limit with $250,000 deductible
for scheduled vehicles.  Vehicles are self-insured for physical damage.


Business Automobile - UK


Carrier:  Allianz Cornhill
Policy Term:  04/01/06 - 04/01/07


 
 

--------------------------------------------------------------------------------

 
Comprehensive cover for any motor vehicle owned, hired, leased or borrowed with
unlimited limits of indemnity for passenger/manslaughter defense; third-party
property damage limits: ≤20,000,000 private cars, ≤5,000,000 all other
vehicles.  Unlimited limits for death or bodily injury.


Commercial Crime - Primary


Carrier:  AIG
Policy Term:  12/21/06 – 12/21/07


Policy limits of $5 million subject to a deductible of $100,000 per occurrence.


Excess Commercial Crime – 2nd Layer


Carrier:  Zurich Insurance Company
Policy Term:  12/21/06 – 12/21/07


Limits of $5 million excess of $5 million underlying.
 
Directors and Officers Liability – Primary


Carrier:  National Union Fire Insurance Company
Policy Term:  12/21/06 – 12/21/07


Limits of $10 million aggregate for all loss with $1,000,000 deductible.


Excess Directors and Officers Liability – 2nd Layer


Carrier:  Continental Casualty Company
Policy Term:  12/21/06 – 12/21/07


$10 million excess of $10 million underlying.


Excess Directors and Officers Liability – 3rd Layer
 
Carrier:  Federal Insurance Company (Chubb)
Policy Term: 12/21/06 – 12/21/07


$10 million excess of $20 million underlying.


 
 

--------------------------------------------------------------------------------

 
Excess Directors and Officers Liability – 4th Layer
 
Carrier:  Twin City Fire Insurance Company
Policy Term: 12/21/06 – 12/21/07
$10 million excess of $30 million underlying.


Excess Directors and Officers Liability – 5th Layer
 
Carrier:  US Specialty Insurance Company
Policy Term: 12/21/06 – 12/21/07
$10 million excess of $40 million underlying.


Side A Directors & Officers with Difference in Conditions (DIC)


Carrier:  Federal Insurance Company
Polity Term:  12/21/06 – 12/21/07
$10 million excess $50 million non-rescindable excess Side A with DIC feature.


Employer’s Liability – UK


Carrier:  Zurich Insurance Company
Policy Term:  04/01/06 – 04/01/07
£10 million any one occurrence; no deductible.


Employment Practices Liability – Primary


Carrier:  National Union Fire Insurance Co.
Policy Term:  04/01/06 - 04/01/07
$10 million limits of coverage with $1,000,000 deductible.


Employment Practices Liability – Excess


Carrier: Twin City Fire Insurance co.
Policy Term:  04/01/06 - 04/01/07
$5 million limits excess of $10 million underlying.


Fiduciary Liability


Carrier:  Federal Insurance Company (Chubb)
Policy Term:  12/21/06 – 12/21/07
$10 million limits of coverage with $50,000 deductible.


Foreign Excess /DIC Liability (Master)


Carrier:  Zurich Insurance Company
Policy Term:  04/01/06 - 04/01/07
$1 million per occurrence; $5 million general aggregate; $1 million
 
 
 

--------------------------------------------------------------------------------

 
products/completed operations aggregate General Liability; $1 million each
employee/aggregate Employee Benefits (claims-made); $1 million each accident
Automobile Liability; $1 million bodily injury each accident/$1 million bodily
injury policy limit/$1million bodily injury each employee Employer’s Liability;
$50,000 per occurrence deductible.


Foreign General Liability (Local - UK)


Carrier:  Zurich Insurance Company
Policy Term:  04/01/06 - 04/01/07


$1 million each occurrence/aggregate, subject to $50,000 per occurrence
deductible.


Foreign General Liability (Local - Mexico)


Carrier:  Zurich Insurance Company
Policy Term:  04/01/06 - 04/01/07


$1 million each occurrence/aggregate, subject to $50,000 per occurrence
deductible.


General Liability


Carrier:  Zurich Insurance Company
Policy Term: 04/01/06 - 04/01/07


Limits of $750,000 per occurrence/$5,000,000 general aggregate; $2 million
products/completed operations aggregate, subject to $250,000 self-insured
retention per occurrence.


General Liability – Canada


Carrier:  Zurich Insurance Company
Policy Term: 04/01/06 - 04/01/07


$750,000 per occurrence/$5 million general aggregate/$2 million
products/completed operations aggregate subject to $250,000 deductible per
occurrence.


Ocean Cargo


Carrier:  Fireman's Fund Insurance Company
Policy Term:  Continuous until cancelled


Coverage on imported/exported goods with $1 million limits; $5,000 deductible
per occurrence.


 
 

--------------------------------------------------------------------------------

 
Property


Carrier:  FM Global
Policy Term:  06/30/06 – 06/30/07


Blanket coverage on Real and Personal Property and Business Interruption,
subject to $250,000 deductible, except $500,000 for Fulton, MS Tube; Wynne, AR
Tube; Bilston, UK; and Port Huron, MI.


Property (Flood)


Carrier:  Fidelity National Property and Casualty (Federal Flood Program)
Policy Term:  08/01/06 – 08/01/07


$500,000 building/contents per building Flood coverage for Wynne, AR; $5,000
deductible.


Property – Mexico


Carrier:  Zurich
Policy Term:  12/15/05 – 12/15/06


All risk including fire, earthquake, flood, business interruption, premises
liability and theft.  Deductibe 2% over value of the damaged structure and
contents.


Ocean and Land Transit – Mexico


Carrier:  Zurich
Policy Term:  12/15/05 – 12/15/06


Policy limits of $150,000 and coverage for 4 to 5 shipments up to $2,000,000
(shipments must be reported to carrier).  Deductible:  25% over the total
shipment value for total and partial theft; 5% over the total shipment value for
other risks.


Special Coverage


Carrier: The Federal Insurance Company (Chubb)
Policy Term:  06/07/07 – 06/07/07


$5 million Kidnap/Ransom & Extortion Coverage; $5 million Delivery Coverage;  $5
million Expense Coverage; $5 million Legal Liability Coverage; $5 million
Political Threat Coverage; no deductible.


 
 

--------------------------------------------------------------------------------

 
Umbrella/Excess Liability – Primary


Carrier:  St. Paul Surplus
Policy Term:  04/01/06 - 04/01/07


$25 million per occurrence/aggregate limit of liability, excess of the following
coverages:  general liability, foreign liability, employers’ liability, railroad
liability, automobile liability, employment practices liability.  Aviation
products liability is excluded.


Excess Liability (2nd layer)


Carrier:  Great American Assurance Co.
Policy Term:  04/01/06 - 04/01/07


$25 million excess of $25 million underlying.


Excess Liability (3rd layer)


Carrier:  Liberty Insurance Underwriters
Policy Term:  04/01/06 - 04/01/07


$50 million excess of $50 million underlying.


Workers' Compensation & Employer's Liability


Carrier:  Zurich Insurance Company
Policy Term:  04/01/06 - 04/01/07


Statutory benefits with $1,000,000 employers’ liability coverage subject to
$500,000 retention each accident.  All operations are covered for workers’
compensation under this policy except Ohio.


Workers' Compensation - Ohio Excess


Carrier:  Zurich Insurance Company
Policy Term:  04/01/06 - 04/01/07


Statutory benefits.  $750,000 excess of $250,000 self-insured
retention.  Propipe Technologies excluded.
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.6


EXISTING LETTERS OF CREDIT






 

  Reference No.  Beneficiary  Expires Amount                  LC 450475  Zurich
American  04/01/2007  $423,000                  LC450482  UMWA  01/04/2008
 $1,994,661                  LC450488  Employers Reinsurance Corp.  09/17/2007
 $250,000                  LC450502  Travelers Indemnity  03/31/2007  $7,904,562
                 LC452645   Washington Intl. Insurance  12/31/2007  $260,000  



 
 

--------------------------------------------------------------------------------

 
EXHIBIT 4.5


LEGAL PROCEEDINGS






The Borrower (“Company”) is involved in certain litigation as a result of claims
that arose in the ordinary course of business, which management believes will
not have a material adverse effect on the Company’s financial position or
results of operations.  Additionally, the Company may realize the benefit of
legal claims and litigation in the future; these gain contingencies are not
recognized in the Condensed Consolidated Financial Statements.


Copper Tube Antitrust Litigation


Beginning in September 2004, the Company has been named as a defendant in
several purported class action complaints brought by direct and indirect
purchasers alleging anticompetitive activities with respect to the sale of
copper tubes in the United States (the Copper Tube Actions).  Two such purported
class actions were filed in the United States District Court for the Western
District of Tennessee (the Federal Actions).  One such action has been
dismissed.  The remaining Copper Tube Actions were filed in state courts in
Tennessee, California and Massachusetts.


Certain of the Copper Tube Actions purport to address the sale of copper
plumbing tube in particular.  Plaintiffs’ motions to consolidate the Federal
Actions and the actions pending in California state court, respectively, have
been granted.  All of the Copper Tube Actions, which are similar, seek monetary
and other relief.


Wholly owned Company subsidiaries, WTC Holding Company, Inc., Deno Holding
Company, Inc., and Mueller Europe Ltd. (Mueller Europe), are named in all of the
Copper Tube Actions, and Deno Acquisition Eurl is named in two of the Copper
Tube Actions.  The claims against WTC Holding Company, Inc. and Deno Holding
Company Inc. have been dismissed without prejudice in the Copper Tube Actions
pending in California and Massachusetts state courts.


In September 2006, the Federal Actions were dismissed as to Mueller Europe for
lack of personal jurisdiction.  Plaintiffs have filed a motion for
reconsideration of the dismissal of Mueller Europe.  In October 2006, the
Federal Actions were dismissed in their entirety for lack of subject matter
jurisdiction as to all defendants.  The time to file a notice of appeal from the
dismissal for lack of subject matter jurisdiction has not yet expired.


The Company’s demurrer to the complaint and the Company’s motion to dismiss for
failure to state a claim are pending in the state court actions filed in
California and Tennessee, respectively.  The Company has not yet been required
to respond to the complaint in the action pending in Massachusetts state
court.  Mueller Europe has not yet been required to respond to the complaints in
any of the state court actions pending in Tennessee, California or
Massachusetts.


 
 

--------------------------------------------------------------------------------

 
The Company believes that the claims for relief in the Copper Tube Actions are
without merit and intends to defend the Copper Tube Actions vigorously.


In March 2006, the Company and Mueller Europe were named in a complaint brought
by Carrier Corporation, Carrier S.A., and Carrier Italia S.p.A. alleging
anticompetitive activities with respect to the sale of copper tubes used in the
manufacturing of air-conditioning and refrigeration units (ACR copper tubes) in
the United States and elsewhere (the Carrier Action).  The Carrier Action was
filed in United States District Court for the Western District of Tennessee.


In addition, beginning in April 2006, the Company has been named as a defendant
in several purported class action lawsuits brought by direct and indirect
purchasers alleging anticompetitive activities with respect to the sale of ACR
copper tubes in the United States and elsewhere (the ACR Class Actions, and with
the Carrier Action, the ACR Actions). Two of the ACR Class Actions were filed in
the United States District Court for the Northern District of California.  Five
of the ACR Class Actions (two of which have been consolidated to become the
“Indirect ACR Class Actions” and three of which have been consolidated to become
the “Direct ACR Class Actions”) were filed in the United States District Court
for the Western District of Tennessee.


Mueller Europe and the Company are named in all of the ACR Actions.  WTC Holding
Company, Inc., Deno Holding Company, Inc., and Deno Acquisition Eurl are named
in one of the ACR Class Actions filed in the United States District Court for
the Northern District of California.  Motions to dismiss by the Company and by
Mueller Europe are pending in the Carrier Action and in the Direct ACR Class
Actions.  No defendant has yet been served with the consolidated complaint in
the Indirect ACR Class Actions.  The Company, Mueller Europe, WTC Holding
Company, Inc., and Deno Holding Company, Inc. have been served, but not yet
required to respond, in one of the ACR Class Actions filed in the United States
District Court for the Northern District of California.  The Company, but not
Mueller Europe, has been served in the second of the ACR Class Actions filed in
the United States District Court for the Northern District of California, but
has not yet been required to respond.


The Company believes that the claims for relief in the ACR Actions are without
merit and intends to defend the ACR Actions vigorously.


Copper Price Manipulation Litigation


Two of the Company’s subsidiaries, Mueller Copper Tube Products Inc. and Mueller
Copper Tube Company Inc., brought a lawsuit (the Price Manipulation Action)
against J.P. Morgan Chase & Co. and Morgan Guaranty Trust Company of New York
(collectively Morgan) to recover damages the Company believes it suffered on
first purchases of copper cathode resulting from an alleged conspiracy to
manipulate the price of copper cathode by Morgan (and certain of its
predecessors and affiliates) and others in violation of the federal antitrust
laws. The lawsuit was filed on June 12, 2003, in the U.S. District Court for the
Western
 
 
 

--------------------------------------------------------------------------------

 
District of Wisconsin.  The Company’s lawsuit was consolidated with those of
certain other first purchasers of copper cathode and rod under the name In re
Copper Antitrust Litigation.  Although the Price Manipulation Action was
dismissed by the district court on March 2, 2004, as barred by the statute of
limitations, the U.S. Court of Appeals for the Seventh Circuit, on February 6,
2006, reversed the district court’s decision in part and remanded the Price
Manipulation Action for further proceedings in the district court.  Although the
Company is unable to predict the likely outcome of the Price Manipulation Action
at this time, the Company is prosecuting the case vigorously, and intends to
continue to do so in the future.


Canadian Dumping and Countervail Investigation


In June 2006, the Canada Border Services Agency (CBSA) initiated an
investigation into the alleged dumping of copper pipe fittings from the United
States and from South Korea and the dumping and subsidizing of these same goods
from China.  The Company and certain affiliated companies were identified by the
CBSA as possible U.S. exporters and importers of these goods and requested to
provide information to Canadian authorities.


The Company responded to the CBSA’s requests for information in the
investigation and will supply additional data as may be available.  The CBSA
issued its Preliminary Determination on October 20, 2006, estimating margins of
dumping for these goods.  Shipments of the subject goods into Canada on or after
October 20th will bear these significant duties until a final determination is
made on or about January 18, 2007.  The Company does not anticipate any material
adverse effect on its financial condition as a result of the Preliminary
Determination by the CBSA.


Other Matters


The Company is aware of an investigation of competition in markets in which it
participates, or has participated in the past, in Canada.  The Company does not
anticipate any material adverse effect on its business or financial condition as
a result of that investigation.


On September 22, 2005, the European Commission adopted a statement alleging
infringements in Europe of competition rules by manufacturers of copper fittings
including the Company and a business in England that it acquired in 1997.  The
Company took the lead in bringing these copper-fitting issues to the attention
of the European Commission and has fully cooperated in the resulting
investigation from its inception.  On September 20, 2006, the European
Commission adopted its copper-fittings decision, finding infringements in Europe
of competition rules by various companies, including the Company and certain of
its subsidiaries, and imposing fines on various companies.  Neither the Company
nor its subsidiaries were assessed any fines.
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 4.7.3


TRADEMARK OPPOSITIONS


United States - Mueller Industries, Inc. has filed extensions of time to oppose
registration of the mark MUELLER WATER PRODUCTS owned by Mueller Water Products,
Inc.  However, no contested proceedings have been filed by a third party against
any applications or registrations owned by Mueller Industries, Inc.


Canada - Mueller Industries, Inc. has filed cancellation actions against Mueller
International registrations for the marks MUELLER, MUELLER HP, and MUELLER
110.  In addition, Mueller Industries, Inc. has filed an opposition against
Mueller International's application to register MUELLER FLOW CONTROL &
Design.  However, no contested proceedings have been filed by a third party
against any applications or registrations owned by Mueller Industries, Inc.


Mexico – Mueller Industries, Inc. is in the process of obtaining trademark
registrations for the MUELLER mark in Mexico.  No contested proceedings have
been filed by a third party against any applications or registrations owned by
Mueller Industries, Inc.
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.9


ERISA DISCLOSURES




Reportable Events within ERISA:


Terminated Plans:  None




Merged Plans:


Effective July 1, 2006 the net assets of the Overstreet Hughes Company 401(k)
Plan was merged into the Mueller Industries, Inc. 401(k) Plan.




Prohibited Transactions within ERISA:  None
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 4.10


ENVIRONMENTAL MATTERS


Compliance with environmental laws and regulations is a matter of high priority
for the Company.  Mueller Industries, Inc.’s provision for environmental
compliance related to non-operating properties was $0.6 million in 2005, $1.0
million in 2004, and $1.2 million in 2003.  Environmental costs related to
operating properties are classified as cost of goods sold and is not
significant.  Other than as discussed below, the Company is not involved in any
Superfund sites other than as one of numerous potentially responsible parties
(PRPs) in which cases management believes that any obligation would be
insignificant.  Except as discussed below, the Company does not anticipate that
it will need to make material expenditures for such compliance activities during
the remainder of the 2006 fiscal year, or for the next two fiscal years.


Mining Remedial Recovery Company


Mining Remedial Recovery Company (MRRC), a wholly owned subsidiary, was formed
for the purpose of managing the remediation of certain properties and the
appropriate disposition thereof.  These properties and related obligations were
transferred to MRRC as part of a court-ordered bankruptcy reorganization in
1990.  MRRC was the owner of property at a Superfund site in Midvale, Utah, but
the Company’s obligation to contribute to remediation was resolved by a
settlement with the Government in 1990.  This property was sold during 2004.


Mammoth Mine Site


MRRC owns certain inactive mines in Shasta County, California.  MRRC has
continued a program, begun in the late 1980s, of sealing mine portals with
concrete plugs in mine adits which were discharging water.  The sealing program
has achieved a reduction in the metal load in discharges from these adits;
however, additional reductions are required pursuant to an order issued by the
California Regional Water Quality Control Board (QCB).  In response to a 1996
Order issued by the QCB, MRRC completed a feasibility study in 1997 describing
measures designed to mitigate the effects of acid rock drainage.  In December
1998, the QCB modified the 1996 order extending MRRC’s time to comply with water
quality standards.  In September 2002, the QCB adopted a new order requiring
MRRC to adopt Best Management Practices (BMP) to control discharges of acid mine
drainage.  The new order extends the time to comply with water quality standards
until September 2007.  MRRC has agreed to implement BMP to reduce or prevent the
discharge of acid mine drainage until such point as compliance with the order is
achieved or, through the Use Attainability Analysis process, the designated
beneficial uses of the respective watercourses are modified, allowing for the
adoption of alternative receiving water limits.  At this site, MRRC spent
approximately $0.3 million in 2005, and estimates it will spend between
approximately $0.3 and $0.8 million annually over the next ten years.  Future
 
 
 

--------------------------------------------------------------------------------

 
expenditures beyond a ten-year horizon are not reasonably estimable or
foreseeable.
 
U.S.S. Lead


In 1991, U.S.S. Lead Refinery, Inc., a wholly owned subsidiary (Lead Refinery),
responded to an information request from the EPA under Superfund for information
on whether Lead Refinery arranged for the disposal of hazardous substances in
the vicinity of the Grand Calumet River/Indiana Harbor Ship Canal.  By letter
dated February 4, 1997, the Indiana Department of Environmental Management
notified Lead Refinery that a pre-assessment screening of the Grand Calumet
River and the Indiana Harbor Canal conducted pursuant to Superfund had
identified releases of hazardous substances from Lead Refinery and other PRPs
that had adversely impacted natural resources.  Lead Refinery is in settlement
negotiations in an effort to settle its natural resources damages.


In 1991, Lead Refinery also responded to an information request under Superfund
regarding a site in East Chicago, Indiana.  In 1992, the EPA advised Lead
Refinery of its intent to list the property as a Superfund site; however, to
date, the EPA had deferred such listing.  In 1993, Lead Refinery entered into a
Consent Order with the EPA pursuant to Section 3008(h) of the Resource
Conservation and Recovery Act.  The Consent Order covers remediation activities
at the East Chicago, Indiana site and provides for Lead Refinery to complete
certain on-site interim remedial activities and studies that extend
off-site.  In November 1996, the EPA approved, with modifications, the Interim
Stabilization Measures Work plan and designated a Corrective Action Management
Unit at the Lead Refinery site.  Site activities, which began in December 1996,
have been substantially concluded.  Additionally, Lead Refinery is aware that
the EPA is evaluating whether further action in the area near Lead Refinery’s
facility should be undertaken.  Lead Refinery, without additional assistance
from MRRC, lacks the financial resources needed to complete any additional
remediation that may be required.


Lead Refinery has been informed by the former owner and operator of a Superfund
site located in Pedricktown, New Jersey that it intends to seek CERCLA response
costs for alleged shipments of hazardous substances to the site.  Lead Refinery
has executed an agreement regarding that site, which indefinitely extends the
statute of limitations.  By letter dated January 26, 1996, Lead Refinery and
other PRPs received from the EPA a proposed Administrative Order on Consent to
perform the remedial design for operable Unit 1 of the Pedricktown Superfund
Site.  Lead Refinery determined not to execute the Administrative Order on
Consent based on its lack of ability to finance the clean up or pay response
costs incurred by the EPA.  Several other PRPs, however, executed the agreement
and are conducting the remedial design.


In October 2003, Lead Refinery received a settlement offer from private settlers
of $0.9 million for CERCLA contribution to past and future response costs
incurred at the NL/Taracorp Superfund site located in Granite City,
Illinois.  Lead
 
 
 

--------------------------------------------------------------------------------

 
Refinery declined that offer.  In February of 2004, NL Industries, Inc. filed a
contribution action against all non-settling PRPs on the EPA’s allocation list,
including Lead Refinery, seeking payments of an equitable share of clean-up
costs incurred by that corporation.  Lead Refinery has not been served with a
complaint and will, if necessary, contest this action.


Other


In connection with acquisitions, the Company established environmental reserves
to fund the cost of remediation at sites currently or formerly owned by various
acquired entities.  The Company, through its acquired subsidiaries, is engaged
in ongoing remediation and site characterization studies.


Mueller Copper Tube Products, Inc.


In 1999, Mueller Copper Tube Products, Inc. (MCTP) commenced a cleanup and
remediation of soil and groundwater at its Wynne, Arkansas plant.  MCTP is
currently removing trichloroethylene, a cleaning solvent formerly used by MCTP,
from the soil and groundwater.  On August 30, 2000, MCTP received approval of
its Final Comprehensive Investigation report and Storm Water Drainage
Investigation Report addressing the treatment of soils and groundwater, from the
Arkansas Department of Environmental Quality.  The Company established a reserve
for this project in connection with the acquisition of MCTP in 1998.


Altoona, Kansas Site


By letter dated October 10, 2006, the Kansas Department of Health and
Environment (KDHE) advised the Company that environmental contamination has been
identified at a former smelter in Altoona, Kansas.  KDHE asserts that the
Company is a corporate successor to an entity that is alleged to have owned and
operated the smelter from 1915-1918.  KDHE has requested that the Company
negotiate a consent order with KDHE to address contamination at the site.  The
Company is in the process of evaluating this request.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 4.13
Indebtedness





 
Debt Issue
   
As of
October 28, 2006
In $000
               
Domestic Debt
           
1997 Series Industrial Revenue Bonds (Casting) due through
           
2014 with interest at 5.17%
   
$
400
                 
2001 Series Industrial Revenue Bonds (Press) due through
           
2021 with interest at 6.63%
     
10,000
                 
6% Subordinated Debentures due November 1, 2014
     
297,688
                 
Overstreet-Hughes Capitalized Lease Obligations
     
503
                 
Revolving Credit Facility with LaSalle Bank Midwest
           
(formerly Standard Federal) and Bank Syndicate
(A)
   
150,000
   
Total Domestic
     
458,591
                 
Wholly Owned Foreign Subsidiaries' Debt
           
(Non-Guarantors to the Credit Agreement)
                         
Revolving Debt Agreement (Vemco)  with interest at
           
LIBOR + 1.25%
(B)
   
5,669
                 
Note Payable (Mueller Europe Ltd.) due January 2007
           
with interest at LIBOR + 1.00% (C)
     
1,965
                 
Total Wholly Owned Foreign Subsidiaries
     
7,634
                 
Total
   
$
466,225
                 
Non-Recourse JV Indebtedness
           
Revolving Credit Facility with Bank Syndicate
(D)
 
$
39,900
                 
(A) Represents maximum borrowings under this agreement. Actual balance as of
October 28, 2006 is $0.
     
(B)  Non-Recourse debt to Mueller Industries, Inc. or Restricted Subsidiaries
     
(C) Note represents a portion of the consideration paid to the sellers of KX
Group (Brassware)
     
(D) Represents maximum borrowings under this agreement in U.S. dollar
equivalents (RMB 320 million).  
 
Actual balance as of October 28, 2006 is $16.7 million  U.S. dollars with
interest at 5.42%.

 
 
 

--------------------------------------------------------------------------------

 
Schedule 6.2


Existing Liens


See Attached
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 6.2 EXISTING LIENS


Client:
Mueller Industries, Inc.
Date:
November 28, 2006



UCC Search Summary Chart


DEBTOR: Mueller Industries, Inc., A Delaware corporation
1.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Delaware SOS / UCC / Federal Tax
10/30/06
NMHG Financial Services, Inc.
3007617-7
1/10/03
N/A
Equipment lease
 
2.
   
Cupertino National Bank c/o Greater Bay Capital
3088096-6 4/4/03
N/A
Equipment lease
 
3.
   
NMHG Financial Services, Inc.
3235682-5
9/11/03
N/A
Equipment lease
 
4.
   
UC Bancorp
4220483-4
8/5/04
N/A
Equipment lease
 
5.
   
Greater Bay Bank N.A.
4352087-3
12/14/04
N/A
Specific equipment described and all proceeds arising or relating to said
equipment
 







 
 

--------------------------------------------------------------------------------

 
 
DEBTOR: Mueller Brass Co., A Michigan corporation
2.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Michigan SOS / UCC / Federal Tax
11/15/06
City of Port Huron
45440A
10/15/75
Amendment: Secured Party address change.  53253A 10/15/80
 
Continuation:
53253AA
10/15/80
 
Continuation:
B700825
8/15/85
 
Continuation:
C372478
7/3/1990
 
Water and Air Pollution Control machinery and equipment, building
improvements.  All machinery, equipment and other property acquired by the City
of Port Huron, Michigan with proceeds of the Bonds issued by MNBD dated 10/1/75
under the terms of the lease agreement
Filing lapsed:
10/15/1995

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
DEBTOR: Mueller Brass Co., A Michigan corporation
 
2.
 Jurisdiction and Index Searched   Thru Date or Periods Covered   Secured Party
  Initial File No. and File Date   Amendments (with File No. and File Date)  
Collateral Description  Comments
2.
   
Great Lakes Power Lift
 
Hyster Credit Company
D168091
12/03/96
Amendment:
Debtor name change from Muller Brass Company, Inc. to Muller Brass Co.
D809673
8/22/01
Continuation:
D810479
8/24/01
Specific Equipment
Filing will lapse on 12/03/06
3.
   
Associates Commercial Corporation
 
CitiCapital Commercial Corporation
D769587
5/1/1
Continuation:
2006071577-0
4/20/06
 
Amendment:
2006073368-9
4/21/06
Change SP from Associates Commercial Corporation to CitiCapital Commercial
Corporation
Specific Equipment
Debtor name listed as Muller Brass Products Company


 
 
 

--------------------------------------------------------------------------------

 
DEBTOR: Mueller Fittings Company, Inc., A Michigan corporation
3.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Michigan SOS / UCC / Federal Tax
11/15/06
No Liens of Record
N/A
N/A
N/A
 



DEBTOR: Mueller Industrial Realty Co., A Michigan corporation
4.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Michigan SOS / UCC / Federal Tax
11/15/06
No Liens of Record
N/A
N/A
N/A
 



DEBTOR: Mueller Refrigeration Company, Inc., A Michigan corporation
5.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Michigan SOS / UCC / Federal Tax
11/15/06
No Liens of Record
N/A
N/A
N/A
 



DEBTOR: WTC Holding Company, A Michigan corporation
6.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Michigan SOS / UCC / Federal Tax
11/15/06
No Liens of Record
N/A
N/A
N/A
 



 
 

--------------------------------------------------------------------------------

 
DEBTOR: B&K Industries, Inc., A Illinois corporation
7.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Illinois SOS / UCC / Federal Tax
11/16/06
No Liens of Record
N/A
N/A
N/A
 



DEBTOR: Itawamba Industrial Gas Company, Inc., A Mississippi corporation
8.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Mississippi SOS / UCC / Federal Tax
11/16/06
No Liens of Record
N/A
N/A
N/A
 



DEBTOR: Mueller Brass Forging Company, Inc., A Delaware corporation
9.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Delaware SOS / UCC / Federal Tax
10/30/06
No Liens of Record
N/A
N/A
N/A
 



DEBTOR: Mueller Casting Company, Inc., A Delaware corporation
10.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Delaware SOS / UCC / Federal Tax
10/30/06
No Liens of Record
N/A
N/A
N/A
 



 
 

--------------------------------------------------------------------------------

 
DEBTOR: Mueller Copper Fittings Company, Inc., A Delaware corporation
11.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Delaware SOS / UCC / Federal Tax
10/30/06
Citicapital Commercial Leasing Corporation
6116219-7
4/6/06
N/A
In Lieu Financing Statement:
Mississippi SOS File No. 01514602 (4/12/01) Equipment listed as collateral
 



DEBTOR: Mueller Copper Tube Company, Inc., A Delaware corporation
12.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Delaware SOS / UCC / Federal Tax
10/30/06
De Lage Landen Financial Services Inc.
3295473-6
11/10/03
N/A
Equipment lease under Master Lease Agreement Number 393
 



DEBTOR: Mueller Copper Tube Products, Inc., A Delaware corporation
13.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Delaware SOS / UCC / Federal Tax
10/30/06
De Lage Landen Financial Services, Inc.
3297726-5
11/12/03
N/A
Equipment lease under Master Lease Agreement Number 400
 



 
 

--------------------------------------------------------------------------------

 
DEBTOR: Mueller East, Inc., A Delaware corporation
14.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Delaware SOS / UCC / Federal Tax
10/30/06
No Liens of Record
N/A
N/A
N/A
 



DEBTOR: Mueller Formed Tube Company, Inc., A Delaware corporation
15.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Delaware SOS / UCC / Federal Tax
10/30/06
No Liens of Record
N/A
N/A
N/A
 



DEBTOR: Mueller Impacts Company, Inc., A Delaware corporation
16.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Delaware SOS / UCC / Federal Tax
10/30/06
Magid Glove & Safety Mfg. Co. LLC.
4087924-9
3/29/04
N/A
All Debtor’s inventory of goods now or hereafter acquired by debtor and financed
by secured party.  This consists of work gloves, safety clothing and safety
products.
 



 
 

--------------------------------------------------------------------------------

 
 
DEBTOR: Mueller Line Set, Inc., A Delaware corporation
17.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Delaware SOS / UCC / Federal Tax
10/30/06
No Liens of Record
N/A
N/A
N/A
 



DEBTOR: Mueller Plastics Corporation, Inc., A Delaware corporation
18.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Delaware SOS / UCC / Federal Tax
10/30/06
Polyone Corporation
4081820-5
3/24/04
Amendment:
4102185-8
4/12/04
Debtor address change
In Lieu Financing Statement: Tennessee SOS File No. D562977 (9/8/99) Consignment
goods
 



DEBTOR: Mueller Refrigeration Products Company, Inc., A Delaware corporation
19.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Delaware SOS / UCC / Federal Tax
10/30/06
CIT Communications Finance Corporation
3000484-9
12/13/02
N/A
Equipment Lease pursuant to Lease No. S101967
 



 
 

--------------------------------------------------------------------------------

 
DEBTOR: Mueller Streamline Co., A Delaware corporation
20.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Delaware SOS / UCC / Federal Tax
10/30/06
No Liens of Record
N/A
N/A
N/A
 



DEBTOR: Mueller Plastics Holding Company, Inc., A Ohio corporation
21.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Ohio SOS / UCC / Federal Tax
11/03/06
No Liens of Record
N/A
N/A
N/A
 



DEBTOR: Mueller Press Company, Inc., A Mississippi corporation
22.
Jurisdiction and Index Searched
Thru Date or Periods Covered
Secured Party
Initial File No. and File Date
Amendments (with File No. and File Date)
Collateral Description
Comments
1.
Mississippi SOS / UCC / Federal Tax
11/16/06
No Liens of Record
N/A
N/A
N/A
 




